Exhibit 10.1

 

CONFORMED COPY

EXECUTION VERSION

 

DATED AS OF NOVEMBER 18, 2010

 

by

 

ARCH REINSURANCE LTD.

as Obligor

 

with

 

ING BANK N.V., LONDON BRANCH

as Agent,

 

ING BANK N.V., LONDON BRANCH AND LLOYDS TSB BANK PLC
as Original Lenders

and

 

ING BANK N.V., LONDON BRANCH AND LLOYDS TSB BANK PLC

as Mandated Lead Arrangers

 

--------------------------------------------------------------------------------

 

LETTER OF CREDIT

AND

REIMBURSEMENT AGREEMENT

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------


 

CONTENTS

 

Clause

 

Page

 

 

 

 

1.

Definitions And Interpretation

 

1

 

 

 

 

2.

Terms Of The Letter Of Credit Facility

 

17

 

 

 

 

3.

Conditions Of Issuance Of Letters Of Credit

 

26

 

 

 

 

4.

Representations And Warranties

 

29

 

 

 

 

5.

Covenants

 

34

 

 

 

 

6.

Events Of Default And Remedies

 

49

 

 

 

 

7.

Changes To Parties

 

53

 

 

 

 

8.

The Finance Parties

 

57

 

 

 

 

9.

Miscellaneous

 

65

 

 

 

 

Schedule 1

LENDER COMMITMENTS

 

81

 

 

 

 

Schedule 2

EXISTING ENCUMBRANCES

 

82

 

 

 

 

Schedule 3

EXISTING INDEBTEDNESS

 

85

 

 

 

 

Schedule 4

DISPOSITIONS

 

86

 

 

 

 

Exhibit A

Form Of Letters Of Credit

 

 

 

 

 

 

Exhibit B

Arch Reinsurance Security Agreement

 

 

 

i

--------------------------------------------------------------------------------


 

Exhibit C

Form Of Utilization Request

 

 

 

 

 

 

Exhibit D

Form Of Custodial Account Value Certificate

 

 

 

 

 

 

Exhibit E

Form Of Compliance Certificate

 

 

 

 

 

 

Exhibit F

Form Of Assignment And Assumption

 

 

 

ii

--------------------------------------------------------------------------------


 

LETTER OF CREDIT
AND REIMBURSEMENT AGREEMENT

 

This LETTER OF CREDIT AND REIMBURSEMENT AGREEMENT is dated as of November 18,
2010 (as may be further amended, amended and restated, supplemented or otherwise
modified from time to time, this “Agreement”) by and among Arch Reinsurance
Ltd., a Bermuda company (the “Obligor”), ING Bank N.V., London Branch as agent
for the Finance Parties (as hereinafter defined) (the “Agent” or the “Security
Agent”), ING Bank N.V., London Branch and Lloyds TSB Bank plc as Lenders (the
“Original Lenders”), and ING Bank N.V., London Branch and Lloyds TSB Bank plc as
mandated lead arrangers (the “Arrangers”).

 

1.                                DEFINITIONS AND INTERPRETATION

 

1.1                         Definitions

 

Unless the context clearly otherwise requires, the following terms shall have
the following respective meanings:

 

“Acceptable OECD countries” means any OECD country rated at least (i) AA by S&P
and (ii) Aa2 by Moody’s, provided that, if there is a split in the ratings, the
applicable rating for purposes of this definition shall be the lower of such
ratings of S&P and Moody’s.

 

“Acquired Indebtedness” has the meaning set forth in sub-clause 5.6.3(c) of
Clause 5.6 (Negative Covenants).

 

“Adjusted Collateral Value” means, with respect to the Obligor and at any date
of determination, an amount equal to the sum of each of the following categories
of cash, obligations or Investments to the extent, other than in respect of the
items set forth in Category 1 below, such cash, obligation or Investment is in
the Custodial Account multiplied in each case by the percentage set forth
opposite such category of cash, obligation or Investment and, in each case,
subject to the original term to maturity criteria set forth therein:

 

1

--------------------------------------------------------------------------------


 

Category

 

Cash, obligation or Investment

 

Percentage -
Matching
Currency

 

Percentage -
Non-
Matching
Currency

 

1

 

U.S. Dollars or pounds sterling maintained in one or more accounts of the
Obligor at a financial institution acceptable to the Security Agent or
investments in time deposits with such acceptable financial institution, in each
case, to the extent such cash (or the deposit account(s) in which such cash is
held) or time deposits are pledged in favor of the Security Agent in a manner
satisfactory to the Security Agent.

 

100

%

95

%

2

 

Certificates of Deposit or Money Market Investments.

 

98

%

93

%

3

 

Government Investments with maturities of less than two years from the date of
determination.

 

95

%

90

%

4

 

Government Investments with maturities of three to ten years from the date of
determination.

 

90

%

85

%

5

 

All other cash, investments, obligations or securities.

 

0

%

0

%

 

Notwithstanding the foregoing, the value of Investments at any time shall be
determined based on the Valuation Report by the Custodian then most recently
delivered to the Agent by the Obligor.  All Investment Collateral must be
capable of being marked to market on a daily basis.  For the avoidance of doubt,
in respect of any calculation relating to a Letter of Credit, “Matching
Currency” means cash, obligations or Investments denominated in the same
currency as the currency in which the applicable Letter of Credit is denominated
and “Non-Matching Currency” means cash, obligations or Investments denominated
in a currency other than the currency in which the applicable Letter of Credit
is denominated.

 

“Affiliate” means, as to any Person, any other Person which directly or
indirectly controls, or is under common control with, or is controlled by, such
Person.  As used in this definition, “control” (including, with its correlative
meanings, “controlled by” and “under common control with”) shall mean
possession, directly or indirectly, of power to direct or cause the direction of
management or policies (whether through ownership of securities or partnership
or other ownership interests, by contract or otherwise), provided that, in any
event any

 

2

--------------------------------------------------------------------------------


 

Person which owns directly or indirectly 20% or more of the securities having
ordinary voting power for the election of directors or other governing body of a
corporation or 20% or more of the partnership or other ownership interests of
any other Person (other than as a limited partner of such other Person) will be
deemed to control such corporation or other Person.

 

“A.M. Best” means A.M. Best Company, Inc. or any successor thereto.

 

“Applicable Commission Rate” means (a) for so long as the Financial Strength
Rating of the Obligor is B++ or better, 0.35% per annum, and (b) for so long as
the Financial Strength Rating of the Obligor is less than B++, 0.55% per annum.

 

“Applicable Insurance Regulatory Authority” means the insurance department or
similar administrative authority or agency that has the principal regulatory
jurisdiction over the Obligor or other Person.

 

“Arch Investments I LLC” means Arch Investments I LLC, a Delaware limited
liability company.

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee, and accepted by the Agent, in substantially the
form of Exhibit F hereto.

 

“Base Currency” means pounds sterling.

 

“Beneficiary” means (a) Lloyd’s or (b) another financial institution acceptable
to the Lenders who has issued a letter of credit in favor of Lloyd’s if such
Letter of Credit would be either a back-to-back letter of credit in favor of
such financial institution having the same amount, term and other applicable
provisions as such financial institution’s letter of credit in favor of Lloyd’s
or where such financial institution’s letter of credit in favor of Lloyd’s
includes or represents the underwriting obligations of a third party in addition
to those of the Obligor, the Letter of Credit shall be matched with back-to-back
obligations included within or incorporated into the financial institution’s
letter of credit in favor of Lloyd’s.

 

“Business Day” means any day other than a Saturday, Sunday or any other day on
which commercial banks in London, New York, and Bermuda are authorized or
required to close.

 

“Capital Lease Obligations” means, for any Person, all obligations of such
Person to pay rent or other amounts under a lease which has been or should be
capitalized on the books of the lessee in accordance with GAAP.  For purposes of
this Agreement, the amount of such obligations shall be the capitalized amount
thereof, determined in accordance with GAAP.

 

“Cash Equivalents” means, as to any Person, securities issued or directly and
fully guaranteed or insured by the United States, any G7 country, or any agency
or instrumentality thereof (provided that the full faith and credit of the
United States or such G7 country is pledged in support thereof) having
maturities of not more than one year from the date of acquisition by such
Person.

 

3

--------------------------------------------------------------------------------


 

“Certificates of Deposit” means a time deposit issued by a bank, trust company
or national banking association incorporated or doing business under the laws of
the U.S. or one of the states thereof having combined capital and surplus and
retained earnings of at least $500,000,000, and having a rating of at least (i)
AA- from S&P or (ii) Aa2 from Moody’s and maturing within two years from the
date of determination; provided that if there is a split in the ratings, the
applicable rating for purposes of this definition shall be the lower of such
ratings of S&P, and Moody’s.

 

“Change of Control” means the Parent ceases to own, directly or indirectly, 100%
of the shares of capital stock of (or other ownership or profit interests in)
the Obligor.

 

“Citibank Agreement” means the Master Reimbursement Agreement, dated as of
November 6, 2009, between the Obligor and Citibank Europe plc.

 

“Closing” means the delivery of the executed Fundamental Documents by the
parties thereto on the Closing Date.

 

“Closing Date” means the date on which all of the conditions set forth in Clause
3.1 (Conditions Precedent to Effectiveness and Issuance of Initial Letters of
Credit) shall have been satisfied or waived by the Lenders.

 

“Code” means the U.S. Internal Revenue Code of 1986, as amended from time to
time, and any rule or regulation issued thereunder.

 

“Collateral” has the definition set forth in Clause 2.10 (Collateral Security).

 

“Collateral Account Control Agreement” means an agreement, satisfactory to the
Security Agent, by and among the Obligor, the Security Agent and the Custodian
pursuant to which the Custodian confirms and acknowledges the Security Agent’s
security interest in the Custodial Account and undertakes such other matters as
the Security Agent deems appropriate.

 

“Commitment” means:

 

(a)                                      in relation to any Original Lender, the
amount in the Base Currency set forth opposite its name on Schedule 1 (Lender
Commitments) hereto,

 

(b)                                     in relation to any other Lender, the
amount in the Base Currency of any Commitment transferred to it under this
Agreement; and

 

to the extent not cancelled, reduced or transferred by it under this Agreement.

 

“Compliance Certificate” means a compliance certificate delivered to the Agent
pursuant to paragraph (h) of sub-clause 5.1.2 (Compliance Certificate)
substantially in the form set out in Exhibit E hereto.

 

4

--------------------------------------------------------------------------------


 

“Consolidated Net Income” means, for any Person, for any period, net income (or
loss) after income taxes of such Person and its Subsidiaries for such period,
determined on a consolidated basis in accordance with GAAP.

 

“Consolidated Tangible Net Worth” means, for any Person, as of the date of any
determination, Net Worth of such Person and its Subsidiaries on such date less
the amount of all intangible items included therein, including, without
limitation, goodwill, franchises, license, patents, trademarks, trade names,
copyrights, service marks, brand names and write-ups of assets.

 

“Constituent Documents” means, with respect to any Corporation, such
Corporation’s certificate of incorporation, memorandum of association or other
similar document concerning the formation, organization and existence of such
Corporation required under the laws of the jurisdiction of organization of such
Corporation, and such Corporation’s by-laws or other similar document required
under the laws of such jurisdiction of organization.

 

“Controlled Group” means all members of a controlled group of corporations or
other business entities and all trades or businesses (whether or not
incorporated) under common control which are treated as a single employer under
Section 414 of the Code.

 

“Corporation” includes companies, associations, corporations, partnerships,
limited liability companies and other legal entities of all kinds.

 

“Credit Protection Arrangement” means any “over the counter” arrangement
designed to transfer credit risk from one party to another, including credit
default swaps (including, without limitation, single name, basket and
first-to-default swaps), total return swaps and credit-linked notes.

 

“Custodial Account” shall have the meaning set forth in the Security Agreement
executed and delivered by the Obligor.

 

“Custodian” means The Bank of New York Mellon (successor by operation of law to
Mellon Bank, N.A.).

 

“Custodian Agreement” means the Custody Agreement dated October 1, 2007 between
the Custodian, and the Obligor.

 

“Default” means any event or condition specified in Clause 6.1 (Events of
Default Defined) which, upon the giving of notice, the lapse of time, or the
happening of any further condition, would become an Event of Default.

 

“Disruption Event” means either or both of:

 

(a)                                      a material disruption to those payment
or communications systems or to those financial markets which are, in each case,
required to operate in order for payments to be made in connection with the
Facility (or otherwise in order for the transactions

 

5

--------------------------------------------------------------------------------


 

contemplated by the Fundamental Documents to be carried out) which disruption is
not caused by, and is beyond the control of, any of the Parties; or

 

(b)                                     the occurrence of any other event which
results in a disruption (of a technical or systems-related nature) to the
treasury or payments operations of a Party preventing that, or any other Party:

 

(i)                        from performing its payment obligations under the
Fundamental Documents; or

 

(ii)                     from communicating with other Parties in accordance
with the terms of the Fundamental Documents,

 

(and which (in either such case)) is not caused by, and is beyond the control
of, the Party whose operations are disrupted.

 

“Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender and (c) any
other bank or financial institution, trust, fund or other entity which is
regularly engaged in or established for the purpose of making, purchasing or
investing in loans, securities or other financial assets approved by Lloyd’s for
the purpose of providing guarantees and issuing or confirming letters of credit
comprising a member’s Funds at Lloyd’s (as such term is defined in paragraph 4
of the Membership Bylaw (No. 17 of 1993)).

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any rule or regulation issued thereunder.

 

“ERISA Affiliate” has the meaning set forth in Clause 4.12 (ERISA).

 

“Event of Default” has the meaning set forth in Clause 6.1 (Events of Default
Defined).

 

“Facility” means the Letters of Credit that the Agent has agreed to issue on
behalf of the Lenders under this Agreement in an amount (including all Letter of
Credit Obligations and Reimbursement Obligations for the Obligor) not to exceed
at the

time of issuance of any Letter of Credit £50,000,000 (or the foreign currency
Pounds Sterling Equivalent of U.S. Dollars) in the aggregate.

 

“Facility Availability Period” means the Closing Date up to and including
December 31, 2010.

 

“Facility Office” means the office or offices notified by a Lender to the Agent
in writing on or before the date it becomes a Lender (or, following that date,
by not less than five Business Days’ written notice) as the office or offices
through which it will perform its obligations under this Agreement.

 

“Facility Termination Date” means December 31, 2014.

 

“Finance Party” means the Agent, the Security Agent, the Arrangers or a Lender.

 

6

--------------------------------------------------------------------------------


 

“Financial Strength Rating” means the rating of financial strength and ability
to meet ongoing insurance policy and contract obligations, published by A.M.
Best.

 

“Fitch” means Fitch Ratings Ltd. or any successor to its rating business.

 

“FRBNY” means the Federal Reserve Bank of New York, or any other governmental
authority that is a successor or supplemental lender under TALF.

 

“Fundamental Documents” means and includes each of the following for the time
being in force:

 

(a)                                      this Agreement;

 

(b)                                     the Letters of Credit;

 

(c)                                      the Security Agreement;

 

(d)                                     the Custodian Agreement;

 

(e)                                      Collateral Account Control Agreement;

 

(f)                                        any other Security Document;

 

(g)                                     fee letters referred to in sub-clauses
2.8.2 and 2.8.3 hereof; and

 

(h)                                     any other document designated as such
from time to time by the Agent and Obligor.

 

“G7 Country” means Canada, the Federal Republic of Germany, Republic of France,
Republic of Italy, United Kingdom, Austria, Spain, Belgium, Japan and the
Netherlands.

 

“G7 Government Securities” means securities issued or backed by Canada, the
Federal Republic of Germany, Republic of France, Republic of Italy, United
Kingdom, Austria, Spain, Belgium, Japan and the Netherlands; provided that the
credit ratings of such securities shall be at or above AA- by S&P or Aa3 by
Moody’s; provided that if there is a split in the ratings, the applicable rating
for purposes of this definition shall be the lower of such ratings of S&P and
Moody’s.

 

“GAAP” shall mean United States generally accepted accounting principles in
effect from time to time.

 

“Government Investments” means (a) U.S. Government Securities, (b) U.K.
Government Securities, or (c) OECD Sovereign Debt.

 

“Group” means the Parent and its Subsidiaries from time to time.

 

“Guarantee” of or by any Person (the “guarantor”) means any obligation
guaranteeing or intended to guarantee any Indebtedness, leases, dividends or
other obligations (“primary obligations”) of any other Person (the “primary
obligor”) in any manner, whether directly or indirectly, including, without
limitation, any obligation of such Person, whether or not

 

7

--------------------------------------------------------------------------------


 

contingent, (a) to purchase any such primary obligation or any property
constituting direct or indirect security therefor, (b) to advance or supply
funds (i) for the purchase or payment of any such primary obligation or (ii) to
maintain working capital or equity capital of the primary obligor or otherwise
to maintain the net worth or solvency of the primary obligor, (c) to purchase
property, securities or services primarily for the purpose of assuring the owner
of any such primary obligation of the ability of the primary obligor to make
payment of such primary obligation or (d) otherwise to assure or hold harmless
the owner of such primary obligation against loss in respect thereof; provided,
however, that the term Guarantee shall not include (x) endorsements of
instruments for deposit or collection in the ordinary course of business or (y)
obligations of the Obligor under insurance contracts, reinsurance agreements or
retrocession agreements.  The amount of any Guarantee shall be deemed to be an
amount equal to the stated or determinable amount of the primary obligation in
respect of which such Guarantee is made or, if not stated or determinable, the
maximum reasonably anticipated liability in respect thereof (assuming such
Person is required to perform thereunder) as determined by such Person in good
faith.

 

“Indebtedness” means, for any Person, without duplication, (a) obligations
created, issued or incurred by such Person for borrowed money (whether by loan,
the issuance and sale of debt securities or the sale of Property to another
Person subject to an understanding or agreement, contingent or otherwise, to
repurchase such Property from such Person); (b) obligations of such Person to
pay the deferred purchase or acquisition price of Property or services, other
than trade accounts payable (other than for borrowed money) arising, and accrued
expenses incurred, in the ordinary course of business; (c) indebtedness of
others secured by a Lien on the Property of such Person, whether or not the
respective indebtedness so secured has been assumed by such Person; (d)
reimbursement obligations of such Person in respect of letters of credit or
similar instruments issued or accepted by banks and other financial institutions
for account of such Person; (e) Capital Lease Obligations of such Person; (f)
Guarantees by such Person of Indebtedness of others; (g) Rate Hedging
Obligations of such Person; and (h) any other obligation for borrowed money or
other financial accommodation which in accordance with GAAP or SAP, as
applicable, would be shown as a liability on the consolidated balance sheet of
such Person.   For the avoidance of doubt, Indebtedness shall not include (v)
trade payables (including payables under insurance contracts and reinsurance
payables) and accrued expenses in each case arising in the ordinary course of
business, (w) obligations of the Obligor with respect to Policies, (x)
obligations arising under deferred compensation plans of the Obligor and its
Subsidiaries in effect on the date hereof or which have been approved by the
board of directors of the Obligor, (y) obligations with respect to products
underwritten by the Obligor in the ordinary course of business, including
insurance policies, annuities, performance and surety bonds and any related
contingent obligations and (z) reinsurance agreements entered into by the
Obligor in the ordinary course of business. For the purposes of sub-clause
6.1.12, “Indebtedness” shall not include any Permitted TALF Indebtedness.

 

8

--------------------------------------------------------------------------------


 

“Insurance License” means licenses (including, without limitation, licenses or
certificates of authority from Applicable Insurance Regulatory Authorities)
permits or authorizations to transact insurance and reinsurance business.

 

“Interest Rate” means the rate of interest per annum equal to 3% above LIBOR
from time to time in effect, not to exceed the maximum rate of interest
permitted by applicable law.

 

“Investment” means Certificates of Deposit, Money Market Investments, and
Government Investments.

 

“ISP” means the International Standby Practices (ISP 1998), International
Chamber of Commerce Publication No. 590.

 

“Issue Date” means the date on which a Letter of Credit is issued.

 

“JPMorgan Credit Agreement” means the Credit Agreement, dated as of September
16, 2004, as amended and restated as the Amended and Restated Credit Agreement,
dated as of November 29, 2005 and as amended and restated as the Second Amended
and Restated Credit Agreement, dated as of August 30, 2006 and as amended by the
First Amendment dated as of October 1, 2007 and the Second Amendment dated as of
June 26, 2009, by and among the Parent, Arch Capital Group (U.S.) Inc., other
Subsidiaries of the Parent, including the Obligor, the Agent, HSBC Bank USA,
N.A., ING Bank N.V., London Branch, The Bank of New York, and Wachovia Bank, a
division of Wells Fargo Bank, N.A. (formerly Wachovia Bank, N.A.), Crédit
Agricole Corporate and Investment Bank (formerly Calyon) and Citibank, N.A., as
documentation agents, Bank of America, N.A., as syndication agent, and JPMorgan
Chase Bank, N.A. as administrative agent.

 

“Lender” means:

 

(a)                                      each Original Lender; and

 

(b)                                     any Eligible Assignee which has become a
Lender hereto pursuant to an Assignment and Assumption,

 

which in each case has not ceased to be a Party in accordance with the terms of
this Agreement.

 

“Letter(s) of Credit” means the irrevocable standby letters of credit issued for
the benefit of the Beneficiaries under this Agreement substantially in the form
set out in Exhibit A hereto or in such other form requested by the Obligor which
is approved by the Lenders (such approval not to be unreasonably withheld) in
the aggregate issued amount at any one time, when aggregated with any other
outstanding Letters of Credit under this Agreement, not to exceed a face amount
of £50,000,000 (or the foreign currency Pounds Sterling Equivalent of U.S.
Dollars).

 

“Letter of Credit Exposure” means, with respect to any Lender, as of any date of
determination (a) prior to the termination of the Commitments, that Lender’s
Commitment,

 

9

--------------------------------------------------------------------------------


 

and (b) after the termination of the Commitments, the Lender’s aggregate Letter
of Credit Obligations in respect of all Letters of Credit issued by the Agent on
behalf of such Lender.

 

“Letter of Credit Obligations” means, as at any date of determination thereof,
on an aggregate basis for all Letters of Credit issued at the request of the
Obligor, the maximum amount that could be drawn by the Beneficiaries of such
Letters of Credit (assuming, notwithstanding any provision of a Letter of Credit
to the contrary, that such Beneficiary was then entitled to draw the full amount
remaining available thereunder) but which has not been drawn as of that date
(for purposes of any Letters of Credit denominated in U.S. Dollars, the maximum
amount that could be drawn by the Beneficiaries of such Letters of Credit shall
be deemed to be the Pounds Sterling Equivalent of such amount as of such date).

 

“LIBOR” means,

 

(a)                                      the applicable Screen Rate; or

 

(b)                                     (if no Screen Rate is available for the
applicable currency) the arithmetic mean of the rates (rounded upwards to four
decimal places) as supplied to the Agent at its request quoted by the Reference
Bank to leading banks in the London interbank market;

 

as of the relevant time on the quotation date in accordance with market practice
for the offering of deposits in such currency and for the specified period.

 

“Lien” means, with respect to any Property, any mortgage, lien, pledge, charge,
security interest or encumbrance of any kind in respect of such Property.  For
purposes of this Agreement, a Person shall be deemed to own subject to a Lien
any Property that it has acquired or holds subject to the interest of a vendor
or lessor under any conditional sale agreement, capital lease or other title
retention agreement (other than an operating lease) relating to such Property.

 

“Lloyd’s” means The Society and Council of Lloyd’s or its affiliates or the
managing agents of any Lloyd’s syndicate reinsured by the Obligor.

 

“Majority Lenders” means:

 

(a)                                      if there are no Letters of Credit then
outstanding, a Lender or Lenders whose Ratable Share aggregate more than 662/3%
of the Total Commitments (or, if the Total Commitments have been reduced to
zero, aggregated more than 662/3% of the Total Commitments immediately prior to
the reduction); or

 

(b)                                     at any other time, a Lender or Lenders
whose Ratable Share in the Letters of Credit then outstanding aggregate more
than 662/3% of all the Letters of Credit then outstanding.

 

“Managed Syndicate” means Syndicate 2012 at Lloyd’s.

 

10

--------------------------------------------------------------------------------


 

“Managing Agent” means Arch Underwriting at Lloyd’s Ltd., or the Person or
Persons who employs the underwriting staff and handles the day-to-day running of
Syndicate 2012’s infrastructure and operations.

 

“Margin Stock” means margin stock or “margin security” within the meaning of
Regulations T, U and X.

 

“Material Adverse Effect” means an event or circumstance which has or could
reasonably be expected to have a material adverse effect on:

 

(a)                                      the ability of the Obligor to meet the
obligations of this Agreement;

 

(b)                                     the business assets or financial
condition of the Obligor and its Subsidiaries taken as a whole or the Parent and
its Subsidiaries taken as a whole; or

 

(c)                                      the validity or enforceability of the
rights and remedies of the Lenders or the Agent under the Fundamental Documents.

 

“Money Market Investments” means money market deposits of any commercial bank
incorporated in the United States with a rating of at least (i) AA from S&P or
(ii) Aa2 from Moody’s and maturing within two years from the date of
determination; provided that if there is a split in the ratings, the applicable
rating for purposes of this definition shall be the lower of such ratings of S&P
and Moody’s.

 

“Moody’s” means Moody’s Investors Service, Inc. or any successor thereto.

 

“Multiemployer Plan” means a “multiemployer plan” (as defined in Section (3)(37)
of ERISA) contributed to for any employees of any Affiliate of the Obligor.

 

“Net Worth” means, as at any date of determination, for any Person, the sum of
its capital stock (including, without limitation, its preferred stock), capital
in excess of par or stated value of shares of its capital stock (including,
without limitation, its preferred stock), retained earnings and any other
account which, in accordance with GAAP, constitutes stockholders equity, but
excluding (a) any treasury stock and (b) the effects of Financial Accounting
Statement No. 115 which shall be determined on a consolidated basis in
accordance with GAAP after appropriate deduction for any minority interests in
Subsidiaries.

 

“Notice of Termination” means a notice of the kind referred to in Clause 2.1.5.

 

“Obligor” means Arch Reinsurance Ltd., a Bermuda company.

 

“OECD Country” means any country which is a member of the Organization for
Economic Cooperation and Development, or a political subdivision thereof.

 

“OECD Sovereign Debt” means debt issued or directly and fully guaranteed or
insured by any Acceptable OECD Country (provided that the full faith and credit
of the Acceptable OECD Country is pledged in support thereof).

 

11

--------------------------------------------------------------------------------


 

“Original Agreement” means the Amended and Restated Letter of Credit and
Reimbursement Agreement dated as of December 12, 2007 and as amended by the
Amendment dated as of June 26, 2009 by and among the Obligor and Lloyds TSB Bank
plc as agent and security agent, Barclays Bank plc, ING Bank N.V., London
Branch, and Lloyds TSB Bank plc as Lenders and Lloyds TSB Bank plc as mandated
lead arranger.

 

“Original Beneficiary” means any Beneficiary as defined in the Original
Agreement.

 

“Original Letters of Credit” means the letters of credit issued under the
Original Agreement.

 

“Parent” means Arch Capital Group Ltd., a Bermuda company.

 

“Party” means a party to this Agreement.

 

“Permitted Indebtedness” has the meaning set forth in sub-clause 5.6.3(c) of
Clause 5.6 (Negative Covenants).

 

“Permitted TALF Indebtedness” has the meaning provided in the definition of
Permitted Indebtedness in this Clause 1.1.

 

“Permitted TALF Subsidiary” has the meaning provided in the definition of
Permitted Indebtedness in this Clause 1.1.

 

“Person” means and includes an individual, a partnership, trust, estate,
corporation, company, unincorporated organization, limited liability company and
a government or any agency, instrumentality or political subdivision thereof.

 

“Plan” means an employee pension benefit plan which is covered by Title IV of
ERISA or subject to the minimum funding standards under Section 412 of the Code
as to which any Credit Party or any member of the Controlled Group may have any
liability.

 

“Pounds Sterling Equivalent” means, with respect to any monetary amount in a
currency other than pounds sterling, at any date of determination thereof, the
amount of pounds sterling obtained by converting such currency involved in such
computation into pounds sterling at the spot rate for the purchase of pounds
sterling with the applicable currency as published by Reuters (or any successor
thereto) on the date of such determination.

 

“Property” means any right or interest in or to property of any kind whatsoever,
whether real, personal or mixed and whether tangible or intangible.

 

“Policies” means all insurance policies, annuity contracts, guaranteed interest
contracts and funding agreements (including riders to any such policies or
contracts, certificates issued with respect to group life insurance or annuity
contracts and any contracts issued in connection with retirement plans or
arrangements) and assumption certificates issued or to be issued (or filed
pending current review by applicable governmental authorities) by the Obligor
and any coinsurance agreements entered into or to be entered into by the
Obligor.

 

12

--------------------------------------------------------------------------------


 

“Ratable Share” of any amount means, with respect to any Lender at any time, the
product of such amount times a fraction, the numerator of which is that Lender’s
Letter of Credit Exposure and the denominator of which is the aggregate Letter
of Credit Exposure of all Lenders, as the applicable percentage may be adjusted
by assignments permitted pursuant to Clause 9.4 (Successors and Assigns).  The
initial Ratable Share of each Lender is set forth opposite the name of that
Lender set forth on Schedule 1 (Lender Commitments) hereto.

 

“Rate Hedging Obligations” means, for any Person, any and all net obligations of
such Person, whether absolute or contingent and howsoever and whensoever
created, arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor), under (a) any agreements,
devices or arrangements designed to protect at least one of the parties thereto
from the fluctuations of interest rates, exchange rates or forward rates
applicable to such party’s assets, liabilities or exchange transactions,
including but not limited to, U.S. Dollar-denominated, Sterling-denominated or
cross-currency interest rate exchange agreements, forward currency exchange
agreements, interest rate cap or collar protection agreements, forward rate
currency or interest rate options, puts and warrants, or any similar derivative
transactions, and (b) any and all cancellations, buy backs, reversals,
terminations or assignments of any of the foregoing.

 

“Realistic Disaster Scenarios” means any report prepared in relation to the
Managed Syndicate under paragraph 35 of the Underwriting Byelaw (No. 2 of 2003)
that shows the potential impact upon that Managed Syndicate of a catastrophic
event.

 

“Reference Bank” means the principal London office of ING Bank N.V., London
Branch or such other banks as may be appointed by the Agent.

 

“Regulations T, U and X” means, respectively, Regulations T, U and X of the
Board of Governors of the Federal Reserve System of the United States (or any
successor) as now and from time to time hereafter in effect from the date of
this Agreement.

 

“Reimbursement Obligations” means with respect to the Obligor, all of its
obligations pursuant to Clause 2.2 (Reimbursement; Agent’s Responsibility) to
reimburse each Lender for payments made by each Lender upon any drawings under
any Letter of Credit issued at the request of the Obligor and to pay to the
Agent and Lenders all other amounts that are payable by the Obligor to the Agent
and Lenders pursuant to this Agreement and the other Fundamental Documents.  For
purposes of drawings under any Letters of Credit denominated in U.S. Dollars,
the amount of such drawing shall be deemed to be the Pounds Sterling Equivalent
of such amount as of the date of repayment of such drawing, provided, however,
that, solely for the purpose of determining the Obligor’s compliance with the
requirements of sub-clause 5.1.4 (Maintenance of Adjusted Collateral Value)
hereof and Clause 1 of the Security Agreement on any given date, the amount of
any such unreimbursed drawing shall be deemed to be the Pounds Sterling
Equivalent of such amount as of such date.  For the avoidance of doubt, for the
purpose of determining the Obligor’s compliance with the requirements of
sub-clause 5.1.4 (Maintenance of Adjusted Collateral Value) hereof and Clause 1
of the Security Agreement on any given date, the amount of any other amount

 

13

--------------------------------------------------------------------------------


 

that is payable by the Obligor in U.S. Dollars to the Agent and Lenders pursuant
to this Agreement and the other Fundamental Documents shall be deemed to be the
Pounds Sterling Equivalent of such amount as of such date.

 

“Repeating Representations” means the representations which are set out in
Clause 4.1 (Corporate Existence and Power) to Clause 4.18 (Investment Company
Act) inclusive (it being understood and agreed that the representation or
warranty contained in sub-clause 4.6.1 shall be required to be true and correct
only as of the Closing Date and any other representation or warranty that is
expressly stated to have been made as of a specific date shall be required to be
true in all material respects only as of such specific date).

 

“SAP” means the accounting procedures and practices prescribed or permitted by
the Applicable Insurance Regulatory Authority, applied on a basis consistent
with those that are to be used in making the calculations for purposes of
determining compliance with this Agreement.

 

“SAP Financial Statements” means the financial statements of the Obligor which
have been submitted or are required to be submitted to the Applicable Insurance
Regulatory Authority.

 

“S&P” shall mean Standard & Poor’s Rating Services, a division of The
McGraw-Hill Companies, Inc., or any successor thereto.

 

“Screen Rate” means the British Bankers’ Association Interest Settlement Rate
for the relevant currency period, displayed on the appropriate page of the
Telerate screen.  If the agreed page is replaced or service ceases to be
available, the Agent may specify another page or service displaying the
appropriate rate.

 

“SEC” means the United States Securities and Exchange Commission or any
successor thereto.

 

“Security” means a mortgage, pledge, Lien or other security interest securing
any obligation of any person or any other agreement or arrangement having a
substantially similar effect.

 

“Security Agreement” means the Security Agreement, dated on or about the date
hereof, substantially in the form of Exhibit B hereto, between the Security
Agent and the Obligor securing the obligations of the Obligor under this
Agreement and the relevant Letters of Credit.

 

“Security Documents” means, collectively, the Security Agreement, the Collateral
Account Control Agreement and each other instrument or agreement that secures or
guarantees the Letter of Credit Obligations and the Reimbursement Obligations.

 

“Single Employer Plan” means a Plan maintained by any member of the Controlled
Group for employees of any member of the Controlled Group.

 

“Subsidiary” of a Person means:

 

14

--------------------------------------------------------------------------------


 

(a)                                      any corporation more than 50% of the
outstanding securities having ordinary voting power of which shall at the time
be owned or controlled, directly or indirectly, by such Person or by one or more
of its Subsidiaries or by such Person and one or more of its Subsidiaries; or

 

(b)                                     any partnership, association, joint
venture, limited liability company or similar business organization more than
50% of the ownership interests having ordinary voting power of which shall at
the time be so owned or controlled.  Unless otherwise expressly provided, all
references herein to a “Subsidiary” shall mean a Subsidiary of the Obligor.

 

“Syndicate 2012” means the collection of underwriters at Lloyd’s that commenced
underwriting risks on April 1, 2009 and is managed by Arch Underwriting at
Lloyd’s Ltd.

 

“TALF” means the Term-Asset Backed Securities Loan Facility, under which FRBNY
will provide funding on a non-recourse basis (other than in the case of certain
exceptions to the non-recourse provisions under TALF) to any eligible borrower
secured by eligible collateral, as announced by the Board of Governors of the
Federal Reserve System and in effect on the date hereof and as hereafter amended
or otherwise modified from time to time (including any successor or supplemental
program thereto).

 

“Tax” means any present or future tax, rate, duty, impost, governmental charge
or levy, including, without limitation thereto, any corporation, income (other
than any taxes imposed on or measured by the gross income or profits of the
Agent or any Lender), value added, capital gains, sales, transfer, use, excise,
occupation, franchise, property, stamp or other tax or duty and any license,
registration and recording fee and all penalties, fines, interest imposed,
assessed or otherwise payable in respect of any of the foregoing and all
deductions or withholdings required to be made in respect of any of the
foregoing levied, assessed, charged or required by any government or taxing
authority in any country.

 

“Total Commitments” means the aggregate of the Commitments being £50,000,000 (or
the foreign currency Pounds Sterling Equivalent of U.S. Dollars) at the date of
this Agreement.

 

“Transfer Date” means, in relation to a transfer, the later of:

 

(a)                                      the proposed effective date specified
in the Assignment and Assumption; and

 

(b)                                     the date on which the Agent accepts and
records the Assignment and Assumption.

 

“U.K. Government Securities” means securities issued or directly and fully
guaranteed or insured by the United Kingdom or any agency or instrumentality
thereof (provided that the full faith and credit of the United Kingdom is
pledged in support thereof), rated at least AAA from S&P, Aaa from Moody’s or
AAA from Fitch; provided that if there is a split in the ratings, the applicable
rating for purposes of this definition shall be the lower of such ratings of
S&P, Moody’s and Fitch.

 

15

--------------------------------------------------------------------------------


 

“Unpaid Sum” means any sum due and payable but unpaid under the Fundamental
Documents.

 

“Unused Rate” means the following percentages per annum based upon a fraction,
the numerator of which is the difference of £50,000,000 minus the total Letter
of Credit Obligations from time to time outstanding, and the denominator of
which is the Total Commitments, expressed as percentage:

 

Daily Usage

 

Unused Rate

 

< 50%

 

0.20

%

51% - 75%

 

0.15

%

> 75%

 

0.10

%

 

“U.S. Government Securities” means securities issued or directly and fully
guaranteed or insured by the United States or any agency or instrumentality
thereof (provided that the full faith and credit of the United States is pledged
in support thereof) rated at least AAA from S&P, Aaa from Moody’s or AAA from
Fitch; provided that if there is a split in the ratings, the applicable rating
for purposes of this definition shall be the lower of such ratings of S&P,
Moody’s and Fitch.

 

“Utilization Request” means a utilization request substantially in the form set
out in Exhibit C hereto.

 

“Valuation Report” means a monthly valuation report prepared by the Custodian
substantially in the form provided to the Agent pursuant to sub-clause 3.1.16 or
in such other form as may be reasonably satisfactory to the Agent.

 

1.2                           Interpretation

 

1.2.1                            The terms “hereof,” “hereunder” and “herein”
refer to this Agreement as a whole.

 

1.2.2                            References by number to Clauses, Schedules, and
Exhibits refer to the Clauses, Schedules, and Exhibits of this Agreement unless
otherwise stated.

 

1.2.3                            The singular form of any word also refers to
the plural form of such word, and vice versa, and any word of any particular
gender includes the correlative words of the other genders.

 

1.2.4                            Any references in this Agreement to one or more
items preceded by the word “including” shall not be deemed limited to the stated
items but shall be deemed without limitation.

 

1.2.5                            Unless otherwise specified, all references
herein to the amount of a Letter of Credit at any time shall be deemed to mean
the Pounds Sterling Equivalent of the maximum face amount of such Letter of
Credit after giving effect to all increases

 

16

--------------------------------------------------------------------------------


 

thereof contemplated by such Letter of Credit or any Letter of Credit
application related thereto, whether or not such maximum face amount is in
effect at such time.

 

1.2.6                            Unless otherwise expressly provided herein,
references to agreements (including the Fundamental Documents) and other
contractual instruments shall be deemed to include all subsequent amendments,
restatements, extensions, supplements and other modifications thereto (subject
to any restrictions on such amendment, restatement, extension, supplement or
other modification set forth herein or in any other Fundamental Document).

 

1.2.7                            For purposes of computing any amount under this
Agreement (including, but not limited to, Parent Consolidated Indebtedness,
Consolidated Net Income, Consolidated Tangible Net Worth, and Parent
Consolidated Total Capital) on a consolidated basis for any purpose under this
Agreement, including, but not limited to, sub-clause 6.1.2 and sub-clause 6.1.3,
neither Arch Investments I LLC nor any other Permitted TALF Subsidiary shall be
considered a consolidated subsidiary of the Parent.

 

1.2.8                            References to a Byelaw shall be construed as a
reference to a Byelaw made under Lloyd’s Acts 1871 to 1982 as the same may have
been, or may from time to time be, amended or replaced.

 

2.                                 TERMS OF THE LETTER OF CREDIT FACILITY

 

2.1                           The Letters of Credit

 

2.1.1                            On the terms and subject to the further
conditions hereinafter set forth and upon satisfaction of the conditions set
forth in Clause 3 (Conditions of Issuance of Letters of Credit), the Agent
hereby agrees to issue on behalf of the Lenders on and after the Closing Date,
one or more Letters of Credit, each dated the date of its issuance, in an
aggregate issued and outstanding face amount at any one time not to exceed
£50,000,000 (or the foreign currency Pounds Sterling Equivalent of U.S. Dollars)
so long as (after giving effect to the issuance of the requested Letter of
Credit) the Adjusted Collateral Value is not less than the sum of all amounts
then outstanding with respect to the Letter of Credit Obligations and
Reimbursement Obligations, as more specifically set forth below in sub-clause
2.1.2.  Letters of Credit may be issued in U.S. Dollars or pounds sterling,
provided that the Obligor is in compliance with sub-clause 5.1.4 of Clause 5.1
(Affirmative Covenants).  So long as any Letter of Credit is outstanding and has
not expired, this Agreement shall continue to be in full force and effect with
respect to such Letter of Credit, provided, however, that no Letter of Credit
shall be renewed, nor shall any Letter of Credit be issued, on or after the last
date of the Facility Availability Period.

 

2.1.2                            The Obligor may, from time to time, request
that the Agent issue on behalf of the Lenders Letters of Credit during the
period from the date hereof to but not including the last date of the Facility
Availability Period, to cover underwriting years of

 

17

--------------------------------------------------------------------------------


 

account 2010; provided, however, that (i) the aggregate amount of Letter of
Credit Obligations and Reimbursement Obligations at any time issued shall not
exceed the Adjusted Collateral Value, and (ii) the aggregate face amount of all
Letters of Credit issued under this Agreement, shall not exceed £50,000,000 (or
the foreign currency Pounds Sterling Equivalent of U.S. Dollars).  The Obligor
shall make such request by executing and delivering to the Agent, in the case of
Letters of Credit to be issued in U.S. Dollars, not more than five nor less than
three Business Days, or, in the case of Letters of Credit to be issued in pounds
sterling, one Business Day, before the proposed Issue Date a Utilization Request
and related documentation (in hardcopy and/or electronic format acceptable to
the Agent).  If there shall exist any inconsistency between the terms of this
Agreement (and the Security Documents) and any such documentation relating to a
Letter of Credit issued under this sub-clause 2.1.2, the terms of this Agreement
(and the Security Documents) shall control.

 

2.1.3                            The Agent is hereby authorized by each Lender
to issue any Letter of Credit pursuant to sub-clause 2.1.1 by:

 

(a)                     completing the issue date and the proposed expiry date
of such Letter of Credit;

 

(b)                    completing the schedule to such Letter of Credit with the
percentage participation of each Lender as allocated pursuant to the terms
hereof; and

 

(c)                     executing such Letter of Credit on behalf of each Lender
and following such execution delivering such Letter of Credit, together with, if
requested by the Beneficiary, a copy of each Lender’s Authorization Letter, to
the Beneficiary on the Issue Date.

 

2.1.4                            Upon the termination of the Commitments, if no
Letters of Credit are outstanding or such Letters of Credit are either (a)
collateralized in a manner satisfactory to the Lenders by cash equal to not less
than 100% of the amounts outstanding or available for drawing in a manner
satisfactory to the Lenders or (b) supported by back-to-back letters of credit
the terms, conditions and issuer of which are satisfactory to the Lenders, and
if the principal of and interest on each drawing remaining unpaid pursuant to
the terms of reimbursement set forth in sub-clause 2.2.1 (Reimbursement; Agent’s
Responsibility) and all fees payable hereunder shall have been paid in full, the
Lenders agree to review the suspension of certain covenants and events of
default while cash deposits in the Custodian Account exceed the face amount of
outstanding Letters of Credit or such Letters of Credit are supported by
back-to-back letters of credit from banking institutions acceptable to the
Lenders on terms and conditions of which are acceptable to the Lenders.

 

2.1.5                            The Agent shall

 

18

--------------------------------------------------------------------------------


 

(a)                     no earlier than December 1, 2010 and no later than
December 30, 2010 give a Notice of Termination to the Beneficiary of each
outstanding Letter of Credit (and the Lenders hereby authorize the Agent to
serve such notice) so that such Letter of Credit expires no later than the
Facility Termination Date; and

 

(b)                    for any Letter of Credit issued on December 31, 2010,
give a Notice of Termination to the Beneficiary of such Letter of Credit (and
the Lenders hereby authorize the Agent to serve such notice) so that such Letter
of Credit expires on the fourth anniversary date of the Commencement Date (as
defined in such Letter of Credit) or on any date subsequent thereto as specified
in such Notice of Termination;

 

in each case, upon the expiry of a Letter of Credit in accordance with the
applicable Notice of Termination, the maximum actual and contingent liability of
each Lender under such Letter of Credit shall be reduced to zero.

 

2.1.6                            The Obligor may request a Letter of Credit be
amended, renewed or extended by delivering a Utilization Request to the Agent. 
The issue of any amended, renewed or extended Letter of Credit shall be subject
to the same conditions as a new Utilization Request.  If the conditions for the
issuance thereof have been met, the Agent shall issue such amended, renewed or
extended Letter of Credit in accordance with the provisions of this Agreement as
if it were a Letter of Credit and each Lender’s participation therein shall be
determined accordingly.

 

2.2                           Reimbursement; Agent’s Responsibility

 

2.2.1                            The Agent shall promptly notify each Lender and
the Obligor of a demand for drawing under any Letter of Credit issued at the
request of the Obligor on or prior to the date of payment of such drawing by
contacting such Person telephonically, promptly followed by written notice. 
Reimbursement by the Obligor of the amount of each such drawing is due and
payable in full in the currency in which such drawing is to be made (a) on the
same day that each such Lender honors such drawing, if the foregoing notice is
received before 1:00 p.m. (London time) on the date of such drawing or (b) on
the Business Day immediately following the date of such drawing, if the
foregoing notice is received after 1:00 p.m. (London time) on the date of such
drawing, and the Obligor absolutely and unconditionally agrees to pay or cause
to be paid to the Agent for the account each Lender, on such date, without
demand, the amount of any drawing under a Letter of Credit issued at the request
of the Obligor.

 

2.2.2                            The Obligor absolutely and unconditionally
agrees to pay, or cause to be paid, to the Agent for the account of each Lender,
on demand, interest at the Interest Rate on any amount (including on overdue
interest to the extent permitted by law) due by the Obligor hereunder that is
not paid when due, for each day such amount is unpaid.

 

19

--------------------------------------------------------------------------------


 

2.3                           Obligations of Lenders

 

Whenever a Lender receives a demand for payment under a Letter of Credit, it
will promptly examine the demand to determine whether or not it is in conformity
with such Letter of Credit under which it is presented.  Each Lender shall be
entitled to make any payment in accordance with the terms of the relevant Letter
of Credit without reference to or further authority from the Obligor or any
other investigation or enquiry if the demand for payment appears on its face to
be in accordance with the terms and conditions of such Letter of Credit.  The
Obligor irrevocably authorizes each Lender to comply with any demand under a
Letter of Credit which appears on its face to be in order.

 

2.4                           Participations

 

Each Lender shall participate in each Letter of Credit (or an amendment to a
Letter of Credit increasing or decreasing the amount thereof) issued pursuant to
this Clause 2 in an amount equal to its Ratable Share of the face amount of such
Letter of Credit. The Obligor hereby agrees to each such participation. Each
Lender acknowledges and agrees that its obligation to acquire participations
pursuant to this paragraph in respect of Letters of Credit is absolute and
unconditional and, so long as each Letter of Credit is issued, amended, renewed
or extended in accordance with this Agreement, shall not be affected by any
circumstance whatsoever, including any such amendment, renewal or extension of
any Letter of Credit or the occurrence and continuance of a Default, and that
each such payment shall be made without any offset, abatement, withholding or
reduction whatsoever. The obligations of each Lender are several and the failure
by a Lender to perform its obligations hereunder shall not affect the
obligations of the Obligor towards any other party hereto nor shall any other
party be liable for the failure by such Lender to perform its obligations
hereunder.

 

2.5                           Unconditional Obligations of the Obligor

 

2.5.1                            The Obligor agrees with the Agent and each
Lender that the following provisions shall apply with respect to each Letter of
Credit issued at the request of the Obligor:

 

(a)                     Except as otherwise expressly stated in any Letter of
Credit, but without limiting any provision of this Agreement or any Letter of
Credit, there may be accepted or honored as complying with such Letter of Credit
any documents of any character that comply with the provisions and
interpretations contained in the ISP.

 

(b)                    The Agent, the Security Agent, any Lender or any of their
respective correspondents or agents shall not be responsible for: (i) the truth
or accuracy of any statement contained in any document received under the
Letters of Credit; (ii) the validity, sufficiency or genuineness of any such
document believed by the Agent or a Lender in good faith and in the exercise of
ordinary care to be valid, even if wholly fraudulent or forged; (iii) any breach
of contract between the Obligor or any other Person and the Beneficiary of any
Letter of Credit; (iv) interruptions or delays in the transmission or

 

20

--------------------------------------------------------------------------------


 

delivery of messages, by mail, courier service or electronic means, whether in
cipher or not; (v) any errors or omissions in the translation of any document;
(vi) failure or delay in giving any notice or in complying with any other
formality; (vii) delay in arrival or failure to arrive of any property or
required instrument or document; (viii) failure of any document to bear adequate
reference to a Letter of Credit, or failure of any Person to note the amount of
any payment on the reverse side of a Letter of Credit or to surrender or to take
up a Letter of Credit or to send forward documents as required by the terms of a
Letter of Credit, each of which provisions, if contained in a Letter of Credit
itself, it is agreed may be waived by the Agent or a Lender; (ix) the fact that
any instructions, oral or written, given to the Agent or a Lender purporting to
have been given by or on behalf of the Obligor and believed by the Agent or such
Lender in good faith and in the exercise of ordinary care to be valid which
pertain to the issuance of any Letter of Credit, any extension, increase or
other modification of any Letter of Credit or other action to be taken or
omitted with reference thereto, were wholly or partly insufficient, erroneous,
unauthorized or fraudulent; or (x) any other act or omission as to which banks
are relieved from responsibility under the terms of the ISP, provided that none
of the contingencies referred to in subparagraphs (i) through (x) of this
sub-clause (b) is attributable to the gross negligence or willful misconduct of
the Agent, the Security Agent, any Lender or any of their respective
correspondents or agents.

 

(c)                     The Obligor will, without expense to the Agent or the
Lenders, procure or cause to be procured promptly all necessary licenses which
are required with respect to the transaction(s) which is/are the subject of any
Letter of Credit issued for the Obligor or to which any such Letter of Credit
relates, will comply with or cause to be complied with all applicable
governmental regulations in regard thereto, and will furnish or cause to be
furnished to the Agent such documents and certificates in respect thereof as the
Agent may require.

 

(d)                    The Obligor hereby agrees to indemnify and hold harmless
the Agent, the Security Agent and the Lenders from and against all liability,
loss or expense (including reasonable legal fees, court costs and other expenses
which the Agent, the Security Agent, the Agent and the Lenders may incur in
enforcing their respective rights hereunder) incurred as a consequence of (i)
any failure on the part of the Obligor duly to perform its agreements contained
in this Clause 2.5, (ii) any action taken or omitted by the Agent, the Security
Agent, any Lender or any of their respective correspondents in relation to any
Letter of Credit issued at the request of or on behalf of the Obligor, or (iii)
any claims asserted by any party to any transaction in connection with which
such Letters of Credit are issued, except such liability, loss or expense, if
any, as is incurred as a result of the gross negligence or willful misconduct on
the part

 

21

--------------------------------------------------------------------------------


 

of the Agent, the Security Agent, any Lender or of any of their respective
correspondents.

 

2.6                           Voluntary Cancellation

 

During the Facility Availability Period, the Obligor shall have the right at any
time and from time to time to cancel the undrawn portion of the Facility in
whole or in part (if in part, in minimum amounts of not less than £5,000,000 (or
the foreign currency Pounds Sterling Equivalent of U.S. Dollars)) without
penalty upon ten Business Days’ prior written notice to the Agent.  Amounts so
cancelled may not be reinstated.  Upon the last day of the Facility Availability
Period, the undrawn portion of the Facility shall automatically be cancelled. 
Notwithstanding the foregoing, no such cancellation shall reduce the Facility
below an aggregate amount equal to the Letter of Credit Obligations and the
Reimbursement Obligations.

 

2.7                           Regulatory Requirements; Additional Costs

 

The Obligor shall pay to the Agent from time to time upon demand such amounts as
the Agent or a Lender determines in its sole discretion is necessary to
compensate the Agent or such Lender for any costs attributable to the Agent’s
issuing on behalf of the Lenders or having outstanding, or any Lender’s
participation in, or a Lender’s making payment under, any Letter of Credit
issued at the request of the Obligor resulting from the application of any
domestic or foreign law or regulation or the interpretation or administration
thereof applicable to the Agent or any Lender regarding any reserve, assessment,
capitalization (including the cost of maintaining capital sufficient to permit
issuance of the Letters of Credit, provided the cost attributed to the Letters
of Credit is determined in good faith by any reasonable method) or similar
requirement whether existing at the time of issuance of any such Letter of
Credit or adopted thereafter, including, without limitation, any reduction in
amounts receivable hereunder as a result of any change in applicable law,
treaty, regulation, policy or directive, or the imposition of any Tax or
increase in any existing Tax, applicable to the transactions contemplated
hereunder or the commitments of the Lenders hereunder.

 

2.8                           Fees

 

2.8.1                            The Obligor agrees to pay to the Agent for the
account of the Agent and each Lender the following fees in connection with this
Agreement:

 

(a)                     a Letter of Credit commission fee payable quarterly in
arrears (and calculated based upon a 360-day year and actual days elapsed for
Letters of Credit denominated in U.S. Dollars and a 365-day year and actual days
elapsed for Letters of Credit denominated in pounds sterling) on the last
Business Day of each March, June, September and December, commencing on December
31, 2010 in an amount equal to the product of the Applicable Commission Rate
times the amount of the total Letter of Credit Obligations from time to time
outstanding; provided that for purposes of this clause (a) only, the Letter of
Credit Obligations relating to each Letter of Credit denominated in U.S.

 

22

--------------------------------------------------------------------------------


 

Dollars shall not be deemed to be the Pounds Sterling Equivalent of such amount
and the portion of such fee relating to such Letter of Credit Obligations shall
be calculated and payable with respect to such Letter of Credit Obligations in
the currency in which the applicable Letter of Credit is denominated;

 

(b)                    a Letter of Credit unused fee payable quarterly in
arrears (and calculated based upon a 365-day year and actual days elapsed) on
the last Business Day of each March, June, September and December, commencing on
December 31, 2010 in an amount equal to the product of the Unused Rate times the
actual daily amount by which the Total Commitments exceeds the total Letter of
Credit Obligations outstanding during such quarter; provided that for purposes
of this clause (b) only, the Letter of Credit Obligations shall be calculated by
reference to the Pounds Sterling Equivalent of the face amount of all Letters of
Credit issued and outstanding, calculated at the time of issuance of each such
Letter of Credit;

 

(c)                     The fees required under paragraphs 2.8.1(a) and 2.8.1(b)
above shall be paid to the Agent and the Original Lenders from the date hereof,
and to the Lenders from the effective date specified in the Assignment and
Assumption pursuant to which it became a Lender, until the Facility Termination
Date. The amount paid to each Lender will be its Ratable Share of the fees paid.

 

2.8.2                            The Obligor agrees to pay to the Agent
separately, and for its own account all charges, costs and fees in the amounts
and at the times separately agreed upon between the Obligor and the Agent from
time to time in connection with this Agreement.

 

2.8.3                            The Obligor agrees to pay to each Arranger all
charges, costs and fees in the amounts and at the times separately agreed upon
between the Obligor and such Arranger from time to time in connection with this
Agreement.

 

2.8.4                            The Obligor agrees to pay to each Lender all
charges, costs and fees in the amounts and at the times separately agreed upon
between the Obligor and each Lender from time to time in connection with this
Agreement.

 

2.9                           Payments and Computations

 

2.9.1                            Except as specifically set forth in this
Agreement, all payments to be made by or on behalf of the Obligor under this
Agreement shall be made, not later than 4:00 p.m. London time, on the date when
due, in immediately available funds by federal funds wire to the Agent in the
applicable currency at:

 

if U.S. Dollars:

 

JPMorgan Chase Bank, N.A.

 

23

--------------------------------------------------------------------------------


 

New York

 

SWIFT Address:

CHASUS33 / ABA 021 000 021

Account No.:

001-1-938123

Account Name:

ING Bank N.V., London Branch

Reference:

Arch Reinsurance Ltd.

 

 

if pounds sterling:

 

 

 

HSBC Bank plc

 

London

 

Sort Code:

70 13 46

SWIFT Address:

MIDLGB22

Account No.:

00498543

Account Name:

ING Bank N.V., London Branch

Reference:

Arch Reinsurance Ltd.

 

or to such other address or account, or to the attention of such other Person as
the Agent shall notify the Obligor.

 

2.9.2         All payments made by or on behalf of the Obligor under this
Agreement shall be made without setoff or counterclaim and free and clear of,
and without deduction for, any Taxes (other than any taxes imposed on or
measured by the gross income or profits of the Agent or any Lender), levies,
imposts, duties, charges, fees, deductions, withholdings, compulsory loans,
restrictions or conditions of any nature now or hereafter imposed or levied by
any country or any political subdivision thereof or taxing or other authority
therein unless the Obligor is compelled by law to make such deduction or
withholding.  If any such obligation is imposed upon the Obligor with respect to
any amount payable by it hereunder, it will pay to the Agent, on the date on
which such amount becomes due and payable hereunder and in pounds sterling, such
additional amount as shall be necessary to enable the Agent or any Lender to
receive the same net amount which it would have received on such due date had no
such obligation been imposed upon the Obligor.  If, at any time, the Agent or
any Lender, or any Eligible Assignee of a Lender hereunder (an “Assignee”), is
organized under the laws of any jurisdiction other than the United States or any
state or other political subdivision thereof, the Agent or any Lender or the
Assignee shall deliver to the Obligor, through the Agent, on the date it becomes
a party to this Agreement, and at such other times as may be necessary in the
determination of the Obligor in its reasonable discretion, such certificates,
documents or other evidence, properly completed and duly executed by the Agent
or any Lender or the Assignee (including, without limitation, Internal Revenue
Service Form W-8BEN or W-8ECI, as appropriate, or any successor form prescribed
by the Internal Revenue Service) to establish that the Agent, any such Lender or
the Assignee is not subject to deduction or withholding of United States Federal
Income Tax under Section 1441 or 1442 of the Internal Revenue Code or

 

24

--------------------------------------------------------------------------------


 

otherwise (or under any comparable provisions of any successor statute) with
respect to any payments to the Agent, any such Lender or the Assignee of
principal, interest, fees or other amounts payable hereunder.  The Obligor shall
not be required to pay any additional amount to the Agent, any such Lender or
any Assignee under this sub-clause 2.9.2 if the Agent, any such Lender or such
Assignee shall have failed to satisfy the requirements of the immediately
preceding sentence; provided that if the Agent, any such Lender or any Assignee
shall have satisfied such requirements on the date it became a party to this
Agreement, nothing in this sub-clause 2.9.2 shall relieve the Obligor of its
obligation to pay any additional amounts pursuant to this sub-clause 2.9.2 in
the event that, as a result of any change in applicable law, the Agent, any such
Lender or such Assignee is no longer properly entitled to deliver certificates,
documents or other evidence at a subsequent date establishing the fact that the
Agent, any such Lender or the Assignee is not subject to withholding as
described in the immediately preceding sentence.

 

2.9.3         All payments made by or on behalf of the Obligor under this
Agreement shall be applied first to the payment of all fees, expenses and other
amounts due to the Agent and the Lenders (excluding principal and interest) by
the Obligor, then to accrued interest with respect to the Reimbursement
Obligations, and the balance on account of outstanding principal with respect to
the Reimbursement Obligations; provided, however, that upon the occurrence and
during the continuation of an Event of Default, payments will be applied to the
obligations of the Obligor to the Agent and the Lenders as the Lenders determine
in their sole discretion.

 

2.9.4         All payments which shall be due hereunder on a day that is not a
Business Day shall be extended to the next succeeding Business Day, and interest
shall accrue during such extension.

 

2.9.5         Computations of interest hereunder and computations of fees stated
to be on an annual basis shall be made on the basis of a year of 365 days for
the actual number of days elapsed (including the first day but excluding the
last day).

 

2.10       Collateral Security

 

All of the obligations of the Obligor to the Agent, the Security Agent or any
Lender under this Agreement and the other Fundamental Documents shall be secured
by a security interest and pledge granted by the Obligor, as security for the
Obligor’s obligations under this Agreement and the Letters of Credit issued at
the request of the Obligor, in favor of the Security Agent, for and on behalf of
the Agent and the Lenders, in the securities and other collateral described in
the Security Documents (together with all property or interests therein and all
income therefrom and proceeds thereof, collectively, the “Collateral”).

 

25

--------------------------------------------------------------------------------


 

3.           CONDITIONS OF ISSUANCE OF LETTERS OF CREDIT

 

3.1         Conditions Precedent to Effectiveness and Issuance of Initial
Letters of Credit

 

This Agreement shall be effective upon, and the obligations of the Agent to
issue on behalf of the Lenders any Letter of Credit under this Agreement on or
after the Closing Date are subject to, the satisfaction of the following
conditions precedent:

 

3.1.1         Fundamental Documents:  The Obligor shall have executed and
delivered to the Agent each Fundamental Document required hereunder, which shall
be in full force and effect.

 

3.1.2         Proof of Corporate Action:  The Agent shall have received a
certificate of the Obligor’s corporate secretary or assistant secretary, or the
equivalent thereof, dated the Closing Date, setting forth resolutions of the
Board of Directors, or the equivalent thereof, of the Obligor approving the
transactions contemplated by this Agreement and the other Fundamental Documents
and authorizing the execution, delivery and performance by the Obligor of this
Agreement and the other Fundamental Documents to which the Obligor is a party,
which certificate shall state that such resolutions are in full force and effect
without amendment.

 

3.1.3         Incumbency Certificates:  The Agent shall have received a
certificate of the Obligor’s corporate secretary or assistant secretary, or the
equivalent thereof, dated the Closing Date, setting forth the names and
containing a specimen signature of each officer and director of the Obligor
authorized to sign this Agreement and the other Fundamental Documents to which
the Obligor is a party and to give notices and to take other action on behalf of
the Obligor hereunder and in relation to the Collateral.

 

3.1.4         Constituent Documents:  The Agent shall have received a
certificate of the Obligor’s corporate secretary or assistance secretary, or
equivalent thereof, dated the Closing Date, certifying that the Constituent
Documents of the Obligor are true and correct as of the Closing Date.

 

3.1.5         Bermuda Requirements:  The Agent shall have received a certificate
of compliance issued by the Bermuda regulatory authorities (Registrar of
Companies and, if applicable, the Bermuda Monetary Authority) for each of the
Parent and the Obligor in form and substance satisfactory to the Agent.

 

3.1.6         Legal Opinions:  The Agent shall have received signed legal
opinions of (a) counsel for the Obligor and (b) counsel for the Agent, each in
form and substance satisfactory to the Agent, which opinions shall be addressed
to and allow reliance thereon by the Agent and the Original Lenders.

 

3.1.7         Original Agreement:  The Agent shall have received evidence that
(a) the Obligor shall have repaid in full all Indebtedness outstanding under the
Original Agreement, (b) the Obligor shall have terminated all commitments to
issue letters of credit, lend

 

26

--------------------------------------------------------------------------------


 

or make other extensions of credit thereunder, (c) the Obligor has delivered all
documents or instruments necessary to release all Liens securing Indebtedness or
other obligations of the Obligor thereunder and (d) each Original Beneficiary
shall have returned cancelled all Original Letters of Credit issued to it, in
each case with effect no later than the first Issue Date.

 

3.1.8         Proceedings and Documents:  All corporate and other proceedings
and all other matters in connection with the transactions contemplated by this
Agreement (including, without limitation, all regulatory and third party
approvals), the other Fundamental Documents and all other documents incidental
hereto and thereto, including all opinions of counsel, shall be reasonably
satisfactory in form and substance to the Lenders.

 

3.1.9         Financial Information:  The Obligor shall have furnished all
financial data and other information requested by the Agent or the Lenders.

 

3.1.10       No Default; Representations and Warranties:  On and as of the
Closing Date, there shall exist no Default or Event of Default and all
representations and warranties made by the Obligor in this Agreement and each of
the Fundamental Documents shall be true and complete in all material respects
(it being understood and agreed that the representation or warranty that is
expressly stated to have been made as of a specific date shall be required to be
true in all material respects only as of such specific date).

 

3.1.11       Regulations and Policies:  There have been no material changes in
governmental regulation or policy affecting the Agent or any Lender in respect
of this Agreement or the Obligor.

 

3.1.12       Consents and Approvals:  The Obligor and the Agent shall have
obtained all necessary consents and approvals for the transactions contemplated
by this Agreement and the other Fundamental Documents.

 

3.1.13       Lender’s Authorization Letter:  The Agent shall have received a
signed copy of each Lender’s Authorization Letter substantially in the form of
Part B of Exhibit A hereto executed by each Lender.

 

3.1.14       Collateral Requirements:  The Lenders shall be satisfied with the
Custodian Agreement, the Security Agreement, the Collateral Account Control
Agreement, subordination of the Custodian’s Liens and any other relevant
documentation required in respect of the collateral requirements and the Obligor
shall have made or caused to be made all such filings and recordings in each
applicable jurisdiction reasonably requested by the Agent to be filed to create
or perfect the Liens intended to be created under the Security Documents.

 

3.1.15       Custodial Account: The Obligor shall have confirmed that the
Adjusted Collateral Value as of the Closing Date is not less than the sum of all
amounts then

 

27

--------------------------------------------------------------------------------


 

outstanding with respect to Letter of Credit Obligations and Reimbursement
Obligations and that each of the Investments utilized in the preceding
calculation of Adjusted Collateral Value has been deposited into the Custodial
Account.

 

3.1.16       Valuation Report: The Obligor shall have provided to the Agent a
form of valuation report prepared by the Custodian providing the value of the
Collateral in the Custodial Account, such form to be in form and substance
reasonably satisfactory to the Agent.

 

3.1.17       Know Your Customer:  The Agent and each Lender shall have received
all documents and evidence reasonably requested by the Agent (for itself or on
behalf of any Lender) or any Lender in order for the Agent or such Lender to
carry out and be satisfied with the results of all necessary “know your
customer” or other similar checks under all applicable laws and regulations
pursuant to the transactions contemplated in the Fundamental Documents.

 

3.1.18       Fees:  The Agent shall have received for its own account and for
distribution (as appropriate) to each Lender the fees payable on the Closing
Date under Clause 2.8 (Fees).

 

3.2         Additional Conditions Precedent to the Issuance of Letters of Credit

 

The obligations of the Agent to issue on behalf of the Lenders any Letter of
Credit under this Agreement on each Issue Date are subject to the further
conditions precedent that:

 

3.2.1         both immediately prior to the issuance of such Letter of Credit
and also after giving effect thereto:

 

(a)       no Default shall have occurred and be continuing;

 

(b)       the representations and warranties made by the Obligor in this
Agreement and each of the Fundamental Documents shall be true and complete in
all material respects on and as of the date of the issuance of such Letter of
Credit with the same force and effect as if made on and as of such date (it
being understood and agreed that the representation or warranty contained in
sub-clause 4.6.1 shall be required to be true and correct only as of the Closing
Date and any other representation or warranty that is expressly stated to have
been made as of a specific date shall be required to be true in all material
respects only as of such specific date);

 

3.2.2         the Agent shall have received a Utilization Request;  and

 

3.2.3         the Obligor shall have confirmed (a) that the Adjusted Collateral
Value as of the date of any requested issuance of a Letter of Credit is not less
than the sum of all amounts then outstanding with respect to Letter of Credit
Obligations and Reimbursement Obligations, taking into account the amount of the
requested Letter of Credit, (b) that each of the Investments utilized in the
preceding calculation of

 

28

--------------------------------------------------------------------------------


 

Adjusted Collateral Value has been deposited into the Custodial Account and
(c) that the aggregate face amount of the Letters of Credit issued under this
Agreement (taking into account the requested Letter of Credit) does not exceed
£50,000,000 (or the foreign currency Pounds Sterling Equivalent of U.S. Dollars)
or such lower amount of the Facility as a result of cancellation under Clause
2.5 (Unconditional Obligations of the Obligor).

 

Each request for a Letter of Credit hereunder shall constitute a certification
by the Obligor to the effect set forth above (both as of the date of such notice
and, unless the Obligor otherwise notifies the Agent prior to the date of such
Letter of Credit issuance, as of the date of such issuance).

 

4.           REPRESENTATIONS AND WARRANTIES

 

In order to induce the Agent and the Lenders to enter into this Agreement and to
issue the Letters of Credit, the Obligor for itself hereby represents and
warrants that:

 

4.1         Corporate Existence and Power

 

The Obligor (a) is a company or corporation duly organized, validly existing
without limitation of its corporate existence and in good standing under the
laws of Bermuda and (b) has adequate power and authority and legal right to own
or hold under lease the properties it purports to own or to hold under lease and
to carry on the business in which it is engaged or presently proposes to
engage.  The Obligor has adequate power and authority to enter into this
Agreement and each of the other Fundamental Documents to which it is a party, to
request Letters of Credit hereunder, to create the Collateral for the Letter of
Credit Obligations and the Reimbursement Obligations contemplated by this
Agreement and the Security Documents and to perform its obligations under this
Agreement and each of the other Fundamental Documents to which it is or is to
become a party as contemplated by this Agreement.

 

4.2         Authority

 

The execution and delivery by the Obligor of this Agreement and each other
Fundamental Document to which it is or is to become a party as contemplated
hereby, the obtaining of Letters of Credit hereunder, the pledging of the
Collateral for the Letter of Credit Obligations and the Reimbursement
Obligations contemplated by this Agreement and the Security Documents and the
performance by the Obligor of its obligations in respect of this Agreement and
the other Fundamental Documents in accordance with their respective terms, have
been duly authorized by all necessary corporate action on the part of the
Obligor and do not and will not (a) contravene any provision of the Constituent
Documents of the Obligor, (b) conflict with, or result in a breach of the terms,
conditions or provisions of, or constitute a default under or, except as
contemplated by this Agreement, result in the creation or imposition of any Lien
pursuant to the terms of any mortgage, indenture, deed of trust, security
agreement, pledge agreement, charge or other instrument to which the Obligor or
any of its respective property is bound, (c) violate any law, governmental rule,
regulation,

 

29

--------------------------------------------------------------------------------


 

order or decree of any court or administrative agency or governmental officer
applicable to and binding upon the Obligor, (d) require any waiver, consent or
other action by any governmental or regulatory authority or by any trustee or
holder of any Indebtedness or obligations of the Obligor or (e) require the
approval of the shareholders of the Obligor.

 

4.3         Binding Effect of Agreement and Other Fundamental Documents

 

4.3.1         This Agreement has been, and each other Fundamental Document will
be when executed and delivered, duly executed and delivered by the Obligor, and
the agreements contained herein constitute, and the agreements contained in each
other Fundamental Document to which the Obligor is or is to become a party will,
when each such other Fundamental Document is executed and delivered, constitute
valid and legally binding obligations for the Obligor enforceable in accordance
with their respective terms, except as such enforceability may be limited by
(a) applicable bankruptcy, insolvency, reorganization, moratorium, or other
similar laws affecting the enforcement of creditors’ rights generally, and
(b) general principles of equity (regardless of whether such enforceability is
considered in a proceeding in equity or at law).

 

4.3.2         Each Security Document executed and delivered on or after the date
hereof will effectively create the Liens purported to be created thereby and
such Liens will be first-priority Liens on the Collateral covered thereby,
subject to no other Liens (except Liens in favor of the Custodian).

 

4.4         Financial Information

 

The Parent and the Obligor have heretofore furnished to the Agent accurate and
complete financial data and other information in all material respects based on
its operations in previous years, and said financial data furnished to the Agent
is accurate and complete and fairly presents in all material respects the
financial position and the results of operations for the period indicated
therein in all material respects.

 

4.5         Pari passu ranking

 

The Obligor’s payment obligations under the Fundamental Documents rank at least
pari passu with the claims of all its other unsecured and unsubordinated
creditors, except for obligations mandatorily preferred by law applicable to the
Obligor.

 

4.6         Material Adverse Change; No Default

 

4.6.1         Since December 31, 2009, nothing has occurred which has had, or
would reasonably be expected to have, either individually or in the aggregate, a
Material Adverse Effect.

 

4.6.2         No Default or Event of Default exists with respect to the Obligor.

 

30

--------------------------------------------------------------------------------


 

4.7         Existing Security Interest

 

No Security exists on or over the assets of the Obligor except as permitted by
sub-clause 5.6.1 (Negative Pledge).

 

4.8         Litigation

 

There are no legal or arbitral proceedings, or any proceedings by or before any
governmental or regulatory authority or agency, now pending or (to the knowledge
of the Obligor) threatened against the Parent or the Obligor that are reasonably
likely (either individually or in the aggregate) to have a Material Adverse
Effect.

 

4.9         Compliance with Laws and Agreements

 

The Obligor is in compliance with laws, regulations and orders of any
governmental agency or authority applicable to it or its Properties and all
indentures, agreements and other instruments binding upon it or its Property,
except where the failure to do so, individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect.

 

4.10       Winding-up

 

No meeting has been convened for the winding-up, administration, dissolution or
liquidation of the Obligor, no such step is intended by the Obligor and, so far
as it is aware, no petition, application or equivalent or analogous procedure
under the law of the jurisdiction of the Obligor’s incorporation is outstanding
for its winding-up, administration, dissolution or liquidation (save where such
petition, application or equivalent or analogous procedure is frivolous or
vexatious in nature).

 

4.11       Reorganizations

 

No step is intended or has been taken by the Obligor for the reorganization,
reconstruction, merger, amalgamation or consolidation (or any equivalent or
analogous procedure) of the Obligor save where (i) it will survive such
procedure as a separate legal entity and such step or procedure will not have or
be likely to have a Material Adverse Effect or (ii) the Majority Lenders have
provided their prior written consent to such procedure.

 

4.12       ERISA

 

The Obligor contributes to Single Employer Plans maintained by its ERISA
Affiliate but does not contribute to a Multiemployer Plan.  There exists no
Unfunded Pension Liability (as defined below) with respect to any Single
Employer Plans, except as would not have a Material Adverse Effect.  No ERISA
Event has occurred, is occurring, or is reasonably likely to occur with respect
to which any Obligor or ERISA Affiliate has or is reasonably likely to incur any
liability.

 

For the purposes of this Clause 4.12, “Unfunded Pension Liability” means the
excess of an Employee Plan’s liabilities under Section 4001(a)(16) of ERISA,
over the current value of

 

31

--------------------------------------------------------------------------------


 

that plan’s assets, determined in accordance with the assumptions used for
funding an Employee Plan pursuant to Section 412 of the Code for the applicable
plan year; “ERISA Affiliate” means, with respect to a company, any Person that
would be deemed at any relevant  time to be a single employer with the company
pursuant to Section 414(b), (c), (m) or (o) of the Code or Section 4001 of
ERISA; and “ERISA Event” means a determination that any Single Employer Plan is,
or is expected to be, in “at risk” status (as defined in Section 303(i)(4) of
ERISA or Section 430(i)(4) of the Code.

 

4.13       Margin Stock

 

4.13.1       The Obligor is not engaged nor will it engage principally, or as
one of its important activities, in the business of owning or extending credit
for the purpose of “buying” or “carrying” any Margin Stock.

 

4.13.2       None of the extensions of credit under this Agreement will be used,
directly or indirectly, for the purpose of buying or carrying any Margin Stock,
for the purpose of reducing or retiring any Indebtedness that was originally
incurred to buy or carry any Margin Stock or for any other purpose which might
cause all or extensions of credit under this Agreement to be considered a
“purpose credit” within the meaning of Regulation U or Regulation X.

 

4.13.3       Neither the Obligor nor any agent acting on its behalf has taken or
will take any action which might cause the Fundamental Documents to violate any
regulation of the Board of Governors of the Federal Reserve System of the United
States.

 

4.14       Anti-Terrorism Laws

 

4.14.1       Neither the Obligor nor any of its Affiliates is in violation of
any laws relating to terrorism or money laundering (“Anti-Terrorism Laws”),
including Executive Order No. 13224 on Terrorist Financing effective
September 24, 2001 (the “Executive Order”) and the Uniting and Strengthening
America by Providing Appropriate Tools Required to Intercept and Obstruct
Terrorism Act of 2001, Public Law 107-56.

 

4.14.2       Neither the Obligor nor any of its Affiliates is any of the
following:

 

(a)       a person or entity that is listed in the annex to, or is otherwise
subject to the provisions of, the Executive Order;

 

(b)       a person or entity owned or controlled by, or acting for or on behalf
of, any person or entity that is listed in the annex to, or is otherwise subject
to the provisions of, the Executive Order;

 

(c)       a person or entity with which the Agent or any Lender is prohibited
from dealing or otherwise engaging in any transaction by any Anti-Terrorism law;

 

32

--------------------------------------------------------------------------------


 

(d)       a person or entity that commits, threatens or conspires to commit or
supports “terrorism” as defined in the Executive Order; or

 

(e)       a person or entity that is named as a “specially designated national
and blocked person” on the most current list published by the U.S. Treasury
Department Office of Foreign Asset Control at its official website or any
replacement website or other replacement official publication of such list.

 

4.14.3       The Obligor does not (a) to the best of its knowledge, conduct any
business or engage in making or receiving any contribution of funds, goods or
services to or for the benefit of any person described in paragraph
4.14.2(b) above, (b) to the best of its knowledge, deal in, or otherwise engage
in any transaction relating to, any property or interests in property blocked
pursuant to the Executive Order or (c) engage in or conspire to engage in any
transaction that evades or avoids, or has the purpose of evading or avoiding, or
attempt to violate, any of the prohibitions set forth in any Anti-Terrorism Law.

 

4.15       Custodian

 

The Custodian has not resigned as Custodian without a successor Custodian
satisfactory to the Agent being appointed.

 

4.16       Insurance Licenses

 

There is (a) no Insurance License of the Obligor or any of its Subsidiaries that
is the subject of a proceeding for suspension, revocation or limitation or any
similar proceedings, (b) no sustainable basis for such a suspension, revocation
or limitation, and (c) no such suspension, revocation or limitation threatened
by any Applicable Insurance Regulatory Authority, that, in each instance under
(a), (b) and (c) above has had, or would reasonably be expected to have, either
individually or in the aggregate, a Material Adverse Effect.  Neither the
Obligor nor any of its Subsidiaries transacts any insurance business, directly
or indirectly, in any jurisdiction where such business requires any Insurance
License other than in those jurisdictions in which the Obligor or such
Subsidiary has obtained such Insurance License.

 

4.17       No Section 32 Direction

 

The Obligor has not received any direction or other notification from the
Bermuda Monetary Authority pursuant to Section 32 of the Insurance Act, 1978 of
Bermuda.

 

4.18       Investment Company Act

 

Neither the Parent nor the Obligor is an “investment company” or a company
“controlled” by an “investment company,” within the meaning of the Investment
Company Act of 1940, as amended.

 

33

--------------------------------------------------------------------------------


 

4.19       Repeating Representations

 

Each of the Repeating Representations will be correct and complied with in all
material respects on each Issue Date and each date that a Letter of Credit is
renewed, reissued and extended as if repeated then by reference to the then
existing circumstances.

 

5.           COVENANTS

 

5.1         Affirmative Covenants

 

The Obligor for itself covenants and agrees that so long as any Letter of Credit
is outstanding:

 

5.1.1         Maintenance of Corporate Existence:  The Obligor shall maintain
its corporate existence.

 

5.1.2         Reporting Requirements:  The Obligor shall furnish to the Agent
(with sufficient copies for each Lender):

 

(a)       Annual GAAP Financial Statements:  Within 90 days following the end of
the Parent’s fiscal year (or, if a registered company, such earlier date as the
Parent’s Form 10-K is filed with the SEC) copies of:

 

(i)        the consolidated and consolidating balance sheet of the Parent and
its Subsidiaries as at the close of such fiscal year, and

 

(ii)       the consolidated and consolidating statements of income, changes in
shareholders’ equity and cash flows of the Parent and its Subsidiaries for such
fiscal year,

 

in each case setting forth in comparative form the consolidated figures for the
preceding fiscal year and prepared in accordance with GAAP, all in reasonable
detail and accompanied by an opinion thereon of PricewaterhouseCoopers LLP or
other firm of independent public accountants of recognized national standing
selected by the Parent and reasonably acceptable to the Agent, to the effect
that the financial statements have been prepared in accordance with GAAP (except
for changes in application in which such accountants concur) and present fairly
in all material respects in accordance with GAAP the financial condition of the
Parent and its Subsidiaries as of the end of such fiscal year and the
consolidated results of operations and cash flows of the Parent and its
Subsidiaries for the fiscal year then ended and that the examination of such
accountants in connection with such financial statements has been made in
accordance with generally accepted auditing standards applied on a basis
consistent with other prior years (except as otherwise specified in such report;
provided that any exceptions or qualifications thereto must be acceptable to the
Majority Lenders) and, accordingly, included such tests of the accounting
records and

 

34

--------------------------------------------------------------------------------


 

such other auditing procedures as were considered necessary under the
circumstances.

 

(b)       Quarterly GAAP Financial Statements:  As soon as available, and in any
event within 60 days after the end of each quarterly fiscal period of the Parent
(other than the fourth fiscal quarter of any fiscal year), copies of:

 

(i)        the consolidated balance sheet of the Parent and its Subsidiaries as
at the end of such fiscal quarter, and

 

(ii)       the related consolidated statements of income, changes in
shareholders’ equity and cash flows of the Parent and its Subsidiaries for such
fiscal quarter and the portion of such fiscal year ended with such fiscal
quarter,

 

in each case setting forth in comparative form the figures for the preceding
fiscal year and prepared in accordance with GAAP, all in reasonable detail and
certified as presenting fairly in accordance with GAAP applied on a basis
consistent with other prior years (except as otherwise specified in such report;
provided that any exceptions or qualifications thereto must be acceptable to the
Majority Lenders) the financial condition of the Parent as of the end of such
period and the results of operations for such period by a senior officer of the
Parent, subject only to normal year-end accruals and audit adjustments and the
absence of footnotes.

 

(c)       Annual/Quarterly Reports:  Concurrently with the delivery of the
financial statements required pursuant to paragraphs (a), (b), (e) and (f) of
this Clause, copies of all reports (excluding those portions of the reports
which are not permitted to be provided by the Obligor to third parties pursuant
to a confidentiality agreement) required to be filed with any Applicable
Insurance Regulatory Authority in connection with the filing of such financial
statements.

 

(d)       Additional Information:  Such additional information as the Agent may
reasonably request concerning the Parent or the Obligor and for that purpose all
pertinent books and other documents relating to its business, affairs and
Properties, including Investments as shall from time to time be designated by
the Agent.

 

(e)       Annual Obligor Financial Statements:  As soon as available, and in any
event within 90 days after the close of each fiscal year of the Obligor, the
summary consolidated balance sheet of the Obligor and its Subsidiaries as at the
end of such fiscal year and the related summary consolidated statement of income
of the Obligor and its Subsidiaries for such fiscal year, setting forth in
comparative form the consolidated figures for the fiscal year, all in form and
scope consistent in all material respects with the financial statements of the

 

35

--------------------------------------------------------------------------------


 

Obligor previously delivered and certified by the chief financial officer or
controller of the Obligor, which certificate shall state that such consolidated
financial statements present fairly in all material respects the consolidated
financial position of the Obligor and its Subsidiaries as at the dates indicated
(subject to normal year-end audit adjustments and the absence of full footnote
disclosure).  As soon as available and in any event within 90 days after the
close of each fiscal year or such later date as may be required by the Bermuda
law, the SAP Financial Statements (excluding those portions of the SAP Financial
Statements which are not permitted to be provided by the Obligor to third
parties pursuant to a confidentiality agreement) for the Obligor for such fiscal
year.

 

(f)        Quarterly Obligor Statements:  As soon as available, and in any event
within 60 days after the close of each of the first three quarterly accounting
periods in each fiscal year of the Obligor, a summary consolidated balance sheet
of the Obligor and its Subsidiaries as at the end of such period and the related
summary consolidated statement of income of the Obligor and its Subsidiaries for
such period and (in the case of the second and third quarterly periods) for the
period from the beginning of the current fiscal year to the end of such
quarterly period, setting forth in each case in comparative form the
consolidated figures for the corresponding periods of the previous fiscal year,
all in form and scope consistent in all material respects with the financial
statements of the Obligor previously provided and certified by the chief
financial officer or controller of the Obligor, as presenting fairly in all
material respects, on a basis consistent with such prior fiscal periods, the
information contained therein, subject to changes resulting from normal year-end
audit adjustments and the absence of full footnote disclosure.

 

(g)       Custodial Account Certificate and Valuation Report:  The Obligor shall
furnish to the Agent (i) a Custodial Account Certificate substantially in the
form of Exhibit D hereto or in such other form as may be reasonably satisfactory
to Agent and (ii) a Valuation Report from the Custodian, in each case (A) no
later than the tenth Business Day of each month, (B) upon the occurrence of a
Default or an Event of Default, and (C) at any time and from time to time upon
the request of the Agent.

 

(h)       Compliance Certificate: The Obligor shall supply to the Agent, with
each set of financial statements delivered pursuant to paragraphs (e) and (f) of
this clause, a Compliance Certificate setting out (in reasonable detail)
computations as to compliance with sub-clauses 6.1.2 and 6.1.3 of Clause 6
(Events of Default Defined) as at the date as at which those financial
statements were drawn up.  Each Compliance Certificate shall be signed by the
chief financial officer or controller of the Obligor.

 

36

--------------------------------------------------------------------------------


 

(i)        Notification of Default:  The Obligor shall notify the Agent of the
occurrence of any Default (and of any action taken or proposed to be taken to
remedy it) or Event of Default promptly after becoming aware of it.

 

(j)        Material Litigation:  The Obligor shall notify the Agent of any
litigation proceedings current, or to its knowledge pending or threatened, in
writing which are likely to have a Material Adverse Effect.

 

(k)       Insurance Reports and Filings:

 

(i)        Promptly following the delivery or receipt, as the case may be, by
the Obligor, copies of (a) each material registration, filing or submission made
by or on behalf of the Obligor with any Applicable Insurance Regulatory
Authority, except for policy form or rate filings, (b) each material examination
and/or audit report submitted to the Obligor by any Applicable Insurance
Regulatory Authority, (c) all material information which the Lenders may from
time to time request with respect to the nature or status of any material
deficiencies or violations reflected in any examination report or other similar
report, and (d) each material report, order, direction, instruction, approval,
authorization, license or other notice which the Obligor may at any time receive
from any Applicable Insurance Regulatory Authority.  For the purpose of this
clause (i) only, determinations of “material” shall be made by the Obligor in
good faith.

 

(ii)       As soon as available and in any event within 120 days after the end
of each fiscal year of the Parent, a report by an independent actuarial
consulting firm of recognized national standing reviewing the adequacy of loss
and loss adjustment expense reserves as at the end of the last fiscal year of
the Parent and its Subsidiaries on a consolidated basis, determined in
accordance with SAP and stating that the Parent has maintained adequate
reserves, it being agreed that in each case such independent firm will be
provided access to or copies of all relevant valuations relating to the
insurance business of the Parent in the possession of or available to the Parent
and that the furnishing by the Obligor of such report shall be subject to the
consent of such independent firm.

 

(iii)      Promptly following notification thereof from a governmental
authority, notification of the suspension, limitation, termination or
non-renewal of, or the taking of any other material adverse action in respect
of, any Insurance License.

 

(l)        Section 32 Direction:  Promptly following receipt thereof by the
Obligor, notice of any direction or other notification by the Obligor from the
Bermuda

 

37

--------------------------------------------------------------------------------


 

Monetary Authority pursuant to Section 32 of the Insurance Act, 1978 of Bermuda.

 

(m)      Know Your Customer:  Promptly upon the reasonable request of the Agent
(for itself or on behalf of any Lender), supply, or procure the supply of, such
documentation and other evidence as is reasonably requested by the Agent in
order for the Agent or a Lender to carry out and be satisfied with the results
of all necessary “know your customer” or other similar checks under all
applicable laws and regulations pursuant to the transactions contemplated in the
Fundamental Documents.

 

(n)       Business Plan and Realistic Disaster Scenarios:  The Obligor shall, as
soon as it becomes available but in any event within 30 days of the date
prescribed by Lloyd’s regarding the preparation and delivery thereof, deliver to
the Agent the final business plan prepared in relation to the Managed Syndicate
and (if separate) the Realistic Disaster Scenarios relating thereto.  The
Obligor shall also provide the Agent, no later than 30 days after receipt by the
Obligor of notification from Lloyd’s, a summary of any material change in the
specifications or reporting requirements with respect to the Realistic Disaster
Scenarios, as well as a summary of the impact that such changes may have on the
estimates of net losses in the Realistic Disaster Scenarios.

 

(o)       Quarterly Monitoring Reports:  The Obligor shall as soon as the same
become available but in any event within 5 Business Days of their delivery to
Lloyd’s, deliver to the Agent in sufficient copies for the Lenders, the
Quarterly Monitoring Return for the Managed Syndicate in respect each fiscal
quarter of the Managed Syndicate.

 

(p)       Annual Solvency Statements:  The Obligor shall as soon as the same
become available but in any event within 5 Business Days of their delivery to
Lloyd’s, deliver to the Agent in sufficient copies for the Lenders, the annual
report delivered to the Beneficiary demonstrating compliance with the member’s
capital resources requirement calculated by Lloyd’s for Corporate Members (as
defined paragraph 1 of the Definitions Byelaw (No. 7 of 2005)) in accordance
with the General Prudential Sourcebook and the Insurers Prudential Sourcebook
and notified to the Obligor by Lloyd’s from time to time.

 

(q)       Other Financial Information:  The Obligor shall from time to time on
the request of the Agent, provide the Agent with such information as the Lenders
may reasonably require, including any ad hoc or exceptional financial reports
that the Managed Syndicate may be required to provide to Lloyd’s or to any
regulator or government authority.

 

38

--------------------------------------------------------------------------------


 

(r)        Delivery of Information:  The Obligor and each Lender hereby
acknowledges and agrees that the Agent and/or the Obligor may make available to
the Lenders material and/or information provided by or on behalf of the Obligor
under this Agreement or any other Fundamental Document by posting such materials
and/or information on IntraLinks or another similar electronic system reasonably
acceptable to the Agent and the Obligor (it being understood and agreed that the
posting of such materials and/or information on IntraLinks or another similar
electronic system shall not be deemed a violation of Clause 9.11
(Confidentiality) of this Agreement).

 

5.1.3         Minimum Rating:  The Obligor shall at all times maintains a
minimum AM Best Financial Strength Rating of B++.

 

5.1.4         Maintenance of Adjusted Collateral Value:  The Obligor shall at
all times maintain Collateral in the Custodial Account maintained in its name in
an amount such that the Adjusted Collateral Value (determined on a daily basis)
is not less than the sum of all amounts then outstanding with respect to the sum
of the Letter of Credit Obligations and Reimbursement Obligations.  The Obligor
agrees that if the required Adjusted Collateral Value of the Collateral in the
Custodial Account is less than the sum of the Letter of Credit Obligations and
the Reimbursement Obligations, the Obligor shall immediately, and in no event no
later than 5:00 p.m. (New York time) on the Business Day immediately following
the date of notice by any Finance Party, pay to the Custodian the amount of any
such deficiency, which payment shall be deposited by the Custodian into the
applicable Custodial Account in the form of cash or Investments.  At any time,
other than after the occurrence and during the continuation of a Default or an
Event of Default, the Obligor may substitute Collateral to the extent such
substitution arises from normal trade activities within the Custodial Account in
accordance with the provisions of Clause 1 of the Security Agreement between the
Obligor and the Security Agent.

 

5.1.5         ERISA:  The Obligor shall not:

 

(a)       allow, or permit any of its ERISA Affiliates that are Subsidiaries of
the Obligor to allow (i) any Single Employer Plan with respect to which the
Obligor or its ERISA Affiliates that are Subsidiaries of the Obligor may have
any liability to terminate, (ii) the Obligor or any of its ERISA Affiliates that
are Subsidiaries of the Obligor to withdraw from any Single Employer Plan and,
if applicable, a Multiemployer Plan, or (iii) any failure by any Single Employer
Plan to satisfy the minimum funding standard (within the meaning of Section 302
of ERISA and Section 412 of the Code), whether or not waived, to exist involving
any of its Single Employer Plans, to the extent that any of the events described
in (i), (ii) or (iii), singly or in the aggregate, could have a Material Adverse
Effect; or

 

39

--------------------------------------------------------------------------------


 

(b)       fail, or permit any of its ERISA Affiliates that are Subsidiaries of
the Obligor to fail, to comply with ERISA or other related provisions of the
Code, if any such non-compliance, singly or in the aggregate, would be
reasonably likely to have a Material Adverse Effect.

 

5.1.6         Financial Testing: The financial covenants set out in sub-clauses
5.6.1(b)(xx), 5.6.3(c)(ii)(11), 6.1.2 and 6.1.3 below shall be tested by
reference to each of the financial statements and/or each Compliance Certificate
delivered pursuant to sub-clause 5.1.2(h) (Compliance Certificate).

 

5.2         Books, Records and Inspections

 

The Obligor shall (a) keep, and will cause each of its Subsidiaries to keep,
proper books of record and account in which full, true and correct entries in
conformity with GAAP or SAP, as applicable, shall be made of all dealings and
transactions in relation to its business and activities; and (b) subject to
binding contractual confidentiality obligations of the Obligor and its
Subsidiaries to third parties and to Clause 9.11 (Confidentiality), permit, and
will cause each of its Subsidiaries to permit, representatives of any Lender (at
such Lender’s expense prior to the occurrence of an Event of Default and at the
Obligor’s expense after an Event of Default has occurred and is continuing) to
visit and inspect any of their respective properties, to examine their
respective books and records and to discuss their respective affairs, finances
and accounts with their respective officers, employees and independent public
accountants, in each case at such reasonable times and as often as may be
reasonably desired.  The Obligor agrees to cooperate and assist in such visits
and inspections.

 

5.3         Payment of Taxes

 

The Obligor will pay and discharge, and will cause each of its Subsidiaries to
pay and discharge, all income taxes and all other material taxes, assessments
and governmental charges or levies imposed upon it or upon its income or
profits, or upon any properties belonging to it, in each case, on a timely basis
to the date on which penalties attach thereto, and all lawful claims which, if
unpaid, might become a Lien or charge upon any properties of the Obligor or any
of its Subsidiaries; provided that neither the Obligor nor any Subsidiary of the
Obligor shall be required to pay any such tax, assessment, charge, levy or claim
which is being contested in good faith and by proper proceedings if it has
maintained adequate reserves with respect thereto in accordance with GAAP.

 

5.4         Compliance with Statutes, etc.

 

The Obligor will, and will cause each Subsidiary to, comply with all applicable
statues, regulations and orders of, and all applicable restrictions imposed by,
all governmental bodies, domestic or foreign, in respect of the conduct of its
business and the ownership of its property (including applicable statutes,
regulations, orders and restrictions relating to environmental standards and
controls) other than those the non-compliance with which would not reasonably be
expected to have, either individually or in the aggregate, a Material Adverse
Effect.

 

40

--------------------------------------------------------------------------------


 

5.5         Maintenance of Licenses and Permits

 

The Obligor will, and will cause each of its Subsidiaries, to maintain all
permits, licenses and consents as may be required for the conduct of its
business by any state, federal or local government agency or instrumentality,
except where failure to maintain the same would not reasonably be expected to
have, either individually or in the aggregate, a Material Adverse Effect.

 

5.6         Negative Covenants

 

5.6.1         Negative Pledge:

 

(a)       Neither the Obligor nor any of its Subsidiaries will permit, create,
assume, incur or suffer to exist any Lien on any asset tangible or intangible
now owned or hereafter acquired by it, except as set out in paragraph (b) below.

 

(b)       Paragraph (a) above does not apply to:

 

(i)        Liens created pursuant to the Security Documents;

 

(ii)       Liens existing on the date hereof and listed on Schedule 2 (Existing
Encumbrances) hereto;

 

(iii)      Liens securing repurchase agreements constituting a borrowing of
funds by the Obligor or any of its Subsidiaries in the ordinary course of
business for liquidity purposes and in no event for a period exceeding 90 days
in each case;

 

(iv)     Liens arising pursuant to purchase money mortgages, capital leases or
security interests securing Indebtedness representing the purchase price (or
financing of the purchase price within 90 days after the respective purchase) of
assets acquired after the Closing Date;

 

(v)      Liens (x) on any asset of any Person existing at the time such Person
is merged or consolidated with or into the Obligor or any of its Subsidiaries
and not created in contemplation of such event or (y) securing Acquired
Indebtedness so long as such Lien existed prior to the contemplated acquisition,
was not created in contemplation of such acquisition and only relates to assets
of the Person so acquired;

 

(vi)     Liens securing obligations owed by the Obligor or any of its
Subsidiaries to the Parent or any other Subsidiary of the Parent, in each case
solely to the extent that such Liens are required by an Applicable Insurance
Regulatory Authority for such Person to maintain such obligations;

 

41

--------------------------------------------------------------------------------


 

(vii)    Liens securing insurance obligations of the Obligor or any of its
Subsidiaries owed to the Parent or any other Subsidiary of the Parent, in each
case solely to the extent that such Liens are required or requested by ratings
agencies, clients or brokers for such Person to maintain such insurance
obligations;

 

(viii)   Liens on investments and cash balances of the Obligor or any of its
Subsidiaries securing obligations of the Obligor or such Subsidiary in respect
of trust or similar arrangements formed, letters of credit issued or funds
withheld balances established, in each case, in the ordinary course of business
for the benefit of cedents to secure reinsurance recoverables owed to them by
the Obligor or such Subsidiary;

 

(ix)      inchoate Liens for taxes, assessments or governmental charges or
levies not yet due or Liens for taxes, assessments or governmental charges or
levies being contested in good faith and by appropriate proceedings for which
adequate reserves have been established in accordance with GAAP;

 

(x)       Liens in respect of property or assets of the Obligor or any of its
Subsidiaries imposed by law, which were incurred in the ordinary course of
business and do not secure Indebtedness for borrowed money, such as carriers’,
warehousemen’s, materialmen’s and mechanics’ Liens and other similar Liens
arising in the ordinary course of business, and (x) which do not in the
aggregate materially detract from the value of the Obligor’s or any such
Subsidiary’s property or assets or materially impair the use thereof in the
operation of the business of the Obligor or any Subsidiary of the Obligor or
(y) which are being contested in good faith by appropriate proceedings, which
proceedings have the effect of preventing the forfeiture or sale of the property
or assets subject to any such Lien;

 

(xi)      licenses, sublicenses, leases, or subleases granted to other Persons
not materially interfering with the conduct of the business of the Obligor or
any of its Subsidiaries;

 

(xii)     easements, rights-of-way, restrictions, encroachments and other
similar charges or encumbrances, and minor title deficiencies, in each case not
securing Indebtedness and not materially interfering with the conduct of the
business of the Obligor or any of its Subsidiaries;

 

(xiii)    Liens arising out of the existence of judgments or awards not
constituting an Event of Default under Clause 6.1 (Events of Default Defined);

 

42

--------------------------------------------------------------------------------


 

(xiv)    Liens (other than Liens imposed under ERISA) incurred in the ordinary
course of business in connection with workers compensation claims, unemployment
insurance and social security benefits and Liens securing the performance of
bids, tenders, leases and contracts in the ordinary course of business,
statutory obligations, surety bonds, performance bonds and other obligations of
a like nature incurred in the ordinary course of business and consistent with
past practice (exclusive of obligations in respect of the payment for borrowed
money);

 

(xv)     bankers’ Liens, rights of setoff and other similar Liens existing
solely with respect to cash and Cash Equivalents on deposit in one or more
accounts maintained by the Obligor or any of its Subsidiaries, in each case
granted in the ordinary course of business in favor of the bank or banks with
which such accounts are maintained;

 

(xvi)    Liens arising out of the refinancing, extension, renewal or refunding
of any Indebtedness secured by any Lien permitted by any of the sub-paragraphs
of this sub-clause 5.6.1, provided that such Indebtedness is not increased and
is not secured by any additional assets;

 

(xvii)   Liens in respect of property or assets of the Obligor or any of its
Subsidiaries securing Indebtedness of the type described in sub-paragraphs
(6) or (10) of the definition of “Permitted Indebtedness” (as hereinafter set
forth);

 

(xviii) Liens in respect of property or assets of any Subsidiary of the Obligor
securing Indebtedness of the type described in paragraph (9) of the definition
of “Permitted Indebtedness”; provided that the aggregate amount of the
Indebtedness secured by such Liens shall not, when added to the aggregate amount
of all outstanding obligations of the Parent secured by Liens incurred pursuant
to paragraph (b)(xx) of sub-clause 5.6.1 exceed at any time 10% of Net Worth of
the Parent at the time of incurrence of any new Liens under this paragraph
(xviii);

 

(xix)    Liens arising in connection with securities lending arrangements
entered into by the Obligor or any of its Subsidiaries with financial
institutions in the ordinary course of business so long as any securities
subject to any such securities lending arrangements do not constitute collateral
under any security document; and

 

(xx)     in addition to the Liens described in sub-paragraphs (i) through
(xix) above, Liens securing obligations of the Parent; provided that the
aggregate amount of the obligations secured by such Liens shall not, when added
to the aggregate amount of outstanding Indebtedness of the Obligor and its
Subsidiaries pursuant to paragraph (11) of the definition

 

43

--------------------------------------------------------------------------------


 

of “Permitted Indebtedness”, exceed at any time 10% of Net Worth of the Parent
at the time of incurrence of any Liens under this sub-clause 5.6.1.

 

5.6.2         Disposals:

 

(a)       The Obligor shall not nor will it permit any of its Subsidiaries to
sell, convey, assign, lease, abandon or otherwise transfer or dispose of,
voluntarily or involuntarily (any of the foregoing being referred to in this
paragraph (a) as a “Disposition” and any series of related Dispositions
constituting but a single Disposition), any of its properties or assets,
tangible or intangible (including but not limited to sale, assignment, discount
or other disposition of accounts, contract rights, chattel paper or general
intangibles with or without recourse), except as set forth in paragraph
(b) below.

 

(b)       Paragraph (a) above does not apply to:

 

(i)        any Disposition of used, worn out, obsolete or surplus property of
the Obligor or any of its Subsidiaries in the ordinary course of business;

 

(ii)       license (as licensor) of intellectual property so long as such
license does not materially interfere with the business of the Obligor or any of
its Subsidiaries;

 

(iii)      the Disposition of cash, Cash Equivalents, and investment securities;

 

(iv)     the release, surrender or waiver of contract, tort or other claims of
any kind as a result of the settlement of any litigation or threatened
litigation;

 

(v)      the granting or existence of Liens (and foreclosure thereon) not
prohibited by this Agreement;

 

(vi)     the lease or sublease of real property so long as such lease or
sublease does not materially interfere with the business of the Obligor or any
of its Subsidiaries;

 

(vii)    dividends;

 

(viii)   any ceding of insurance or reinsurance in the ordinary course of
business;

 

(ix)      any Disposition by the Obligor or any of its Subsidiaries of any
non-core asset or as set forth in Schedule 4 (Dispositions);

 

(x)       Dispositions by the Obligor or any of its Subsidiaries of properties
or assets having an aggregate fair value (as determined in good faith by the

 

44

--------------------------------------------------------------------------------


 

board of directors of the Obligor) of less than USD$1,000,000 (or its equivalent
in another currency);

 

(xi)      Dispositions by the Obligor or any of its Subsidiaries of any of its
respective properties or assets to the Parent, to any wholly-owned Subsidiary of
the Parent or (except as to property or assets consisting of the capital stock
of Subsidiaries) to Alternative Re Holdings Limited; and

 

(xii)     other Dispositions to the extent that the fair market value of the
assets the subject thereof (as determined in good faith by the board of
directors or senior management of the Obligor), when added to the fair market
value of the assets the subject of any such other Disposition or Dispositions
under this paragraph (xii) previously consummated during the same fiscal year of
the Obligor (as determined in good faith by the board of directors or senior
management of the Obligor), does not constitute more than 20% of the
consolidated assets of the Group as of the last day of the most recently ended
fiscal year of the Group.

 

5.6.3         Financial Indebtedness:

 

(a)       The Obligor shall not incur or permit to subsist, and shall not permit
any of its Subsidiaries to incur or subsist, any Indebtedness except Permitted
Indebtedness (as hereinafter defined).

 

(b)       The Obligor shall not, nor will it permit any of its Subsidiaries to,
create, incur, assume or permit to exist any Indebtedness, or agree, become or
remain liable (contingent or otherwise) to do any of the foregoing, except for
(i) Indebtedness incurred by the Obligor or any of its Subsidiaries hereunder
and other Indebtedness which is either pari passu with, or subordinated in right
of payment to, the Indebtedness incurred by the Obligor hereunder and the other
obligations owing hereunder and under the Fundamental Documents and (ii) in the
case of any Subsidiary, Indebtedness that is permitted under sub-clause
5.6.3(a).

 

(c)       Definitions:  In this Clause 5.6 the following terms have the
following meanings.

 

(i)        “Acquired Indebtedness” means Indebtedness of the Obligor or any of
its Subsidiaries acquired pursuant to an acquisition not prohibited under this
Agreement (or Indebtedness assumed at the time of such acquisition of an asset
securing such Indebtedness), provided that such Indebtedness was not incurred in
connection with, or in anticipation or contemplation of, such acquisition.

 

(ii)       “Permitted Indebtedness” means:

 

45

--------------------------------------------------------------------------------


 

(1)       Indebtedness of the Obligor or any of its Subsidiaries incurred
pursuant to this Agreement, the Citibank Agreement or the JPMorgan Credit
Agreement (as defined in item 2 of Schedule 2 (Existing Encumbrances));

 

(2)       Indebtedness of the Obligor or any of its Subsidiaries existing on the
date hereof and listed on Schedule 3 (Existing Indebtedness) and refinancings by
the Obligor or any of its Subsidiaries thereof; provided that the aggregate
principal amount of any such refinancing Indebtedness is not greater than the
aggregate principal amount of the Indebtedness being refinanced plus the amount
of any premiums required to be paid thereof and fees and expenses associated
therewith;

 

(3)       Indebtedness of the Obligor or any of its Subsidiaries under any Rate
Hedging Obligations, in each case entered into to protect the Obligor or such
Subsidiary against fluctuations in interest rates, currency exchange rates or
other rate fluctuations and not entered into for speculative purposes;

 

(4)       any Indebtedness owed by the Obligor or any of its Subsidiaries to the
Parent or any of its Subsidiaries;

 

(5)       Indebtedness in respect of purchase money obligations and Capital
Lease Obligations of the Obligor or any of its Subsidiaries, and refinancings
thereof; provided that the aggregate principal amount of all such Capital Lease
Obligations does not exceed at any time outstanding USD$25,000,000 at the time
of incurrence of any new Indebtedness under this sub-paragraph (5);

 

(6)       Indebtedness of the Obligor or any of its Subsidiaries in respect of
letters of credit issued to reinsurance cedents, or to lessors of real property
in lieu of security deposits in connection with leases of the Obligor or such
Subsidiary, in each case in the ordinary course of business;

 

(7)       Indebtedness of the Obligor or any of its Subsidiaries incurred in the
ordinary course of business in connection with workers’ compensation claims,
self-insurance obligations, unemployment insurance or other forms of
governmental insurance or benefits and pursuant to letters of credit or other
security arrangements entered into in connection with such insurance or benefit;

 

(8)       Acquired Indebtedness of the Obligor or any of its Subsidiaries;

 

46

--------------------------------------------------------------------------------


 

(9)       Indebtedness incurred under securities lending arrangements entered
into in the ordinary course of business;

 

(10)     Indebtedness incurred under Credit Protection Arrangements entered into
in the ordinary course of business;

 

(11)     additional Indebtedness of the Obligor or any of its Subsidiaries not
otherwise permitted under sub-paragraph (1) through (10) of this definition
which, when added to the aggregate amount of all outstanding Indebtedness
obligations secured by Liens incurred by the Obligor or any of its Subsidiaries
pursuant to sub-clause 5.6.1(b)(xx), shall not exceed at any time outstanding 5%
of the Net Worth of the Parent at the time of incurrence of any new Indebtedness
under this paragraph (11);

 

(12)     Indebtedness arising from Guarantees made by the Obligor or any of its
Subsidiaries of Indebtedness of the type described in sub-paragraphs (1) through
(12) of this definition; and

 

(13)     Indebtedness incurred by Arch Investments I LLC or any other Subsidiary
directly or indirectly formed by the Parent solely for the purpose of
participating in TALF (any such entity, a “Permitted TALF Subsidiary”), provided
that the Agent consents to the designation of such other Subsidiary as a
Permitted TALF Subsidiary, which consent shall not be unreasonably delayed or
withheld, arising out of funding extended through TALF and any guarantee of any
obligations relating thereto by an affiliate of the Permitted TALF Subsidiary
(any such Indebtedness or guarantee, “Permitted TALF Indebtedness”); provided,
that if TALF is amended or modified following the date hereof, such that a
Permitted TALF Subsidiary incurring Indebtedness under TALF as so amended or
modified would (i) be materially adverse to the interests of the Lenders,
(ii) change any of the limitations or requirements set forth in this sub-clause
(13), or (iii) change in any material respect the exceptions to the non-recourse
provisions, then from the date of such amendment or modification, as applicable,
no Permitted TALF Subsidiary shall incur any additional Indebtedness under TALF
under this sub-clause (13), unless such Indebtedness is consented to by the
Agent.  For avoidance of doubt, the parties hereto acknowledge and agree that
(x) amendments or modifications to TALF relating to eligibility requirements for
borrowers or collateral, collateral haircuts, tenor and interest rates
applicable to loans extended thereunder, administrative fees, program size,
termination date or allocation procedures shall not be materially adverse to the
interests of the

 

47

--------------------------------------------------------------------------------


 

Lenders for purposes of this sub-clause (13), and (y) any Indebtedness incurred
under this sub-clause (13) by a Permitted TALF Subsidiary prior to the date of
the applicable amendment or modification discussed in the proviso above shall
continue to constitute Permitted Indebtedness under this sub-clause (13)
regardless of any amendment or modification that may occur following the date
such Indebtedness is incurred.

 

5.6.4         Consolidations, Mergers, Sales of Assets and Acquisitions.

 

(a)       The Obligor shall not, and shall not permit any of its Subsidiaries
to, consolidated or merge with or into any other Person; provided that (i) the
Obligor may merge with another Person if (A) the Obligor is the corporation
surviving such merger and (B) immediately after giving effect to such merger, no
Default or Event of Default shall have occurred and be continuing, and
(ii) Subsidiaries of the Obligor may merge with one another.

 

(b)       The Obligor shall not, and shall not permit any of its Subsidiaries
to, acquire all or substantially all of the capital stock or assets of another
Person unless at such time and immediately after giving effect thereto no
Default or Event of Default exists or would result therefrom.

 

5.6.5         Transactions with Affiliates:  The Obligor shall not, and shall
not permit any of its Subsidiaries to, enter into or be a party to a transaction
with any Affiliate of the Obligor or any of its Subsidiaries (which Affiliate is
not the Parent) except:

 

(a)       transactions with Affiliates on terms no less favorable to the Obligor
or such Subsidiary than those that could have been obtained in a comparable
transaction on an arm’s length basis from an unrelated Person;

 

(b)       transactions and payments pursuant to agreements and arrangements
disclosed in, or listed as an exhibit to, the Parent’s annual report on
Form 10-K filed with the SEC on February 26, 2010 or any subsequent other filing
with the SEC through the Closing Date or any such agreement or arrangement as
thereafter amended, extended or replaced on terms that are, in the aggregate, no
less favorable to the Obligor and its Subsidiaries than the terms of such
agreement on the Closing Date, as the case may be;

 

(c)       dividends; and

 

(d)       fees and compensation paid to and indemnities provided on behalf of
officers and directors of the Obligor or any of its Subsidiaries as reasonably
determined in good faith by the board of directors or senior management of the
Obligor.

 

48

--------------------------------------------------------------------------------


 

5.6.6         Amendments:  The Obligor shall not amend or otherwise change the
terms of the Custodian Agreement other than in favor of the Obligor and not
adverse to the Lenders.

 

5.6.7         Conduct of Business:  The Obligor shall not, and shall not permit
any of its Subsidiaries to, engage in any business other than the businesses
engaged in by the Obligor and its Subsidiaries on the Closing Date and similar
or related businesses.

 

6.           EVENTS OF DEFAULT AND REMEDIES

 

6.1         Events of Default Defined

 

Each of the following is an “Event of Default”:

 

6.1.1         with respect to the Obligor:

 

(a)       failure by the Obligor to pay any amount payable by it hereunder on
the date due;

 

(b)       if any representation or warranty made by or on behalf of the Obligor
in this Agreement, in any other Fundamental Document or in any certificate,
report or financial or other statement furnished to the Agent at any time under
or in connection with this Agreement, any other Fundamental Document or any
other such document or agreement shall have been untrue in any material respect
when made or deemed to have been made;

 

(c)       default by the Obligor in the observance or performance of its
covenants set forth in (i) Clause 5 (Covenants); or (ii) default by the Obligor
in the observance or performance of its obligation to maintain the value of the
Custodial Account maintained in its name in accordance with sub-clause 5.1.4
(Maintenance of Adjusted Collateral Value) hereof and Clause 1 of the Security
Agreement between it and the Security Agent;

 

6.1.2         failure by the Parent to maintain a minimum Consolidated Tangible
Net Worth that is at any time less than the sum of: (a) USD$1,950,000,000;
(b) 25% of the aggregate Net Cash Proceeds received from any issuance of common
or preferred equity interests of the Parent consummated on or after August 30,
2010; and (c) 25% of its Consolidated Net Income (if positive) for each fiscal
quarter ended after June 30, 2010.  For purposes of this sub-clause 6.1.2, “Net
Cash Proceeds” means for any issuance of equity, the gross cash proceeds
(including any cash received by way of deferred payment pursuant to a promissory
note, receivable or otherwise, but only as and when received) received from such
issuance, net of reasonable transaction costs (including, as applicable, any
underwriting, brokerage or other customary commissions and reasonable legal,
advisory and other fees and expenses associated therewith);

 

49

--------------------------------------------------------------------------------


 

6.1.3         the Parent Leverage Ratio on the last day of any fiscal quarter or
fiscal year of the Parent is greater than 0.35:1.00.  For purposes of this
sub-clause 6.1.3:

 

(a)       “Parent Leverage Ratio” means, at any time, the ratio of (i) Parent
Consolidated Indebtedness at such time to (ii) Parent Consolidated Total Capital
at such time;

 

(b)       “Parent Consolidated Indebtedness” means, as of any date of
determination, (i) all Indebtedness of the Group which at such time would appear
on the liability side of a balance sheet of such Persons prepared on a
consolidated basis in accordance with GAAP plus (ii) any Indebtedness for
borrowed money of any other Person (other than any member of the Group) as to
which any member of the Group has created a Guarantee (but only to the extent of
such Guarantee).  For the avoidance of doubt, “Parent Consolidated Indebtedness”
shall not include any Guarantees of any Person under or in connection with
letters of credit or similar facilities so long as no unreimbursed drawings or
payments have been made in respect thereof; and

 

(c)       “Parent Consolidated Total Capital” means, as of any date of
determination, the sum of (i) Parent Consolidated Indebtedness and (ii) Net
Worth of the Parent at such time;

 

6.1.4         the Parent permits, creates, assumes, incurs or suffers to exist
any Lien on any asset, tangible or intangible, now owned or hereafter acquired,
other than in the same manner, and subject to the same limitations, as otherwise
permitted under paragraph (b) of sub-clause 5.6.1 (Negative Pledge) and except
as set out on Schedule 2 (Existing Encumbrances); for the avoidance of doubt for
this purpose, reference to “Subsidiaries” (including in the definition of
“Permitted Indebtedness”) shall include Subsidiaries of the Parent;

 

6.1.5         the Parent making a Disposition (as defined in paragraph (a) of
sub-clause 5.6.2 (Disposals)) of any of its properties or assets, tangible or
intangible, other than in the same manner, and subject to the same limitations,
as otherwise permitted under paragraph (b) of sub-clause 5.6.2 (Disposals) and
except as set out in Schedule 4 (Dispositions); for the avoidance of doubt for
this purpose, references to “Subsidiaries” includes Subsidiaries of the Parent;

 

6.1.6         non-compliance by the Parent or its ERISA Affiliates of the
covenant set forth in sub-clause 5.1.5 (ERISA);

 

6.1.7         default by the Obligor in the observance or performance of any
covenant or agreement contained in this Agreement or any other Fundamental
Document (other than those referred to in Clause 6.1.1) and the continuance
thereof unremedied for 28 days after the earlier of (a) an officer of the
Obligor or the Parent becoming aware of such default or (b) receipt by the
Obligor of written notice of the default from the Agent;

 

50

--------------------------------------------------------------------------------


 

6.1.8         an order shall be made by a competent court or a resolution shall
be passed for the winding up or dissolution or rehabilitation of the Parent or
the Obligor save for the purposes of amalgamation, merger, consolidation,
reorganization or other similar arrangement on terms approved by the Majority
Lenders (not involving the insolvency of the Parent or the Obligor) and save
that if any such order or resolution is sought in an involuntary proceeding
against any the Person, such Person shall have 30 days from the commencement of
such proceeding to obtain an order staying, vacating or dismissing such
proceedings, or a petition shall be presented to, or an order shall be made by a
competent court for the appointment of, an administrator of the Parent or the
Obligor and such petition or order shall not have been stayed, vacated or
dismissed within 30 days after the presentation of such petition or the making
of such order;

 

6.1.9         the Parent or the Obligor shall cease to carry on the whole or
substantially the whole of its business, save for the purposes of amalgamation,
merger, consolidation, reorganization or other similar arrangement (not
involving or arising out of the insolvency of the Parent or the Obligor) which
is permitted hereunder, or the Parent or the Obligor shall suspend payment of
its debts generally or shall be unable to, or shall admit inability to, pay its
debts as they fall due, or shall be adjudicated or found bankrupt or insolvent
by any competent court in a voluntary or involuntary bankruptcy or insolvency
proceeding and, in the case of an involuntary proceeding, such adjudication or
finding is not stayed, vacated or dismissed for 30 days, or shall enter into any
composition or other similar arrangement with its creditors generally;

 

6.1.10       a receiver, administrator, liquidator or other similar official
shall be appointed in relation to the Parent or the Obligor or in relation to
the whole or a substantial part of its assets or to the Collateral or a
distress, execution or other process shall be levied or enforced upon or out
against, or any encumbrance shall take possession of, the whole or a substantial
part of its assets or the Collateral and in any of the foregoing cases, such
action or person shall not be discharged, dismissed, vacated, stayed or bonded
within 30 days;

 

6.1.11       any seizure, vesting or intervention by or under authority of a
government occurs, by which the Parent’s or the Obligor’s management is
displaced or its authority in the conduct of its business is curtailed;

 

6.1.12       default by the Parent or the Obligor in (a) any payment of
principal of or interest of any Indebtedness beyond the period of grace, if any,
provided in the instrument or agreement under which such Indebtedness was
created; or (b) default in the observance or performance of any other agreement
or condition relating to any such Indebtedness or contained in any instrument or
agreement evidencing, securing or relating thereto, or any other event shall
occur or condition exist, the effect of which default or other event or
condition is to cause, or to permit the holder or holders of such Indebtedness
(or a trustee or agent on behalf of such holder or holders) to

 

51

--------------------------------------------------------------------------------


 

cause, with the giving of notice if required, such Indebtedness to become due
prior to its stated maturity, provided that the aggregate principal amount of
all Indebtedness under paragraphs (a) and (b) of this sub-clause 6.1.12 which
would then become due and payable would equal or exceed, in the case of the
Parent or the Obligor, USD$50,000,000 (or its equivalent in another currency);

 

6.1.13       one or more judgments or decrees shall be entered against the
Parent or the Obligor involving in the aggregate a liability (to the extent not
paid or covered by insurance) of, in the case of the Parent or the Obligor,
USD$50,000,000 (or its equivalent in another currency) or more, and all such
judgments or decrees shall not have been vacated, discharged, stayed or bonded
pending appeal within 60 days after the entry thereof;

 

6.1.14       if the validity or enforceability of any Security Document to which
the Obligor is a party shall be contested by any Person or the security interest
created in favor of the Security Agent pursuant to any Security Document shall
cease to be valid and binding or to constitute a fully perfected security
interest in the collateral described in such security document, superior in
right to any other lien;

 

6.1.15       it is or becomes unlawful for the Obligor to perform any of its
obligations under this Agreement or any other Fundamental Document;

 

6.1.16       the Obligor (or any other relevant party) rescinds or purports to
rescind or repudiates or purports to repudiate this Agreement, any other
Fundamental Document or any Lien created pursuant to the Security Documents or
evidences an intention to rescind or repudiate this Agreement, any other
Fundamental Document or any Lien created pursuant to the Security Documents;

 

6.1.17       receipt by the Obligor of any direction or other notification from
the Bermuda Monetary Authority pursuant to Section 32 of the Insurance Act, 1978
of Bermuda; or

 

6.1.18       a Change of Control shall occur.

 

6.2         Remedies

 

6.2.1         Without limiting any other rights or remedies of the Agent or any
Lender provided for elsewhere in this Agreement or any other Fundamental
Document, or by applicable law, or in equity, or otherwise, (a) if any Event of
Default shall occur and be continuing with respect to the Obligor, the Agent may
(and shall if so instructed by the Majority Lenders), by notice to the Obligor,
declare all amounts owing under this Agreement and any Letters of Credit
(whether or not such Letter of Credit Obligations be contingent or unmatured)
issued at the request of the Obligor to be forthwith due and payable, whereupon
all such amounts shall become and be forthwith due and payable, without
presentment, demand, protest or further notice of any kind, all of which are
hereby expressly waived by the Obligor, and (b)

 

52

--------------------------------------------------------------------------------


 

if any Event of Default shall occur and be continuing with respect to the
Parent, the Agent may (and shall if so instructed by the Majority Lenders), by
notice to the Obligor, declare all amounts owing under this Agreement and any
Letters of Credit (whether or not such Letter of Credit Obligations be
contingent or unmatured) issued at the request of the Obligor to be forthwith
due and payable, whereupon all such amounts shall become and be forthwith due
and payable, without presentment, demand, protest or further notice of any kind,
all of which are hereby expressly waived by the Obligor.  The Agent may
immediately take any and all remedies with respect to the Collateral permitted
by the Security Documents.

 

6.2.2         Upon declaration as provided for above, the Obligor shall, as
specified in written notice by the Agent, either (a) immediately deliver to the
Agent, any amounts required to be paid in accordance with sub-clause 6.2.1
hereof (the “Letter of Credit Amount”), or (b) with the consent of the
Beneficiary or Beneficiaries thereof, cause any Letters of Credit to be
cancelled forthwith in a manner satisfactory to the Agent.  In addition to
providing the Letter of Credit Amount, the Obligor shall provide the Agent with
any documentation as the Agent may from time to time request to perfect its
rights in the Letter of Credit Amount, including, without limitation, pledge
agreements and financing statements in form and substance satisfactory to the
Agent.  The Agent shall hold the Letter of Credit Amount in its own name, for
the exclusive purpose of applying such Letter of Credit Amount toward the
immediate payment of amounts which are thereafter drawn under any Letter of
Credit, and, to the extent of such payment, the Reimbursement Obligations shall
be deemed to be satisfied.  Upon the expiry date of all Letters of Credit, any
Letter of Credit Amount remaining after satisfaction of all Reimbursement
Obligations shall be remitted to the order of the Obligor.  The Obligor shall
remain liable for the relevant amount of any deficiency in respect of its Letter
of Credit Obligations and Reimbursement Obligations.

 

6.2.3         Upon the occurrence and during the continuation of any Default or
Event of Default under this Agreement, no Letter of Credit shall be issued,
renewed or extended under this Agreement without the consent of each Lender.

 

7.           CHANGES TO PARTIES

 

7.1         Changes to the Lenders

 

7.1.1         Assignments and Transfers by the Lenders

 

Subject to this Clause 7.1, a Lender (the “Existing Lender”) may:

 

(a)       assign any of its rights; or

 

(b)       transfer any of its rights and obligations,

 

to an Eligible Assignee (the “New Lender”).

 

53

--------------------------------------------------------------------------------


 

7.1.2                         Conditions of Assignment or Transfer

 

(a)                    So long as no Event of Default has occurred and is
continuing, the consent of the Obligor is required for an assignment or transfer
by an Existing Lender, unless the assignment or transfer is to another Lender or
an Affiliate of a Lender.

 

(b)                    The consent of the Obligor to an assignment or transfer
must not be unreasonably withheld or delayed.  The Obligor will be deemed to
have given its consent seven Business Days after the Existing Lender has
requested it in writing unless consent is expressly refused by the Obligor
within that time.

 

(c)                     An assignment will only be effective on:

 

(i)                       receipt by the Agent of an Assignment and Assumption
from the New Lender (in form and substance satisfactory to the Agent) stating
that the New Lender will assume the same obligations to the other Finance
Parties as it would have been under if it was an Original Lender;

 

(ii)                    receipt by the Agent of a signed copy from the New
Lender of the New Lender’s Authorization Letter substantially in the form of
Part B of Exhibit A hereto executed by the New Lender;

 

(iii)                 issuance by the Agent of an amendment to each outstanding
Letter of Credit replacing the Existing Lender with the New Lender and
acceptance thereof by each Beneficiary; and

 

(iv)                performance by the Agent of all necessary “know your
customer” or other similar checks under all applicable laws and regulations in
relation to such assignment to a New Lender, the completion of which the Agent
shall promptly notify to the Existing Lender and the New Lender.

 

(d)                    If:

 

(i)                       a Lender assigns or transfers any of its rights or
obligations under the Fundamental Documents or changes its Facility Office; and

 

(ii)                    as a result of circumstances existing at the date the
assignment, transfer or change occurs, an Obligor would be obliged to make a
payment to the New Lender or Lender acting through its new Facility Office under
sub-clause 2.9.2 or Clause 2.6 (Regulatory Requirements; Additional Costs),

 

then the New Lender or Lender acting through its new Facility Office is only
entitled to receive payment under those Clauses to the same extent as the
Existing Lender or Lender acting through its previous Facility Office would have
been if the assignment, transfer or change had not occurred.

 

54

--------------------------------------------------------------------------------


 

7.1.3                         Assignment or Transfer Fee

 

The New Lender shall, on the date upon which an assignment or transfer takes
effect, pay to the Agent (for its own account) a fee of £2,000.

 

7.1.4                         Limitation of Responsibility of Existing Lenders

 

(a)                    Unless expressly agreed to the contrary, an Existing
Lender makes no representation or warranty and assumes no responsibility to a
New Lender for:

 

(i)                       the legality, validity, effectiveness, adequacy or
enforceability of the Fundamental Documents or any other documents;

 

(ii)                    the financial condition of any Obligor;

 

(iii)                 the performance and observance by any Obligor of its
obligations under the Fundamental Documents or any other documents; or

 

(iv)                the accuracy of any statements (whether written or oral)
made in or in connection with any Fundamental Document or any other document,

 

and any representations or warranties implied by law are excluded.

 

(b)                    Each New Lender confirms to the Existing Lender and the
other Finance Parties that it:

 

(i)                       has made (and shall continue to make) its own
independent investigation and assessment of the financial condition and affairs
of each Obligor and its related entities in connection with its participation in
this Agreement and has not relied exclusively on any information provided to it
by the Existing Lender in connection with any Fundamental Document; and

 

(ii)                    will continue to make its own independent appraisal of
the creditworthiness of each Obligor and its related entities whilst any amount
is or may be outstanding under the Fundamental Documents or any Commitment is in
force.

 

(c)                     Nothing in any Fundamental Document obliges an Existing
Lender to:

 

(i)                       accept a re-transfer from a New Lender of any of the
rights and obligations assigned or transferred under this Clause 7.1; or

 

(ii)                    support any losses directly or indirectly incurred by
the New Lender by reason of the non-performance by any Obligor of its
obligations under the Fundamental Documents or otherwise.

 

55

--------------------------------------------------------------------------------


 

7.1.5                         Procedure for Transfer

 

(a)                    Subject to the conditions set out in sub-clause 7.1.2
(Conditions of Assignment or Transfer) a transfer is effected in accordance with
paragraph (c) below when the Agent executes an otherwise duly completed
Assignment and Assumption delivered to it by the Existing Lender and the New
Lender.  The Agent shall, subject to paragraph (b) below, as soon as reasonably
practicable after receipt by it of a duly completed Assignment and Assumption
appearing on its face to comply with the terms of this Agreement and delivered
in accordance with the terms of this Agreement, execute such Assignment and
Assumption.

 

(b)                    The Agent shall only be obliged to execute an Assignment
and Assumption delivered to it by the Existing Lender and the New Lender once it
is satisfied it has complied with all necessary “know your customer” or other
similar checks under all applicable laws and regulations in relation to the
transfer to such New Lender.

 

(c)                     On the Transfer Date:

 

(i)                       to the extent that in the Assignment and Assumption
the Existing Lender seeks to transfer its rights and obligations under the
Fundamental Documents, the Obligor and the Existing Lender shall be released
from further obligations towards one another under the Fundamental Documents and
their respective rights against one another under the Fundamental Documents
shall be cancelled (being the “Discharged Rights and Obligations”);

 

(ii)                    the Obligor and the New Lender shall assume obligations
towards one another and/or acquire rights against one another which differ from
the Discharged Rights and Obligations only insofar as the Obligor and the New
Lender have assumed and/or acquired the same in place of that Obligor and the
Existing Lender;

 

(iii)                 the Agent, the New Lender and other Lenders shall acquire
the same rights and assume the same obligations between themselves as they would
have acquired and assumed had the New Lender been an original Lender with the
rights and/or obligations acquired or assumed by it as a result of the transfer
and to that extent the Agent and the Existing Lender shall each be released from
further obligations to each other under the Fundamental Documents; and

 

(iv)                the New Lender shall become a Party as a “Lender”.

 

56

--------------------------------------------------------------------------------


 

7.1.6                         Copy of Assignment and Assumption to Obligor

 

The Agent shall, as soon as reasonably practicable after it has executed an
Assignment and Assumption, send to the Obligor a copy of such Assignment and
Assumption.

 

7.1.7                         Disclosure of information

 

Any Lender may disclose to any of its Affiliates and the directors, officers,
employees, agents, including accounts, legal counsel and other advisors of the
Lender and its Affiliates (subject to Clause 9.11 (Confidentiality) hereof) and
any other person:

 

(a)                    to (or through) whom that Lender assigns or transfers (or
may potentially assign or transfer) all or any of its rights and obligations
under this Agreement;

 

(b)                    with (or through) whom that Lender enters into (or may
potentially enter into) any sub-participation in relation to, or any other
transaction under which payments are to be made by reference to, this Agreement
or the Obligor; or

 

(c)                     to whom, and to the extent that, information is required
to be disclosed by any applicable law or regulation,

 

any information about the Obligor, the Group and the Fundamental Documents as
that Lender shall consider appropriate.

 

7.2                         Changes to the Obligors

 

The Obligor may not assign any of its rights or transfer any of its rights or
obligations under the Fundamental Documents.

 

8.                                THE FINANCE PARTIES

 

8.1                         Role of the Agent and Security Agent

 

8.1.1                         Appointment of the Agent and Security Agent

 

(a)                    Each other Finance Party appoints the Agent and Security
Agent to act as its agent under and in connection with the Fundamental
Documents.

 

(b)                    Each other Finance Party authorizes the Agent and
Security Agent to exercise the rights, powers, authorities and discretions
specifically given to the Agent under or in connection with the Fundamental
Documents together with any other incidental rights, powers, authorities and
discretions.

 

8.1.2                         Duties of the Agent

 

57

--------------------------------------------------------------------------------


 

(a)                    The Agent shall promptly forward to a Party the original
or a copy of any document which is delivered to the Agent for that Party by any
other Party.

 

(b)                    Except where a Fundamental Document specifically provides
otherwise, the Agent is not obliged to review or check the adequacy, accuracy or
completeness of any document it forwards to another Party.

 

(c)                     If the Agent receives notice from a Party referring to
this Agreement, describing a Default and stating that the circumstance described
is a Default, it shall promptly notify the other Finance Parties.

 

(d)                    If the Agent is aware of the non-payment of any
principal, interest, commitment fee or other fee payable to a Finance Party
(other than the Agent) under this Agreement it shall promptly notify the other
Finance Parties.

 

(e)                     The Agent’s duties under the Fundamental Documents are
solely mechanical and administrative in nature.

 

8.1.3                         Role of the Arrangers

 

Except as specifically provided in the Fundamental Documents, the Arrangers have
no obligations of any kind to any other party under or in connection with any
Fundamental Document.

 

8.1.4                         No Fiduciary Duties

 

(a)                    Nothing in this Agreement constitutes the Agent or any
Arranger as a trustee or fiduciary of any other person.

 

(b)                    Neither the Agent nor any Arranger shall be bound to
account to any Lender for any sum or the profit element of any sum received by
it for its own account.

 

8.1.5                         Business with the Group

 

The Agent and the Arrangers may accept deposits from, lend money to and
generally engage in any kind of banking or other business with any member of the
Group.

 

8.1.6                         Rights and Discretions of the Agent

 

(a)                    The Agent may rely on:

 

(i)                       any representation, notice or document believed by it
to be genuine, correct and appropriately authorized; and

 

58

--------------------------------------------------------------------------------


 

(ii)                    any statement made by a director, authorized signatory
or employee of any person regarding any matters which may reasonably be assumed
to be within his knowledge or within his power to verify.

 

(b)                    The Agent may assume (unless it has received notice to
the contrary in its capacity as agent for the Lenders) that:

 

(i)                       no Default has occurred (unless it has actual
knowledge of a Default arising under sub-clause (a));

 

(ii)                    any right, power, authority or discretion vested in any
Party or the Majority Lenders has not been exercised; and

 

(iii)                 any notice or request made by the Obligor is made on
behalf of and with the consent and knowledge of the Parent.

 

(c)                     The Agent may engage, pay for and rely on the advice or
services of any lawyers, accountants, surveyors or other experts.

 

(d)                    The Agent may act in relation to the Fundamental
Documents through its personnel and agents.

 

(e)                     The Agent may disclose to any other Party any
information it reasonably believes it has received as agent under this
Agreement.

 

(f)                      Notwithstanding any other provision of any Fundamental
Document to the contrary, the Agent is not obliged to do or omit to do anything
if it would or might in its reasonable opinion constitute a breach of any law or
regulation or a breach of a fiduciary duty or duty of confidentiality.

 

8.1.7                         Majority Lenders’ Instructions

 

(a)                    Unless a contrary indication appears in a Fundamental
Document, the Agent shall (i) exercise any right, power, authority or discretion
vested in it as Agent in accordance with any instructions given to it by the
Majority Lenders (or, if so instructed by the Majority Lenders, refrain from
exercising any right, power, authority or discretion vested in it as Agent) and
(ii) not be liable for any act (or omission) if it acts (or refrains from taking
any action) in accordance with an instruction of the Majority Lenders.

 

(b)                    Unless a contrary indication appears in a Fundamental
Document, any instructions given by the Majority Lenders will be binding on all
the Finance Parties.

 

(c)                     The Agent may refrain from acting in accordance with the
instructions of the Majority Lenders (or, if appropriate, the Lenders) until it
has received such

 

59

--------------------------------------------------------------------------------


 

security as it may require for any cost, loss or liability which it may incur in
complying with the instructions.

 

(d)                    In the absence of instructions from the Majority Lenders,
(or, if appropriate, the Lenders) the Agent may act (or refrain from taking
action) as it considers to be in the best interest of the Lenders.

 

(e)                     The Agent is not authorized to act on behalf of a Lender
(without first obtaining that Lender’s consent) in any legal or arbitration
proceedings relating to any Fundamental Document.

 

8.1.8                         Responsibility for Documentation

 

Neither the Agent nor any Arranger is:

 

(a)                    responsible for the adequacy, accuracy and/or
completeness of any information (whether oral or written) supplied by the Agent,
any Arranger, the Obligor or any other person given in or in connection with any
Fundamental Document; or

 

(b)                    responsible for the legality, validity, effectiveness,
adequacy or enforceability of any Fundamental Document or any other agreement,
arrangement or document entered into, made or executed in anticipation of or in
connection with any Fundamental Document.

 

8.1.9                         Exclusion of Liability

 

(a)                    Without limiting paragraph (b) below, the Agent will not
be liable (including, without limitation, for negligence or any other category
of liability whatsoever) for any action taken by it under or in connection with
any Fundamental Document, unless directly caused by its gross negligence or
willful misconduct.

 

(b)                    No Party (other than the Agent) may take any proceedings
against any officer, employee or agent of the Agent in respect of any claim it
might have against the Agent or in respect of any act or omission of any kind by
that officer, employee or agent in relation to any Fundamental Document and any
officer, employee or agent of the Agent may rely on this Clause.

 

(c)                     The Agent will not be liable for any delay (or any
related consequences) in crediting an account with an amount required under the
Fundamental Documents to be paid by the Agent if the Agent has taken all
necessary steps as soon as reasonably practicable to comply with the regulations
or operating procedures of any recognized clearing or settlement system used by
the Agent for that purpose.

 

60

--------------------------------------------------------------------------------


 

(d)                    Nothing in this Agreement shall oblige the Agent to carry
out any “know your customer” or other checks in relation to any person on behalf
of any Lender and each Lender confirms to the Agent that it is solely
responsible for any such checks it is required to carry out and that it may not
rely on any statement in relation to such checks made by the Agent.

 

8.1.10                  Lenders’ Indemnity to the Agent

 

Each Lender shall (in proportion to its Ratable Share) indemnify the Agent,
within ten Business Days of demand, against any cost, loss or liability
(including, without limitation, for negligence or any other category of
liability whatsoever) incurred by the Agent (otherwise than by reason of the
Agent’s gross negligence or willful misconduct) in acting as Agent under the
Fundamental Documents (unless the Agent has been reimbursed by the Obligor
pursuant to a Fundamental Document).

 

8.1.11                  Resignation of the Agent

 

(a)                    The Agent may resign and appoint one of its Affiliates as
a successor by giving notice to the other Finance Parties and the Obligor.

 

(b)                    Alternatively the Agent may resign by giving notice to
the other Finance Parties and the Obligor, in which case the Majority Lenders
(after consultation with the Obligor) may appoint a successor Agent with the
consent of the Obligor (such consent not to be unreasonably withheld or
delayed).

 

(c)                     If the Majority Lenders have not appointed a successor
Agent in accordance with paragraph (b) above within 30 days after notice of
resignation was given, the Agent may appoint a successor Agent with the consent
of the Obligor (such consent not to be unreasonably withheld or delayed).

 

(d)                    The retiring Agent shall, at its own cost, make available
to the successor Agent such documents and records and provide such assistance as
the successor Agent may reasonably request for the purposes of performing its
functions as Agent under the Fundamental Documents.

 

(e)                     The Agent’s resignation notice shall only take effect
upon the appointment of a successor and the acceptance by such successor to
assume all responsibilities of the Agent hereunder.

 

(f)                      Upon the appointment of a successor, the retiring Agent
shall be discharged from any further obligation in respect of the Fundamental
Documents but shall remain entitled to the benefit of this Clause 8.1.  Its
successor and each of the other Parties shall have the same rights and
obligations amongst themselves as they would have had if such successor had been
an original Party.

 

61

--------------------------------------------------------------------------------


 

(g)                     After consultation with the Obligor, the Majority
Lenders may, by notice to the Agent, require it to resign in accordance with
paragraph (b) above.  In this event, the Agent shall resign in accordance with
paragraph (b) above.

 

8.1.12                  Confidentiality

 

(a)                    In acting as agent for the Finance Parties, the Agent
shall be regarded as acting through its agency division which shall be treated
as a separate entity from any other of its divisions or departments.

 

(b)                    If information is received by another division or
department of the Agent, it may be treated as confidential to that division or
department and the Agent shall not be deemed to have notice of it.

 

8.1.13                  Relationship with the Lenders

 

The Agent may treat each Lender as a Lender, entitled to payments under this
Agreement and acting through its Facility Office unless it has received not less
than five Business Days’ prior notice from that Lender to the contrary in
accordance with the terms of this Agreement.

 

8.1.14                  Credit Appraisal by the Lenders

 

(a)                    Without affecting the responsibility of the Obligor for
information supplied by it or on its behalf in connection with any Fundamental
Document, each Lender confirms to the Agent and the Arrangers that it has been,
and will continue to be, solely responsible for making its own independent
appraisal and investigation of all risks arising under or in connection with any
Fundamental Document including but not limited to:

 

(i)                       the financial condition, status and nature of each
member of the Group;

 

(ii)                    the legality, validity, effectiveness, adequacy or
enforceability of any Fundamental Document and any other agreement, arrangement
or document entered into, made or executed in anticipation of, under or in
connection with any Fundamental Document;

 

(iii)                 whether that Lender has recourse, and the nature and
extent of that recourse, against any Party or any of its respective assets under
or in connection with any Fundamental Document, the transactions contemplated by
the Fundamental Documents or any other agreement, arrangement or document
entered into, made or executed in anticipation of, under or in connection with
any Fundamental Document; and

 

(iv)                the adequacy, accuracy and/or completeness of any
information provided by the Agent, any Arranger, any Party or by any other
person under or in connection with any Fundamental Document, the

 

62

--------------------------------------------------------------------------------


 

transactions contemplated by the Fundamental Documents or any other agreement,
arrangement or document entered into, made or executed in anticipation of, under
or in connection with any Fundamental Document.

 

8.1.15                  Reference Bank

 

If the Reference Bank ceases to be the Agent or a Lender, the Agent shall (in
consultation with the Obligor) appoint another Lender or an Affiliate of a
Lender to replace that Reference Bank.

 

8.1.16                  Deduction from Amounts Payable by the Agent

 

If any Party owes an amount to the Agent under the Fundamental Documents the
Agent may, after giving notice to that Party, deduct an amount not exceeding
that amount from any payment to that Party that the Agent would otherwise be
obliged to make under the Fundamental Documents and apply the amount deducted in
or towards satisfaction of the amount owed.  For the purposes of the Fundamental
Documents that Party shall be regarded as having received any amount so
deducted.

 

8.2                         Conduct of Business by the Finance Parties

 

8.2.1                         No provision of this Agreement will:

 

(a)                    interfere with the right of any Finance Party to arrange
its affairs (tax or otherwise) in whatever manner it thinks fit;

 

(b)                    oblige any Finance Party to investigate or claim any
credit, relief, remission or repayment available to it or the extent, order and
manner of any claim; or

 

(c)                     oblige any Finance Party to disclose any information
relating to its affairs (tax or otherwise) or any computations in respect of
Tax.

 

8.3                         Sharing Among the Finance Parties

 

8.3.1                         Payments to Finance Parties

 

If a Finance Party (a “Recovering Finance Party”) receives or recovers any
amount from the Obligor other than in accordance with Clause 9.1 (Payment
Mechanics) and applies that amount to a payment due under the Fundamental
Documents then:

 

(a)                    the Recovering Finance Party shall, within three Business
Days, notify details of the receipt or recovery, to the Agent;

 

(b)                    the Agent shall determine whether the receipt or recovery
is in excess of the amount the Recovering Finance Party would have been paid had
the receipt or recovery been received or made by the Agent and distributed in
accordance

 

63

--------------------------------------------------------------------------------


 

with Clause 9.1 (Payment Mechanics), without taking account of any tax which
would be imposed on the Agent in relation to the receipt, recovery or
distribution; and

 

(c)                     the Recovering Finance Party shall, within three
Business Days of demand by the Agent, pay to the Agent an amount (the “Sharing
Payment”) equal to such receipt or recovery less any amount which the Agent
determines may be retained by the Recovering Finance Party as its share of any
payment to be made, in accordance with sub-clause 9.1.5 (Partial Payments).

 

8.3.2                         Redistribution of Payments

 

The Agent shall treat the Sharing Payment as if it had been paid by the Obligor
and distribute it between the Finance Parties (other than the Recovering Finance
Party) in accordance with sub-clause 9.1.5 (Partial payments).

 

8.3.3                         Recovering Finance Party’s Rights

 

(a)                    On a distribution by the Agent under sub-clause 8.3.2
(Redistribution of Payments), the Recovering Finance Party will be subrogated to
the rights of the Finance Parties which have shared in the redistribution.

 

(b)                    If and to the extent that the Recovering Finance Party is
not able to rely on its rights under paragraph (a) above, the Obligor shall be
liable to the Recovering Finance Party for a debt equal to the Sharing Payment
which is immediately due and payable.

 

8.3.4                         Reversal of Redistribution

 

If any part of the Sharing Payment received or recovered by a Recovering Finance
Party becomes repayable and is repaid by that Recovering Finance Party, then:

 

(a)                    each Finance Party which has received a share of the
relevant Sharing Payment pursuant to sub-clause 8.3.2 (Redistribution of
Payments) shall, upon request of the Agent, pay to the Agent for account of that
Recovering Finance Party an amount equal to the appropriate part of its share of
the  Sharing Payment (together with an amount as is necessary to reimburse that
Recovering Finance Party for its proportion of any interest on the Sharing
Payment which that Recovering Finance Party is required to pay); and

 

(b)                    that Recovering Finance Party’s rights of subrogation in
respect of any reimbursement shall be cancelled and the Obligor will be liable
to the reimbursing Finance Party for the amount so reimbursed.

 

64

--------------------------------------------------------------------------------


 

8.3.5                         Exceptions

 

(a)                   This Clause 8.3 shall not apply to the extent that the
Recovering Finance Party would not, after making any payment pursuant to this
Clause, have a valid and enforceable claim against the Obligor.

 

(b)                   A Recovering Finance Party is not obliged to share with
any other Finance Party any amount which the Recovering Finance Party has
received or recovered as a result of taking legal or arbitration proceedings,
if:

 

(i)                      it notified that other Finance Party of the legal or
arbitration proceedings; and

 

(ii)                   that other Finance Party had an opportunity to
participate in those legal or arbitration proceedings but did not do so as soon
as reasonably practicable having received notice and did not take separate legal
or arbitration proceedings.

 

9.                               MISCELLANEOUS

 

9.1                       Payment Mechanics

 

9.1.1                         Payments to the Agent

 

(a)                   On each date on which the Obligor or a Lender is required
to make a payment under a Fundamental Document, the Obligor or Lender shall make
the same available to the Agent (unless a contrary indication appears in a
Fundamental Document) for value on the due date at the time and in such funds
specified by the Agent as being customary at the time for settlement of
transactions in the relevant currency in the place of payment.

 

(b)                   Payment shall be made to such account in the principal
financial center of the country of that currency with such bank as the Agent
specifies.

 

9.1.2                         Distributions by the Agent

 

Each payment received by the Agent under the Fundamental Documents for another
Party shall, subject to sub-clause 9.1.3 (Distributions to the Obligor),
sub-clause 9.1.4 (Clawback) and sub-clause 8.1.16 (Deduction from Amounts
Payable by the Agent), be made available by the Agent as soon as practicable
after receipt to the Party entitled to receive payment in accordance with this
Agreement (in the case of a Lender, for the account of its Facility Office), to
such account as that Party may notify to the Agent by not less than five
Business Days’ notice with a bank in the principal financial center of the
country of that currency.

 

65

--------------------------------------------------------------------------------


 

9.1.3                         Distributions to the Obligor

 

The Agent may (with the consent of the Obligor or in accordance with Clause 9.6
(Right of Set-off)) apply any amount received by it for the Obligor in or
towards payment (on the date and in the currency and funds of receipt) of any
amount due from the Obligor under the Fundamental Documents or in or towards
purchase of any amount of any currency to be so applied.

 

9.1.4                         Clawback

 

(a)                   Where a sum is to be paid to the Agent under the
Fundamental Documents for another Party, the Agent is not obliged to pay that
sum to that other Party (or to enter into or perform any related exchange
contract) until it has been able to establish to its satisfaction that it has
actually received that sum.

 

(b)                   If the Agent pays an amount to another Party and it proves
to be the case that the Agent had not actually received that amount, then the
Party to whom that amount (or the proceeds of any related exchange contract) was
paid by the Agent shall on demand refund the same to the Agent together with
interest on that amount from the date of payment to the date of receipt by the
Agent, calculated by the Agent to reflect its cost of funds.

 

9.1.5                         Partial Payments

 

(a)                   If the Agent receives a payment that is insufficient to
discharge all the amounts then due and payable by the Obligor under the
Fundamental Documents, the Agent shall apply that payment towards the
obligations of the Obligor under the Fundamental Documents in the following
order:

 

(i)                      first, in or towards payment pro rata of any unpaid
fees, costs and expenses of the Agent and the Security Agent under the
Fundamental Documents;

 

(ii)                   secondly, in or towards payment pro rata of any accrued
interest, fee or commission due but unpaid under this Agreement;

 

(iii)                thirdly, in or towards payment pro rata of any principal
due but unpaid under this Agreement; and

 

(iv)               fourthly, in or towards payment pro rata of any other sum due
but unpaid under the Fundamental Documents.

 

(b)                   The Agent shall, if so directed by the Majority Lenders,
vary the order set out in paragraphs (a)(ii) to (iv) above.

 

(c)                    Paragraphs (a) and (b) above will override any
appropriation made by the Obligor.

 

66

--------------------------------------------------------------------------------


 

9.1.6                         No set-off by Obligors

 

All payments to be made by the Obligor under the Fundamental Documents shall be
calculated and be made without (and free and clear of any deduction for) set-off
or counterclaim.

 

9.1.7                         Business Days

 

(a)                   Any payment which is due to be made on a day that is not a
Business Day shall be made on the next Business Day in the same calendar month
(if there is one) or the preceding Business Day (if there is not).

 

(b)                   During any extension of the due date for payment of any
principal or Unpaid Sum under this Agreement interest is payable on the
principal or Unpaid Sum at the rate payable on the original due date.

 

9.1.8                         Currency of Account

 

(a)                   Subject to paragraphs (b) to (e) below, the Base Currency
is the currency of account and payment for any sum due from the Obligor under
any Fundamental Document.

 

(b)                   A repayment of an Unpaid Sum shall be made in the currency
in which that Unpaid Sum is denominated on its due date.

 

(c)                    Each payment of interest shall be made in the currency in
which the sum in respect of which the interest is payable was denominated when
that interest accrued.

 

(d)                   Each payment in respect of costs, expenses or taxes shall
be made in the currency in which the costs, expenses or taxes are incurred.

 

(e)                    Any amount expressed to be payable in a currency other
than the Base Currency shall be paid in that other currency.

 

9.1.9                         Change of Currency

 

(a)                   Unless otherwise prohibited by law, if more than one
currency or currency unit are at the same time recognized by the central bank of
any country as the lawful currency of that country, then:

 

(i)                      any reference in the Fundamental Documents to, and any
obligations arising under the Fundamental Documents in, the currency of that
country shall be translated into, or paid in, the currency or currency unit of
that country designated by the Agent (after consultation with the Obligor); and

 

67

--------------------------------------------------------------------------------


 

(ii)                   any translation from one currency or currency unit to
another shall be at the official rate of exchange recognized by the central bank
for the conversion of that currency or currency unit into the other, rounded up
or down by the Agent (acting reasonably).

 

(b)                   If a change in any currency of a country occurs, this
Agreement will, to the extent the Agent (acting reasonably and after
consultation with the Obligor) specifies to be necessary, be amended to comply
with any generally accepted conventions and market practice in the relevant
interbank market and otherwise to reflect the change in currency.

 

9.1.10                  Disruption to Payment Systems etc.

 

If either the Agent determines (in its reasonable discretion) that a Disruption
Event has occurred or the Agent is notified by the Obligor (in its reasonable
discretion) that a Disruption Event has occurred:

 

(a)                   the Agent may, and shall if requested to do so by the
Obligor, consult with the Obligor with a view to agreeing with the Obligor such
changes to the operation or administration of the Facility as the Agent may deem
necessary in the circumstances;

 

(b)                   the Agent shall not be obliged to consult with the Obligor
in relation to any changes mentioned in paragraph (a) if, in its opinion, it is
not practicable to do so in the circumstances and, in any event, shall have no
obligation to agree to such changes;

 

(c)                    the Agent may consult with the Finance Parties in
relation to any changes mentioned in paragraph (a) but shall not be obliged to
do so if, in its opinion, it is not practicable to do so in the circumstances;

 

(d)                   any such changes agreed upon by the Agent and the Obligor
shall (whether or not it is finally determined that a Disruption Event has
occurred) be binding upon the Parties as an amendment to (or, as the case may
be, waiver of) the terms of the Fundamental Documents notwithstanding the
provisions of Clause 9.2 (Amendments and Waivers);

 

(e)                    the Agent shall not be liable for any damages, costs or
losses whatsoever  (including, without limitation for negligence, gross
negligence or any other category of liability whatsoever but not including any
claim based on the fraud of the Agent) arising as a result of its taking, or
failing to take, any actions pursuant to or in connection with this Clause 9.1;
and

 

(f)                     the Agent shall notify the Finance Parties of all
changes agreed pursuant to paragraph (d) above.

 

68

--------------------------------------------------------------------------------


 

9.2                        Amendments and Waivers

 

9.2.1                         No amendment or waiver of any provision of this
Agreement or any other Fundamental Document, nor consent to any departure by the
Obligor therefrom, shall in any event be effective unless the same shall be in
writing and signed by the Agent, the Majority Lenders and the Obligor and then
such waiver or consent shall be effective only in the specific instance and for
the specific purpose for which given; provided that no such amendment, waiver or
consent shall:

 

(a)                   increase the maximum aggregate amount of the Letters of
Credit without the written consent each Lender;

 

(b)                   increase the Commitment of any Lender without the written
consent of such Lender;

 

(c)                    reduce the amount, waive, excuse or postpone the due date
of any amount payable in respect of any Letter of Credit or reduce the rate of
interest thereon, or reduce any fees payable hereunder, without the written
consent of each Lender affected thereby;

 

(d)                   postpone the scheduled date of expiration of any
Commitment, without the written consent of each Lender affected thereby;

 

(e)                    extend the expiration date of any Letter of Credit beyond
the Facility Termination Date without the written consent of each Lender
affected thereby;

 

(f)                     change in any manner the obligations of the Lenders
relating to the purchase of participations in Letters of Credit without the
written consent of each Lender;

 

(g)                    change any provision of this Clause 9.2.1 or the
definition of “Majority Lenders” or any other provision hereof specifying the
number or percentage of Lenders required to waive, amend or modify any rights
hereunder or make any determination or grant any consent hereunder, without the
written consent of each Lender;

 

(h)                   release any Lien granted in favor of the Security Agent
with respect to all or substantially all of the Collateral without the written
consent of each Lender; or

 

(i)                       amend, modify or otherwise affect the rights or duties
of the Agent  or the Arrangers hereunder without the prior written consent of
the Agent or each Arranger, as the case may be.

 

9.2.2                         In the event that the Obligor wishes to deposit an
Investment in the Custodial Account that is rated by a nationally or
internationally-recognized ratings agency

 

69

--------------------------------------------------------------------------------


 

other than S&P, Moody’s or Fitch, the Agent agrees to reasonably consider on a
timely basis whether the rating of such Investment may be considered the
equivalent of a rating provided by S&P, Moody’s or Fitch for purposes of the
relevant provisions of this Agreement and, if instructed to do so by the
Lenders, to execute any amendment, waiver or other writing relating thereto on a
timely basis.

 

9.3                        Addresses for Notices

 

All notices and other communications provided for hereunder shall be in writing
unless otherwise stated herein and shall be delivered by e-mail, fax, hand
delivery, or recognized courier service that provides delivery within two (2)
Business Days:

 

if to Arch Reinsurance Ltd., at:

 

Wessex House, 3rd Floor

45 Reid Street

Hamilton HM 12

Bermuda

Attn:

Controller

Telephone:

+1 (441) 278-9200

Facsimile:

+1 (441) 278-9230

E-mail:

michelle.seymour@archreinsurance.bm

 

 

if to the Agent, at:

 

ING Bank N.V., London Branch

60 London Wall

London EC2M 5TQ

United Kingdom

Attn:

Craig Baker, Agency Department

Telephone:

+44 20 7767 5617

Facsimile:

+44 20 7767 7324

E-mail:

craig.baker@uk.ing.com

 

with a copy to:

 

70

--------------------------------------------------------------------------------


 

Paul Meade

Telephone: +44 20 7767 5901

Facsimile:

+44 20 7767 7507

E-mail:

paul.meade@uk.ing.com

 

 

and

 

 

 

Lois Dewhurst

E-mail:

lois.dewhurst@uk.ing.com

 

if to an Original Lender, at the address set forth under such Original Lender’s
name on its signature page hereto

 

and shall be effective when delivered at the address specified in or pursuant to
this Clause 9.3, or such other address notified to the other party in writing.

 

9.4                        Successors and Assigns

 

This Agreement is a continuing obligation of the Obligor and shall, until the
date on which all amounts due and owing hereunder are paid in full (a) be
binding upon the Obligor, its successors and assigns and (b) inure to the
benefit of and be enforceable by the Agent and the Lenders and its successors
and assigns, provided that any assignment of this Agreement or any part hereof
by the Obligor shall be void.

 

9.5                        Payment of Expenses and Taxes; Indemnities

 

9.5.1                         The Obligor hereby agrees to (a) pay or reimburse
the Agent and each Lender for all their respective out-of-pocket costs and
expenses incurred in connection with the development, preparation and attention
to the execution of the Fundamental Documents, and of documents embodying or
relating to amendments, waivers or consents with respect to any of the
foregoing, including the reasonable fees and out-of-pocket costs and expenses of
counsel to the Agent and each Lender, (b) pay and save the Agent and each Lender
from all registration, recording and filing fees and all liabilities with
respect to, or resulting from, any delay by the Obligor in paying stamp and
other Taxes, if any, which may be payable or determined to be payable in
connection with the execution and delivery of, any of the Fundamental Documents
or any amendment, waiver or consent with respect thereto or the consummation of
any of the transactions contemplated thereby, (c) pay or reimburse the Agent and
each Lender for all its out-of-pocket costs and expenses incurred in connection
with the preparation and attention to the execution and issuance of Letters of
Credit issued at the request of the Obligor and (d) pay or reimburse the Agent
and each Lender for all out-of-pocket costs and expenses incurred by it in
connection with the enforcement or preservation of any rights against the
Obligor under or in respect of this Agreement and the other Fundamental
Documents (including the fees and expenses of lawyers retained by

 

71

--------------------------------------------------------------------------------


 

the Agent and each Lender, including the allocated costs of internal counsel,
and remuneration paid to agents and experts not in the full-time employ of the
Agent and each Lender for services rendered on behalf of the Agent and each
Lender) on a full indemnity basis.  All such amounts will be paid by the Obligor
on demand.

 

9.5.2                         The Obligor agrees to indemnify the Agent and any
Lender, and their respective directors, officers, employees, agents and
Affiliates from, and hold each of them harmless against, any and all claims,
damages, losses, liabilities, costs and expenses (including without limitation,
reasonable fees and disbursements of counsel) arising as a consequence of (a)
any failure by the Obligor to pay the Agent or any Lender, as required under
this Agreement, punctually on the due date thereof, any amount payable by the
Obligor to the Agent or any Lender or (b) the acceleration, in accordance with
the terms of this Agreement, of the time of payment of any of the Reimbursement
Obligations, except to the extent caused by the Agent’s or such Lender’s
negligence or willful misconduct or breach of this Agreement.  Such losses,
costs or expenses may include, without limitation, (i) any costs incurred by the
Agent or any Lender in carrying funds to cover any overdue principal, overdue
interest, or any other overdue sums payable by the Obligor to the Agent or any
Lender or (ii) any losses incurred or sustained by the Agent or any Lender in
liquidating or reemploying funds acquired by the Lender from third parties.

 

9.5.3                         The Obligor agrees to indemnify the Agent, each
Arranger, and any Lender, and their respective directors, officers, employees,
agents and Affiliates from, and hold each of them harmless against, any and all
claims, damages, liabilities, losses, costs and expenses (including without
limitation, reasonable fees and disbursements of counsel) arising out of or by
reason of any investigation or litigation or other proceedings (including any
threatened investigation or litigation or other proceedings) with respect to the
Obligor relating to any transaction contemplated by this Agreement or any other
Fundamental Document, any actions or omissions of the Obligor or any of the
Obligor’s directors, officers, employees or agents in connection with this
Agreement or any other Fundamental Document, including without limitation, the
reasonable fees and disbursements of counsel incurred in connection with any
such investigation or litigation or other proceedings (but excluding any such
losses, liabilities, claims, damages or expenses incurred by reason of the gross
negligence or willful misconduct of the Person to be indemnified).

 

9.6                        Right of Set-Off

 

The Obligor agrees that, in addition to (and without limitation of) any right of
setoff, banker’s Lien or counterclaim a Finance Party may otherwise have, such
Finance Party shall be entitled, at its option, to offset balances (general or
special, time or demand, provisional or final, and regardless of whether such
balances are then due to the Obligor) held by it for the account of the Obligor
at any of such Finance Party’s offices, in U.S. Dollars or in any other
currency, against any amount payable by the Obligor under this Agreement or any

 

72

--------------------------------------------------------------------------------


 

Letter of Credit that is not paid when due, taking into account any applicable
grace period, in which case it shall promptly notify the Obligor thereof,
provided that such Finance Party’s failure to give such notice shall not affect
the validity thereof.  In furtherance thereof, the Obligor hereby grants to such
Finance Party, a continuing Lien, security interest and right of setoff as
security for all liabilities and obligations to such Finance Party, whether now
existing or hereafter arising, upon and against all deposits, credits,
collateral and property of the Obligor, now or hereafter in the possession,
custody, safekeeping or control of such Finance Party or any entity under the
control of the Custodian and its successors and assigns or in transit to any of
them.  At any time after the occurrence of an Event of Default, without demand
or notice (any such notice being expressly waived by the Obligor), each Finance
Party may setoff the same or any part thereof and apply the same to any
liability or obligation of the Obligor even though unmatured and regardless of
the adequacy of any other collateral securing the Obligor’s obligations
hereunder.  ANY AND ALL RIGHTS TO REQUIRE A FINANCE PARTY TO EXERCISE ITS RIGHTS
OR REMEDIES WITH RESPECT TO ANY OTHER COLLATERAL WHICH SECURES THE OBLIGOR’S
OBLIGATIONS HEREUNDER, PRIOR TO EXERCISING ITS RIGHT OF SETOFF WITH RESPECT TO
SUCH DEPOSITS, CREDITS OR OTHER PROPERTY OF THE OBLIGOR, ARE HEREBY KNOWINGLY,
VOLUNTARILY AND IRREVOCABLY WAIVED.

 

9.7                        Governing Law

 

This Agreement, and the rights and obligations of the parties hereunder, shall
be governed by and construed in accordance with the laws of the State of New
York without giving effect to the choice of law or conflicts of law principles
thereof other than Section 5-1401 of the General Obligations Law of the State of
New York.

 

9.8                        Consent to Jurisdiction

 

The Obligor irrevocably and unconditionally submits, for itself and its
property, to the jurisdiction of the courts of the State of New York sitting in
New York County and of the United States District Court of the Southern District
of New York, and any appellate court from any thereof, in any action or
proceeding arising out of or relating to this Agreement or any other Fundamental
Document or for recognition or enforcement of any judgment, and each of the
parties hereto irrevocably and unconditionally agrees, to the fullest extent
permitted by applicable law, that all claims in respect of any such action or
proceeding may be heard and determined in such New York state court or in such
federal court.  Each of the parties hereto agrees that a final judgment in any
such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law. 
The Obligor irrevocably designates and appoints CT Corporation, located at 111
Eighth Avenue, New York, New York 10011, U.S.A. (the “Process Agent”) as its
authorized agent upon which process may be served in any action, suit or
proceeding arising out of or relating to this Agreement that may be instituted
in any court referred to in this Clause.  The Obligor hereby agrees that service
of any process, summons, notice or document by U.S. registered mail addressed to
the Process Agent, with written notice of said

 

73

--------------------------------------------------------------------------------


 

service to the Obligor at the address provided for the Obligor in Clause 9.3
(Addresses for Notices) shall be effective service of process for any action,
suit or proceeding brought in any such court.  The Obligor further agrees to
take any and all action, including execution and filing of any and all action,
including execution and filing of any and all such documents and instruments, as
may be necessary to continue the designation and appointment of the Process
Agent so long as this Agreement is in effect.  The Obligor hereby irrevocably
waives any objection which it may now or hereafter have to the laying of venue
to any suit, action or proceeding arising out or relating to this Agreement
brought in any federal or state courts sitting in the State of New York and
hereby further irrevocably waives any claim that any such suit, action or
proceeding brought in any such court has been brought in an inconvenient forum. 
Notwithstanding the foregoing, the Agent and the Lenders may sue the Obligor in
any jurisdiction where the Obligor or any of its assets may be found and may
serve legal process upon the Obligor in any other manner permitted by law.

 

9.9        Waiver of Jury Trial

 

EACH PARTY HERETO MUTUALLY HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE
THE RIGHT TO A TRIAL BY JURY IN RESPECT OF ANY CLAIM BASED HEREON, ARISING OUT
OF, UNDER OR IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER FUNDAMENTAL
DOCUMENTS CONTEMPLATED TO BE EXECUTED IN CONNECTION HEREWITH OR ANY COURSE OF
CONDUCT, COURSE OF DEALINGS, STATEMENTS (WHETHER VERBAL OR WRITTEN) OR ACTIONS
OF ANY PARTY, INCLUDING, WITHOUT LIMITATION, ANY COURSE OF CONDUCT, COURSE OF
DEALINGS, STATEMENTS OR ACTIONS OF THE AGENT RELATING TO THE ADMINISTRATION OF
THIS AGREEMENT OR ENFORCEMENT OF THE FUNDAMENTAL DOCUMENTS, AND AGREE THAT NO
PARTY WILL SEEK TO CONSOLIDATE ANY SUCH ACTION WITH ANY OTHER ACTION IN WHICH A
JURY TRIAL CANNOT BE OR HAS NOT BEEN WAIVED.  EXCEPT AS PROHIBITED BY LAW, THE
OBLIGOR HEREBY WAIVES ANY RIGHT IT MAY HAVE TO CLAIM OR RECOVER IN ANY
LITIGATION ANY SPECIAL, EXEMPLARY, PUNITIVE OR CONSEQUENTIAL DAMAGES OR ANY
DAMAGES OTHER THAN, OR IN ADDITION TO, ACTUAL DAMAGES.  THE OBLIGOR CERTIFIES
THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF THE AGENT HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT THE AGENT WOULD NOT, IN THE EVENT OF LITIGATION,
SEEK TO ENFORCE THE FOREGOING WAIVER.  THIS WAIVER CONSTITUTES A MATERIAL
INDUCEMENT FOR THE AGENT TO ENTER INTO THIS AGREEMENT AND THE OTHER FUNDAMENTAL
DOCUMENTS.

 

9.10      Interest

 

All agreements between the Agent, the Lenders and the Obligor are hereby
expressly limited so that in no contingency or event whatsoever shall the amount
paid or agreed to be paid to the Agent or the Lenders for the use or the
forbearance of the indebtedness evidenced hereby exceed the maximum permissible
under applicable law.  As used herein, the term “applicable

 

74

--------------------------------------------------------------------------------


 

law” shall mean the law in effect as of the date hereof; provided, however, that
in the event there is a change in the law which results in a higher permissible
rate of interest, then this Agreement shall be governed by such new law as of
its effective date.  In this regard, it is expressly agreed that it is the
intent of the Agent, the Lenders and the Obligor in the execution, delivery and
acceptance of this Agreement to contract in strict compliance with the laws of
the State of New York from time to time in effect.  If, under or from any
circumstances whatsoever, fulfillment of any provision hereof or of any of the
agreements executed herewith at the time of performance of such provision shall
be due, shall involve transcending the limit of such validity prescribed by
applicable law, then the obligation to be fulfilled shall automatically be
reduced to the limits of such validity, and if under or from circumstances
whatsoever the Agent or a Lender should ever receive as interest an amount which
would exceed the highest lawful rate, such amount which would be excessive
interest shall be applied to the reduction of the principal balance evidenced
hereby and not to the payment of interest.  This provision shall control every
other provision of all agreements between the Obligor and the Agent and the
Lenders.

 

9.11      Confidentiality

 

The Agent and the Lenders agree to maintain the confidentiality of the
Information (as defined below), except that Information may be disclosed (a) to
their respective (and their respective Affiliates’) directors, officers,
employees and agents, including accountants, legal counsel and other advisors
(it being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential in accordance with the terms of this Agreement,
(b) to the extent requested by any regulatory authority or self-regulatory body,
(c) to the extent required by applicable laws or regulations or by any subpoena
or similar legal process, (d) to any other party to this Agreement, (e) in
connection with the exercise of any remedies hereunder or any suit, action or
proceeding relating to this Agreement or the enforcement of rights hereunder,
(f) with the consent of the Obligor or (g) to the extent such Information
becomes publicly available other than as a result of a breach of this Clause
9.11.  For the purposes of this Clause 9.11, “Information” means all information
received by the Agent and the Lenders relating to the Parent or Obligor or any
Subsidiary of the Parent or Obligor or their respective businesses, other than
any such information that is available to the Agent and the Lenders on a
non-confidential basis prior to disclosure by the Parent or Obligor.  Any Person
required to maintain the confidentiality of Information as provided in this
Clause 9.11 shall be considered to have complied with its obligation to do so if
such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information or the Agent and the Lenders have treated such
Information in a manner consistent with banking industry standards for the
treatment of confidential information.  Notwithstanding anything herein to the
contrary, each party to this Agreement (and any employee, representative or
other agent of each such party) may disclose to any and all Persons, without
limitation of any kind, the U.S. federal income tax treatment and the U.S.
federal income tax structure of the transactions contemplated hereby and all
materials of any kind (including opinions or other tax analyses) that are

 

75

--------------------------------------------------------------------------------


 

provided to it relating to such tax treatment and tax structure.  However, no
disclosure of any information relating to such tax treatment or tax structure
may be made to the extent nondisclosure is reasonably necessary in order to
comply with applicable securities laws.  The provisions of this Clause 9.11
shall survive the Facility Termination Date and the Letter of Credit Obligations
hereunder.

 

9.12      Table of Contents and Captions

 

The Table of Contents hereof and captions herein are included for convenience of
reference only and shall not constitute a part of this Agreement for any other
purpose.

 

9.13      Integration

 

This Agreement is intended by the parties as the final, complete and exclusive
statement of the transactions evidenced by this Letter of Credit and
Reimbursement Agreement.  All prior or contemporaneous promises, agreements and
understandings, whether oral or written, are deemed to be superseded by this
Agreement, and no party is relying on any promise, agreement or understanding
not set forth in this Agreement.

 

9.14      Counterparts

 

This Agreement may be executed in multiple counterparts each of which shall be
an original and all of which when taken together shall constitute but one and
the same Agreement.

 

76

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
and delivered by their respective officers, as an instrument under seal, as of
the date first above written.

 

ARCH REINSURANCE LTD.,

 

as Obligor

 

 

 

 

By:

/s/ Nicolas Papadopoulo

 

 

 

Name: Nicolas Papadopoulo

 

 

 

Title: President & CEO

 

 

 

 

 

ING BANK N.V., LONDON BRANCH,

 

as Agent

 

 

 

 

By:

/s/ NJ Marchant

 

 

 

Name: NJ Marchant

 

 

 

Title: Director

 

 

 

 

 

 

 

By:

/s/ M.E.R. Sharman

 

 

 

Name: M.E.R. Sharman

 

 

 

Title: Managing Director

 

 

Signature Page to

Letter of Credit and Reimbursement Agreement

 

--------------------------------------------------------------------------------


 

ING BANK N.V., LONDON BRANCH,

 

as an Original Lender

 

 

 

 

By:

/s/ NJ Marchant

 

 

 

Name: NJ Marchant

 

 

 

Title: Director

 

 

 

 

 

 

 

By:

/s/ M.E.R. Sharman

 

 

 

Name: M.E.R. Sharman

 

 

 

Title: Managing Director

 

 

 

Address:

ING Bank N.V., London Branch

 

60 London Wall

 

London EC2M 5TQ

 

United Kingdom

 

 

 

Attention: Paul Meade

 

Tel: +44 (0) 20 7767 5901

 

Fax: +44 (0) 20 7767 7507

 

Email: paul.meade@uk.ing.com

 

 

 

With a copy to:

 

 

 

Lois Dewhurst

 

Email: lois.dewhurst@uk.ing.com

 

Signature Page to
Letter of Credit and Reimbursement Agreement

 

--------------------------------------------------------------------------------


 

LLOYDS TSB BANK PLC,

 

as an Original Lender

 

 

 

By:

/s/ Mark Jackson

 

 

 

 

Name:

Mark Jackson

 

 

 

 

Title:

Manager, Relationship Support

 

 

 

Address:

Lloyds TSB Corporate Markets

 

1st Floor, 25 Gresham Street

 

London EC2V 7HN

 

United Kingdom

 

 

 

Attention: Mark Jackson

 

Telephone +44 20 7661 4758

 

Fax +44 20 7661 4790

 

Email: mark.jackson2@lloydstsb.co.uk

 

Signature Page to
Letter of Credit and Reimbursement Agreement

 

--------------------------------------------------------------------------------


 

ING BANK N.V., LONDON BRANCH,

 

as an Arranger

 

 

 

 

By:

/s/ NJ Marchant

 

 

 

Name: NJ Marchant

 

 

 

Title: Director

 

 

 

 

 

 

By:

/s/ M.E.R. Sharman

 

 

 

Name: M.E.R. Sharman

 

 

 

Title: Managing Director

 

 

 

 

 

LLOYDS TSB BANK PLC,

 

as an Arranger

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

Signature Page to
Letter of Credit and Reimbursement Agreement

 

--------------------------------------------------------------------------------


 

SCHEDULE 1

LENDER COMMITMENTS

 

Name of Original Lender

 

Commitment
(in pounds sterling)

 

Ratable Share

 

 

 

 

 

 

 

ING Bank N.V., London Branch

 

£

25,000,000

 

50.00000000

%

 

 

 

 

 

 

Lloyds TSB Bank plc

 

£

25,000,000

 

50.00000000

%

 

 

 

 

 

 

Total

 

£

50,000,000

 

100.00000000

%

 

81

--------------------------------------------------------------------------------


 

SCHEDULE 2(1)
EXISTING ENCUMBRANCES

 

1.           Under the Agreement, the Obligor pledged certain cash and
securities held by the Obligor to secure its own obligations for the letters of
credit issued at the Obligor’s request thereunder

 

2.           Under the JPMorgan Credit Agreement, the Obligor, the Obligor and
other Subsidiaries of the Parent pledged certain cash and securities held by
such Persons to secure their obligations for letters of credit issued at such
Persons’ requests thereunder.

 

3.           Under the Citibank Agreement, the Obligor pledged certain cash and
cash securities to secure its obligations for letters of credit issued at
Obligor’s request.

 

4.           From time to time and in the ordinary course of business,
Alternative Re Limited (“Alt Re Ltd”) issues letters of credit from certain U.S.
banks to certain Subsidiaries of the Parent and other insurance company
cedants.  Alt Re Ltd has also established approved reinsurance trusts for the
credit of certain Subsidiaries of the Parent. In the event of a default, or
failure to pay losses or other amounts by such Subsidiaries under insurance
policies written by those Subsidiaries, there may be reimbursement obligations.

 

5.           The trust and other custody agreements listed below exist to secure
reinsurance recoverables owed to certain Subsidiaries of the Parent by certain
reinsurers (which may include Subsidiaries of the Parent) under reinsurance
agreements.  Pursuant to such trust agreements, the reinsurers have granted such
Subsidiaries a security interest in the investment securities (consisting of, at
any given time, cash, investment securities and obligations and other government
securities and obligations) placed in such trust or other custody accounts:

 

5.1           Custody Agreement made as of September 20, 2001 between Obligor
and PNC Bank (for the benefit of American Independent Insurance Company, a
former subsidiary of the Parent which was sold to a third party in 2004);

 

5.2           Trust Agreement, dated as of June 2, 2004 (as amended and assigned
from The Bank of New York (“BNY”), as trustee, to The Bank of New York Mellon
(successor by law to Mellon Bank, N.A.) (“BNY Mellon”), as trustee, on
October 1, 2007), by and among Arch Reinsurance Company (“ARC”), as beneficiary,
Obligor, as grantor, and BNY Mellon, as trustee;

 

--------------------------------------------------------------------------------

(1)  Capitalized terms used and not otherwise defined in this Schedule 2 shall
have the meanings set forth in the Letter of Credit and Reimbursement Agreement
(and related Schedules) dated as of November 18, 2010 (“Agreement”) by and among
Arch Reinsurance Ltd., ING Bank N.V., London Branch as agent for the Finance
Parties, ING Bank N.V., London Branch and Lloyds TSB Bank plc as Lenders, and
ING Bank N.V., London Branch and Lloyds TSB Bank plc as mandated lead arrangers.

 

82

--------------------------------------------------------------------------------


 

5.3           Trust Agreement, dated as of May 1, 2004 (as amended and assigned
from BNY, as trustee, to Mellon, as trustee, on October 1, 2007), by and among
Arch Insurance Company (“AIC”), as beneficiary, Obligor, as grantor, and BNY
Mellon, as trustee;

 

5.4           Reinsurance Trust Agreement, dated as of October 1, 2007 (as
amended by the First Amendment as of December 2, 2009), by and among Arch
Insurance Company (Europe) Limited (“Arch Europe”), as beneficiary, Obligor, as
grantor, and BNY Mellon, as trustee;

 

5.5           Trust Agreement effective January 1, 2004 (as amended and assigned
from BNY, as trustee, to Mellon, as trustee, on October 1, 2007) by and among
ARC, as grantor, Odyssey Re and affiliated insurers, as beneficiaries, and BNY
Mellon, as trustee;

 

5.6           Trust Agreement, dated as of June 21, 2004, by and among Obligor,
as grantor, Lombard General Insurance Company of Canada, as beneficiary, and the
Royal Trust Corporation of Canada, as trustee, and the Superintendent of
Financial Institutions of Canada;

 

5.7           Reinsurance Custody Agreement, dated as of October 27, 2003, by
and among Obligor, the Canadian Lawyers Insurance Association and The Royal
Trust Company;

 

5.8           Trust Agreement effective August 7, 2004 (as amended and assigned
from BNY, as trustee, to Mellon, as trustee, on October 1, 2007), by and among
Obligor, as grantor, Odyssey Re and affiliated insurers, as beneficiaries, and
BNY, as trustee;

 

5.9           Trust Agreement, dated as of February 22, 2007, by and among ARC,
as grantor, ACE American Insurance Company and the other insurance companies
listed therein, as beneficiaries, and BNY Mellon, as trustee;

 

5.10         Trust Agreement, dated as of March 2007, by and among Obligor, as
grantor, ACE American Insurance Company and other insurance companies listed
therein as beneficiaries, and BNY Mellon, as trustee;

 

5.11         ARC may enter into a trust agreement pursuant to the Master
Reinsurance Security Agreement, dated as of April 8, 2004, between ARC, to be
the grantor, and American International Group, Inc., to be the beneficiary;

 

5.12         Trust Agreement dated as of October 25, 2004 by and among AIC, as
grantor, the Royal Trust Corporation of Canada, as trustee, and the
Superintendent of Financial Institutions of Canada;

 

5.13         Trust Agreement dated as of February 22, 2006 and effective as of
March 14, 2006 (as amended and assigned from BNY, as trustee, to Mellon, as
trustee, on October 1, 2007), between Arch Europe, as grantor, and BNY Mellon,
as trustee;

 

83

--------------------------------------------------------------------------------


 

5.14         Trust Agreement dated as of December 1, 2005 by and among Obligor,
as grantor, American Re-Insurance Company, as beneficiary, and the Royal Trust
Corporation of Canada, as trustee, and the Superintendent of Financial
Institutions of Canada; and

 

5.15         Pledge and Security dated as of June 27, 2006 (as amended with
reference to the assignment by BNY Mellon, as securities intermediary under a
related account control agreement, to Mellon, as securities intermediary, on
October 1, 2007), between Obligor, as pledgor, and the Royal Bank of Canada, as
pledgee.

 

6.           For avoidance of doubt, in addition to being permissible under
sub-paragraph (b)(ii) of sub-clause 5.6.1 of the Agreement, the items set forth
in this Schedule 2 include Liens permitted under sub-clause 5.6.1 of the
Agreement.

 

84

--------------------------------------------------------------------------------


 

SCHEDULE 3(2)
EXISTING INDEBTEDNESS

 

1.           From time to time and in the ordinary course of business, Alt Re
Ltd issues letters of credit from certain U.S. banks to certain Subsidiaries of
the Parent and other insurance company cedants.  Alt Re Ltd has also established
approved reinsurance trusts for the credit of certain Subsidiaries of the
Parent. In the event of a default, or failure to pay losses or other amounts by
such Subsidiaries under insurance policies written by those Subsidiaries, there
may be reimbursement obligations.

 

2.           Under (i) certain investment management agreements (and subject to
the guidelines thereto) between the Parent and certain Subsidiaries of the
Parent and third party investment advisers and Arch Investment Management Ltd.,
a subsidiary of Parent and (ii) other arrangements or agreements which the
Parent and its Subsidiaries may enter into from time to time in the ordinary
course of business, those entities may enter into Interest Rate Hedging
Obligations and Credit Protection Arrangements to manage and protect against
interest rate risk, currency risk and credit risk.

 

3.           Loan from ARC to Capital Protection Insurance Services, LLC, one of
its investees, originally issued in April 2010 in the principal amount of up to
$3,000.

 

4.           As part of its ordinary course U.S. surety operations, AIC and ARC
may be called on to indemnify one or more third party insurance companies in
connection with surety bonds issued at the request of AIC.  The aggregate amount
of such indemnification would not exceed $10 million in any calendar year.  Such
indemnification obligation would arise in a case where AIC has written
performance and/or payment bonds as surety for a general contractor
(“Principal”), but is unable because of the requirements of the beneficiary or
payee of the bond (“Obligee”) to issue a further bond (“Release of Stop Notice
bond”) in favor of the Obligee where there is a dispute between the Principal
and a claimant.  In the event of such dispute, the claimant may request that the
Obligee suspend payments to the Principal and issuance of a Release of Stop
Notice bond permits payment to continue to the Principal.  In such event AIC
will request a third party insurer to issue a Release of Stop Notice bond and
AIC and ARC will indemnify such insurer in connection therewith.

 

5.           Please also refer to Items 2, 3 and 4 of Schedule 2 (Existing
Encumbrances).

 

--------------------------------------------------------------------------------

(2)  Capitalized terms used and not otherwise defined in this Schedule 3 shall
have the meanings set forth in the Letter of Credit and Reimbursement Agreement
(and related Schedules) dated as of November 18, 2010 (“Agreement”) by and among
Arch Reinsurance Ltd., ING Bank N.V., London Branch as agent for the Finance
Parties, ING Bank N.V., London Branch and Lloyds TSB Bank plc as Lenders, and
ING Bank N.V., London Branch and Lloyds TSB Bank plc as mandated lead arrangers.

 

85

--------------------------------------------------------------------------------


 

SCHEDULE 4
DISPOSITIONS

 

None.

 

86

--------------------------------------------------------------------------------


 

Exhibit A

 

Form of Letters of Credit

 

A-1

--------------------------------------------------------------------------------


 

Part A
Form of Letter of Credit

 

To:          [·]

 

 

Dated

 

(1)

 

Dear Sirs:

 

Irrevocable Standby Letter of Credit No. [                                     ]

 

Re:  Arch Reinsurance Ltd. (the “Applicant”)

 

This Irrevocable Standby Letter of Credit (the “Credit”) is issued by the banks
whose names are set out in Schedule 1 hereto (the “Issuing Banks”, and each an
“Issuing Bank”) in favor of [·] (the “Beneficiary”) on the following terms:

 

1.           Subject to the terms hereof, the Issuing Banks shall make payments
within two business days of demand on ING Bank N.V., London Branch (the “Agent”)
in accordance with paragraph 4 below.

 

2.           Upon a demand being made by the Beneficiary pursuant to paragraph 4
below each Issuing Bank shall pay that proportion of the amount demanded which
is equal to the proportion which its Commitment set out in Schedule 1 hereto
bears to the aggregate Commitments of all the Issuing Banks set out on Schedule
1 hereto provided that the obligations of the Issuing Banks under this Letter of
Credit shall be several and no Issuing Bank shall be required to pay an amount
exceeding its Commitment set out in Schedule 1 hereto and the Issuing Banks
shall not be obliged to make payments hereunder in aggregate exceeding a maximum
amount of [$/£ [·]]. Any payment by an Issuing Bank hereunder shall be made in
[U.S. dollars/sterling] to the Beneficiary’s account specified in the demand
made by the Beneficiary pursuant to paragraph 4 below.

 

3.           This Letter of Credit is effective from
[                                ] (the “Commencement Date”) and will expire on
the Final Expiration Date.  This Letter of Credit shall remain in force until we
give you not less than four years notice in writing terminating the same on the
fourth anniversary of the Commencement Date or on any date subsequent thereto as
specified in such notice (the “Final Expiration Date”), our notice to be sent by
registered mail or equivalent delivery service for the attention of the [·], at
the above address.

 

4.           Subject to paragraph 3 above, each Issuing Bank shall pay to the
Beneficiary under this Letter of Credit upon presentation of a demand by the
Beneficiary on the Agent, ING Bank N.V., London Branch at [·], marked for the
attention of [·] substantially in the form set out in Schedule 2 hereto the
amount specified therein (which amount shall not, when

 

--------------------------------------------------------------------------------

(1)  Date of Letter of Credit.

 

A-2

--------------------------------------------------------------------------------


 

aggregated with all other amounts paid by such Issuing Banks to the Beneficiary
under this Letter of Credit, exceed the maximum amount referred to in paragraph
2 above).

 

5.           The Agent has signed this Letter of Credit as agent for disclosed
principals and accordingly shall be under no obligation to the Beneficiary
hereunder other than in its capacity as an Agent.

 

6.           All charges are for the Applicant’s account.

 

7.           Subject to any contrary indication herein, this Letter of Credit is
subject to the International Standby Practices — ISP98 (1998 publication —
International Chamber of Commerce Publication No. 590).

 

8.           This Letter of Credit shall be governed by and interpreted in
accordance with English law and the Issuing Banks hereby irrevocably submit to
the jurisdiction of the High Court of Justice in England.

 

9.           Each of the Issuing Banks engages with the Beneficiary that demands
made under and in compliance with the terms of this Letter of Credit will be
duly honored on presentation.

 

 

Yours faithfully,

 

 

 

ING BANK N.V., LONDON BRANCH

 

as agent

 

 

 

for and on behalf of

 

[Names of all Issuing Banks]

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

A-3

--------------------------------------------------------------------------------


 

Schedule 1
Issuing Banks’ Commitments

 

Name and Address of Issuing Bank

 

Commitment

 

 

 

 

 

 

 

 

 

Total Value

 

 

 

 

A-4

--------------------------------------------------------------------------------


 

Schedule 2
Form of Demand

 

[on Beneficiary letterhead]

 

[Issuing Bank Address]

 

Dear Sir/Madam

 

LETTER OF CREDIT NO.

 

We refer to the Letter of Credit above.  We hereby demand payment in accordance
with the terms of the Letter of Credit to our order the amount of
[$/£]                        .   The account details are as follows:

 

[Name of bank and address]

Sort Code [·]

[·]

 

Account [·]

 

 

 

 

 

 

 

 

Yours faithfully,

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

A-5

--------------------------------------------------------------------------------


 

Part B
Form of Lender’s Authorization Letter

 

[LETTER HEAD OF LENDER(S) AUTHORIZING ING BANK N.V., LONDON BRANCH TO ISSUE
LETTERS OF CREDIT]

 

To:          Each Beneficiary of Letters of Credit (as defined below)

 

We,
                                                                             
(the “Lender”), hereby confirm the following:

 

1.           We have authorized ING Bank N.V., London Branch to issue from time
to time letters of credit, including amendments to letters of credit, (the
“Letters of Credit”) as our agent pursuant to the Letter of Credit and
Reimbursement Agreement dated as of November 18, 2010 (as may be amended,
amended and restated, supplemented or otherwise modified from time to time).

 

2.           The execution and delivery by ING Bank N.V., London Branch on
behalf of the Lender of each Letter of Credit has been duly authorized by all
necessary action on the part of the Lender.

 

3.           The obligations of the Lender under any Letters of Credit issued by
ING Bank N.V., London Branch as our agent constitute the Lender’s legal, valid
and binding obligations.

 

 

 

 

 

Signature of [Company Secretary]

 

or other authorised signatory for and behalf of

 

[Lender]

 

 

 

 

 

Date

 

 

A-6

--------------------------------------------------------------------------------


 

Exhibit B

 

Arch Reinsurance Security Agreement

 

--------------------------------------------------------------------------------


 

[g213801kg23i001.gif]

CLIFFORD CHANCE LLP

 

 

DATED AS OF NOVEMBER 18, 2010

 

ARCH REINSURANCE LTD.

AS DEBTOR

 

and

 

ING BANK N.V., LONDON BRANCH
AS SECURITY AGENT

 

--------------------------------------------------------------------------------

 

SECURITY AGREEMENT

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------


 

CONTENTS

 

Clause

 

Page

 

 

 

1.

Grant Of Security

 

B-1

 

 

 

 

2.

Security For Obligations

 

B-3

 

 

 

 

3.

Delivery Of Collateral

 

B-3

 

 

 

 

4.

Debtor Remains Liable

 

B-3

 

 

 

 

5.

Representations And Warranties

 

B-4

 

 

 

 

6.

Further Assurances: Supplements

 

B-5

 

 

 

 

7.

Additional Covenants

 

B-6

 

 

 

 

8.

Security Agent Appointed Attorney-In-Fact

 

B-7

 

 

 

 

9.

Security Agent May Perform

 

B-8

 

 

 

 

10.

The Security Agent

 

B-8

 

 

 

 

11.

Remedies Upon Default; Application Of Collateral

 

B-8

 

 

 

 

12.

Amendments, Etc.

 

B-9

 

 

 

 

13.

Indemnity And Expenses

 

B-9

 

 

 

 

14.

Addresses For Notices

 

B-10

 

 

 

 

15.

No Waiver; Cumulative Remedies

 

B-10

 

 

 

 

16.

Continuing Security Interest

 

B-11

 

 

 

 

17.

Further Indemnification

 

B-11

 

 

 

 

18.

Governing Law; Terms

 

B-11

 

 

 

 

19.

No Petition In Bankruptcy

 

B-11

 

 

 

 

20.

Waiver Of Jury Trial

 

B-11

 

 

 

 

21.

Jurisdiction; Consent To Service Of Process

 

B-12

 

 

 

 

22.

Headings

 

B-13

 

 

 

 

23.

Severability

 

B-13

 

 

 

 

24.

Counterparts

 

B-13

 

i

--------------------------------------------------------------------------------


 

SECURITY AGREEMENT dated as of November 18, 2010 (as may be amended, amended and
restated, supplemented or otherwise modified from time to time, this
“Agreement”)

 

BETWEEN:

 

(1)         ARCH REINSURANCE LTD., a corporation organized and existing under
the laws of Bermuda, (the “Debtor”); and

 

(2)         ING BANK N.V., LONDON BRANCH, (the “Security Agent” for and on
behalf of the Finance Parties, as defined in the Letter of Credit Agreement).

 

WHEREAS:

 

(A)        The Security Agent and certain lenders (the “Lenders”) and the
Debtor, have entered into a Letter of Credit and Reimbursement Agreement dated
as of November 18, 2010 (as amended, amended and restated, supplemented or
otherwise modified from time to time, the “Letter of Credit Agreement”).

 

(B)         It is a condition precedent to the Letter of Credit Agreement and to
the issuance of Letters of Credit under the Letter of Credit Agreement that the
Debtor execute and deliver to the Security Agent, for the benefit of the Finance
Parties (collectively the “Secured Parties”), this Agreement and pledge and
grant to the Security Agent for the benefit of the Secured Parties a first
priority security interest in the Collateral, as such term is defined below,
held by or on behalf of the Debtor from time to time and other rights and
interests contemplated by this Agreement.

 

(C)         Pursuant to the terms of a Custody Agreement (the “Custodian
Agreement”) dated as of October 1, 2007, the Custodian has established a
Custodial Account (the “Custodial Account”), in the name of the Debtor and the
Debtor hereby grants to the Security Agent for the benefit of the Secured
Parties, a first priority security interest in the Collateral, including the
Custodial Account.

 

NOW, THEREFORE, in consideration of the premises and in order to induce the
Agent to issue on behalf of the Lenders Letters of Credit for the account of the
Debtor under the Letter of Credit Agreement and in order to induce the Lenders
to participate in each such Letter of Credit, the Debtor hereby agrees with the
Security Agent, as follows (all capitalized terms used herein shall have the
meanings set forth in Schedule 1 (Definitions) or, if not defined therein, in
the Letter of Credit Agreement):

 

1.           GRANT OF SECURITY

 

1.1         The Debtor hereby pledges to the Security Agent for the benefit of
the Secured Parties and grants to the Security Agent, for the benefit of the
Secured Parties, a first priority security interest in and lien upon, all of the
Debtor’s right, title and interest in and to the following, in each case whether
now or hereafter existing or in which the Debtor now has or hereafter acquires
an interest and wherever the same may be located (collectively, the
“Collateral”):

 

1.1.1         the Custodial Account, including all cash held therein or credited
thereto from time to time, and all securities, instruments and investments,
including

 

B-1

--------------------------------------------------------------------------------


Investments, and other “investment property” and “financial assets,” as each
such term is defined in the UCC, of any kind held therein or credited thereto
from time to time (the “Pledged Investments”); and

 

1.1.2         all proceeds of, accessions to, substitutions for, and earnings
on, any and all of the foregoing Collateral (including, without limitation,
proceeds that constitute property of the types described in sub-clause 1.1.1)
and, to the extent not otherwise included, all payments under insurance (whether
or not the Security Agent is the loss payee thereof), or any indemnity, warranty
or guaranty, payable by reason of loss or damage to or otherwise with respect to
any of the foregoing Collateral.  For purposes hereof, the term “proceeds”
includes whatever is receivable or received when Collateral or proceeds are
sold, collected, exchanged or otherwise disposed of, whether such disposition is
voluntary or involuntary, and includes, without limitation, all rights to
payment, including returned premiums, with respect to any insurance relating
thereto.

 

1.2         Notwithstanding the foregoing, at any time, other than after the
occurrence and during the continuation of a Default or an Event of Default, the
Debtor may request that the Security Agent release its Lien on so much of the
Collateral as equals the excess, if any, of the Adjusted Collateral Value of the
Collateral over the sum of all amounts then outstanding with respect to
(x) Letter of Credit Obligations of the Debtor and (y) Reimbursement Obligations
of the Debtor; provided that such excess shall be released from the Custodial
Account only with the consent of the Security Agent, which consent may be given
or withheld by the Security Agent in its sole discretion.  Should the Adjusted
Collateral Value of the Collateral (determined on a daily basis) be less than
the sum of all amounts then outstanding with respect to (x) Letter of Credit
Obligations of the Debtor and (y) Reimbursement Obligations of the Debtor, the
Security Agent may require the Debtor to pay to the Custodian by no later than
5:00 p.m. (New York time) on the Business Day immediately following notice by
the Security Agent, the difference between the then-current Adjusted Collateral
Value of the Collateral and the sum of all amounts then outstanding with respect
to (x) Letter of Credit Obligations of the Debtor and (y) Reimbursement
Obligations of the Debtor, which payment shall be deposited by the Custodian
into the Custodial Account in the form of cash or Investments.  Any failure by
the Debtor to make such payment shall constitute an Event of Default hereunder
and under the Fundamental Documents.

 

1.3         In addition, the Debtor shall have the right, other than after the
occurrence and during the continuation of a Default or an Event of Default, to
substitute Collateral to the extent such substitution arises from normal trade
activities within the Custodial Account hereunder so long as (a) the Debtor
maintains the value of the Custodial Account in accordance with this Clause 1,
(b) such substituted Collateral shall be in the form of Investments or cash, and
(c) if requested by the Security Agent, the Debtor shall deliver to the Security
Agent a Supplement to Security Agreement in a form satisfactory to the Security
Agent. The Collateral which is removed from the Custodial Account in full
compliance with this paragraph shall no longer be subject to the Lien hereof
without any further action on the part of the Debtor or the Security Agent; the
Collateral which is added to the Custodial Account pursuant to such Supplement
to Security Agreement shall immediately be subject to the Lien hereof without
any further action on the part of

 

B-2

--------------------------------------------------------------------------------


 

the Debtor or the Security Agent.  The Debtor agrees to pay any costs and
expenses of the Security Agent (and its counsel) in connection with any
substitution of Collateral.

 

2.           SECURITY FOR OBLIGATIONS

 

The grant in Clause 1 (Grant of Security) secures and the Collateral is
collateral security for the prompt payment or performance in full when due,
whether at stated maturity, by acceleration or otherwise of all obligations of
every nature now or hereafter existing of the Debtor under the Letter of Credit
Agreement and any Letter of Credit application and reimbursement agreement or
other document or instrument delivered pursuant thereto, and all amendments,
extensions or renewals thereof or hereof, whether for principal, interest, fees,
expenses or otherwise, whether now existing or hereafter arising, voluntary or
involuntary, whether or not jointly owed with others, direct or indirect,
absolute or contingent, liquidated or unliquidated, and whether or not from time
to time decreased or extinguished and later increased, created or incurred and
all or any portion of such obligations that are paid, to the extent all or any
part of such payment is avoided or recovered directly or indirectly as a
preference, fraudulent transfer or otherwise, and all obligations of every
nature of the Debtor now or hereafter existing under this Agreement (all such
obligations being the “Secured Obligations”).

 

3.           DELIVERY OF COLLATERAL

 

All certificates or instruments, if any, representing or evidencing the
Collateral shall be delivered to and held by the Custodian for the benefit of
the Security Agent and the Secured Parties.  All uncertificated securities
credited to the Custodial Account shall be registered in the name of the
Custodian, as custodian for the Security Agent and the Secured Parties, or, to
the extent such securities are held by the Depository Trust Corporation or any
other clearing corporation, shall be transferred by the Depository Trust
Corporation or other clearing corporation (as the case may be) to a pledgee
account maintained by the Custodian with such clearing corporation.  At any time
at which an Event of Default has occurred and is continuing under the Letter of
Credit Agreement, the Security Agent shall have the right, subject at all times
to Clause 11 (Remedies upon Default; Application of Collateral), in its
discretion and without notice to the Debtor, to transfer to or to register in
the name of any of its nominees any or all of the Collateral, and may receive
the income and any distributions thereon and hold the same as Collateral for the
Secured Obligations, or apply the same to any of the Secured Obligations.

 

4.           DEBTOR REMAINS LIABLE

 

Anything herein to the contrary notwithstanding, (a) the Debtor shall remain
liable under the contracts and agreements included or relating to the Collateral
to the extent set forth therein to perform all of its duties and obligations
thereunder to the same extent as if this Agreement had not been executed,
(b) the exercise by the Security Agent of any of the rights hereunder shall not
release the Debtor from any of its duties or obligations under the contracts and
agreements included in or relating to the Collateral, and (c) the Security Agent
and the Secured Parties shall not have any obligation or liability under the
contracts and agreements included in or relating to the Collateral by reason of
this Agreement, nor shall the Security Agent or the Secured Parties be obligated
to perform

 

B-3

--------------------------------------------------------------------------------


 

any of the obligations or duties of the Debtor thereunder or to take any action
to collect or enforce any claim for payment assigned hereunder.

 

5.           REPRESENTATIONS AND WARRANTIES

 

5.1         The Debtor hereby represents and warrants to the Security Agent as
follows:

 

5.1.1         The Debtor is duly organized and validly exists under the laws of
Bermuda.  The Debtor’s exact legal name is that indicated on the signature
page hereof, and the Debtor’s principal place of business and chief executive
office is located, and except as indicated on Schedule 2 (Prior Addresses),
during the past five years has been located, at the address specified for the
Debtor in Section 8.3 of the Letter of Credit Agreement.

 

5.1.2         The Debtor is the legal and beneficial owner of the Collateral
free and clear of any lien, security interest, option or other charge or
encumbrance (except liens in favor of the Custodian).  No effective financing
statement or other instrument similar in effect covering all or any part of the
Collateral is on file in any recording office, except such as may have been
filed in favor of the Security Agent relating to this Agreement.  Except as set
forth on Schedule 3 (Trade Names), the Debtor has no trade names and does not do
business under any fictitious business name.

 

5.1.3         The pledge and the grant of the security interest in the
Collateral pursuant to this Agreement creates a valid and perfected first
priority security interest in the Collateral, and all filings and other actions
necessary (including, without limitation, any financing statements and
amendments thereto filed in the District of Columbia, any actions necessary to
obtain control of Collateral as provided in Section 9-104 or Section 9-106 of
the UCC and any registering of the security interest in the Collateral in the
Bermuda register of charges maintained by the Registrar of Companies) to perfect
and protect such security interest have been duly taken.

 

5.1.4         No authorization, consent, approval or other action by, and no
notice to or filing with, any governmental authority or regulatory body (other
than authorizations, consents, approvals already obtained, actions already
taken, notices already provided and filings already made) is required (a) for
the grant by the Debtor of the security interest granted hereby or for the
execution, delivery or performance of this Agreement by the Debtor, (b) for the
perfection of or the exercise by the Security Agent of its rights and remedies
provided for in this Agreement or (c) to ensure the legality, validity,
enforceability or admissibility in evidence of this Agreement in any
jurisdiction in which any of the Collateral is located.

 

5.1.5         Each of this Agreement and the other Fundamental Documents to
which the Debtor is a party constitutes the legal, valid and binding obligation
of the Debtor, enforceable against the Debtor in accordance with its terms,
except as such enforceability may be limited by (a) applicable bankruptcy,
insolvency, reorganization, moratorium, or other similar laws affecting the
enforcement of

 

B-4

--------------------------------------------------------------------------------


 

creditors’ rights generally, and (b) general principles of equity (regardless of
whether such enforceability is considered in a proceeding in equity or at law). 
To the knowledge of the Debtor, each Pledged Investment constitutes the legally
valid and binding obligation of the party obligated to pay the same.

 

5.1.6         The Debtor is deriving substantial direct and indirect benefits
from the issuance of the Letters of Credit for its account under the Letter of
Credit Agreement and has received good and adequate consideration for the pledge
of the Collateral effected under this Agreement.

 

6.           FURTHER ASSURANCES: SUPPLEMENTS

 

6.1         The Debtor agrees that at any time and from time to time, at its
expense, it will promptly execute and deliver all further instruments and
documents, and take all further action that may be reasonably necessary or
desirable, or that the Security Agent may request, to perfect and protect the
pledges and security interests granted or purported to be granted hereby or to
enable the Security Agent to exercise and enforce its rights and remedies
hereunder with respect to any Collateral.  Without limiting the generality of
the foregoing, the Debtor will (a) if any Collateral shall be evidenced by a
promissory note or other instrument, or if any of the Collateral shall
constitute chattel paper, deliver to the Security Agent (or to the Custodian to
hold on behalf of the Security Agent for the benefit of the Security Agent and
the Secured Parties) such note, instrument and all original counterparts of
chattel paper duly endorsed and accompanied by duly executed instruments of
transfer, all in form satisfactory to the Security Agent and (b) execute and
file such financing or continuation statements, or amendments thereto, and such
other instruments or notices, as may be necessary or desirable, or that the
Security Agent may reasonably request, to protect and preserve the pledges and
security interests granted or purported to be granted hereby.

 

6.2         The Debtor hereby authorizes the Security Agent to register this
Agreement or the security interest granted hereunder with any governmental
authority or regulatory body and to file one or more financing or continuation
statements, and amendments thereto, relative to all or any part of the
Collateral.  A carbon, photographic or other reproduction of this Agreement or
any financing statement covering the Collateral or any part thereof shall be
sufficient as a registration or financing statement where permitted by law.  The
Security Agent will promptly send the Debtor any registrations or financing or
continuation statements thereto which it files without the signature of the
Debtor and, except in the case of filings of copies of this Agreement as
financing statements, the Security Agent will promptly send the Debtor the
filing or recordation information with respect thereto.

 

6.3         The Debtor will furnish to the Security Agent from time to time
statements and schedules further identifying and describing the Collateral and
such other reports in connection with the Collateral as the Security Agent may
reasonably request, all in reasonable detail.

 

6.4         The Debtor agrees that it will not create or permit to exist any
lien, security interest or other charge or encumbrance upon or with respect to
any of the Collateral except in favor of the Security Agent (for the benefit of
the Secured Parties) hereunder or the Custodian.

 

B-5

--------------------------------------------------------------------------------


 

7.           ADDITIONAL COVENANTS

 

7.1         The Debtor’s organization and existence in the jurisdiction shall
not be changed from those specified in sub-clause 5.1.1 of Clause 5
(Representations and Warranties) and the Debtor shall not be reincorporated or
otherwise reorganized in any other jurisdiction without the prior written
consent of the Security Agent.  The Debtor shall, from the date on which each
Pledged Investment was purchased, maintain (a) complete records of each Pledged
Investment, including records of all payments received, interest or fees
accruing or credits granted and (b) all documentation relating thereto.  In
connection therewith, the Security Agent may (subject to the confidentiality
restrictions contained in any agreement) institute procedures to permit it to
confirm the balances owing in respect of any Pledged Investment.  The Debtor
agrees to render to the Security Agent such clerical and other assistance as may
be reasonably requested with regard to the foregoing.  If an Event of Default
under the Letter of Credit Agreement shall have occurred and be continuing,
promptly upon request therefor, the Debtor shall (subject to the confidentiality
restrictions contained in any agreement) deliver to the Security Agent complete
and correct copies of all documentation relating to the Pledged Investments.

 

7.2         The Debtor shall duly fulfill in all material respects all
obligations on its part to be fulfilled under or in connection with the Pledged
Investments and shall do nothing to impair in any material respect the rights of
the Security Agent or the Secured Parties therein.

 

7.3         Following an Event of Default under the Letter of Credit Agreement
(subject to Clause 11 (Remedies upon Default; Application of Collateral)), any
proceeds of Collateral when first received by or on behalf of the Debtor shall
be deposited by or on behalf of the Debtor in the form so received in the
Custodial Account, and until so deposited shall be held in trust for and as the
Security Agent’s and Secured Parties’ property and shall not be commingled with
the Debtor’s or any other Person’s other funds or properties.

 

7.4         The Debtor, at its own cost and expense, will, and will cause the
Custodian to, maintain satisfactory and complete records of the Collateral,
including, without limitation, a record of all payments received with respect to
the Collateral and all other dealings with the Collateral.  Upon the occurrence
and during the continuation of an Event of Default under the Letter of Credit
Agreement, the Debtor will (subject to the confidentiality restrictions
contained in any agreement and any applicable law) deliver and turn over to the
Security Agent or to its representatives, or at the option of the Security Agent
shall (subject to the confidentiality restrictions contained in any agreement)
provide the Security Agent or its representatives with access to, at any time on
demand of the Security Agent, copies of all the Debtor’s books and records
pertaining to the Collateral including, without limitation, all credit files and
computer software, programs, tapes or disks relating to Pledged Investments or
otherwise necessary to the collection thereof.

 

7.5         The Debtor will comply in all material respects with all applicable
statutes, rules, and regulations with respect to the Collateral or any part
thereof.

 

7.6         The Debtor will pay promptly when due all taxes, assessments and
governmental charges or levies imposed upon the Collateral or in respect of its
income or profits therefrom and

 

B-6

--------------------------------------------------------------------------------


 

all claims of any kind (including, without limitation, claims for labor,
materials and supplies), except that no such amount need be paid if (a) such
non-payment does not involve any danger of the sale, forfeiture or loss of any
of the Collateral or any interest therein, (b) the charge or levy is being
contested in good faith and by proper proceedings, and (c) the obligation to pay
such amount is adequately reserved against in accordance with and to the extent
required by GAAP.

 

7.7         The Debtor will in all material respects perform and observe all the
terms and provisions of the documentation relating to the Pledged Investments to
be performed or observed by it, maintain the documentation relating to the
Pledged Investments in full force and effect in accordance with their terms, and
take all action to such end as may be from time reasonably requested by the
Security Agent.

 

7.8         The Debtor will advise the Security Agent promptly, in reasonable
detail, (a) of any lien, security interest, encumbrance or claim made or
asserted against any of the Collateral by any Person, other than the Custodian,
and (b) of the occurrence of any event which would have a material adverse
effect on the aggregate value of the Collateral or on the pledges and security
interests granted hereby.

 

7.9         The Debtor will not sell, assign (by operation of law or otherwise),
or otherwise dispose of, or grant any option with respect to, any of the
Collateral, except sales not restricted by the terms of the Letter of Credit
Agreement or this Agreement.

 

7.10       The Debtor shall at all times retain The Bank of New York Mellon, or
such other institution of similar reputation as reasonably approved by the
Security Agent, as the Custodian pursuant to the Custodian Agreement.

 

8.           SECURITY AGENT APPOINTED ATTORNEY-IN-FACT

 

The Debtor appoints the Security Agent its attorney-in-fact with full authority
in the place and stead of the Debtor and in the name of the Debtor or otherwise,
from time to time in the Security Agent’s discretion, after an Event of Default
under the Letter of Credit Agreement has occurred and is continuing (but in all
instances subject to Clause 11 (Remedies upon Default; Application of
Collateral)), to take any action and to execute any instrument that the Security
Agent may deem necessary or advisable to accomplish the purposes of this
Agreement (subject to the provisions of any applicable law), including, without
limitation, to (a) ask, demand, collect, sue for, recover, compromise, receive
and give acquittances and receipts for moneys due and to become due under or in
connection with the Collateral, (b) receive, endorse and collect all drafts or
other instruments and documents made payable to the Debtor in connection
therewith or representing any payment, dividend or other distribution in respect
of the Collateral or any part thereof and to give full discharge for the same,
(c) file any claims or take any action or institute any proceedings which the
Security Agent may deem to be necessary or desirable for the collection of any
of the Collateral, (d) enforce the rights of the Security Agent with respect to
any of the Collateral and compliance with the terms and conditions of this
Agreement, the Letter of Credit Agreement and the other Fundamental Documents,
(e) pay or discharge taxes or Liens levied or placed upon or threatened against
the Collateral, the legality or validity thereof and the amounts necessary to
discharge the same to be determined by the Security Agent in its sole
discretion, and

 

B-7

--------------------------------------------------------------------------------


 

such payments made by the Security Agent to become obligations of the Debtor to
the Security Agent, due and payable in accordance with the Letter of Credit
Agreement, (f) generally sell, transfer, pledge, make any agreement with respect
to or otherwise deal with any of the Collateral as fully and completely as
though the Security Agent were the absolute owner thereof for all purposes, and
(g) do, at the Security Agent’s option and the Debtor’s expense, at any time, or
from time to time, all acts and things that the Security Agent deems necessary
to protect, preserve or realize upon the Collateral and the Security Agent’s
security interest therein, in order to effect the intent of this Agreement, all
as fully and effectively as the Debtor might do.

 

9.           SECURITY AGENT MAY PERFORM

 

If the Debtor fails to perform any agreement contained herein or if a Default or
an Event of Default under the Letter of Credit Agreement shall have occurred and
be continuing, the Security Agent may at any time (but in all instances subject
to Clause 11 (Remedies upon Default; Application of Collateral)) itself perform,
or cause performance of, such agreement.

 

10.         THE SECURITY AGENT

 

10.1       Neither the Security Agent nor any of its respective affiliates,
directors, officers, agents or employees shall be liable for any action taken or
omitted to be taken by it or them under or in connection with this Agreement or
for errors in judgment, except for its or their own gross negligence, willful
misconduct or bad faith.

 

10.2       The powers conferred on the Security Agent hereunder are solely to
protect its and the Secured Parties’ interest in the Collateral and shall not
impose any duty upon the Security Agent to exercise any such powers.  Except for
the exercise of reasonable care in the custody and preservation of any
Collateral in its possession and accounting for moneys actually received by it
hereunder, the Security Agent shall have no duty as to any Collateral or as to
any rights pertaining thereto.

 

10.3       The Security Agent shall be deemed to have exercised reasonable care
in the custody and preservation of the Collateral in its possession if the
Collateral is accorded treatment substantially equal to that which the Security
Agent accords its own property.

 

11.         REMEDIES UPON DEFAULT; APPLICATION OF COLLATERAL

 

11.1       If an Event of Default under the Letter of Credit Agreement shall
have occurred and be continuing, then any cash held by the Security Agent and
all cash proceeds received by the Security Agent in respect of any sale of,
collection from, or other realization upon all or any part of the Collateral
shall be applied to the obligations of the Debtor to the Secured Parties as
provided in the Letter of Credit Agreement.  Any surplus of such cash or cash
proceeds held by the Security Agent and remaining after the payment and
satisfaction in full of all the Secured Obligations shall be paid over to the
Debtor or to whomsoever may be lawfully be entitled thereto.

 

11.2       Any foreclosure upon, sale of, or exercise of rights with respect to
the Collateral shall be conducted in compliance with all contractual provisions
applicable to such Collateral,

 

B-8

--------------------------------------------------------------------------------


 

including but not limited to any provisions of any agreement pursuant to which
any Investment arises that govern the sale or assignment thereof.

 

11.3                  Any sale of the Collateral or any part thereof shall be
made in a commercially reasonable manner and in accordance with applicable law
and may be made in one or more lots at public or private sale, for cash, on
credit or for future delivery.  The Security Agent and/or any of its affiliates
may be a purchaser at any such sale.  The Security Agent shall not be obligated
to make any sale of Collateral regardless of notice of sale having been given. 
The Security Agent may adjourn any public or private sale from time to time by
announcement at the time and place fixed therefor, and such sale may, without
further notice, be made at the time and place to which it was so adjourned.  The
Debtor shall cooperate with the Security Agent in all reasonable ways in order
to assist the Security Agent in the sale and other disposition of the
Collateral.

 

12.                         AMENDMENTS, ETC.

 

No amendment of any provision of this Agreement shall in any event be effective
unless the same shall be in writing and signed by the Debtor and the Security
Agent, no waiver of any provision of this Agreement, nor consent to any
departure by the Debtor therefrom, shall in any event be effective unless the
same shall be in writing and signed by the Security Agent, and then such waiver
or consent shall be effective only in the specific instance and for the specific
purpose for which given.  No failure to exercise nor any delay in exercising on
the part of the Security Agent of any right, power or privilege under this
Agreement, shall operate as a waiver thereof; further, no single or partial
exercise of any right, power or privilege under this Agreement shall preclude
any other or further exercise thereof or the exercise of any other right, power
or privilege.

 

13.                         INDEMNITY AND EXPENSES

 

13.1                  The Debtor agrees to indemnify the Security Agent and each
of its directors, officers, employees and agents (each an “Indemnified Person”)
from and against any and all claims, damages, losses, liabilities and expenses
(excluding any present or future taxes, now or hereafter imposed, levied,
collected, withheld or assessed), arising out of or in connection with or
resulting from the Debtor’s performance under this Agreement (including, without
limitation, enforcement of this Agreement against the Debtor), unless and to the
extent such claim, damage, loss, liability or expense was attributable to the
gross negligence, willful misconduct or bad faith of any of the Indemnified
Persons.

 

13.2                  The Debtor agrees to pay to the Security Agent from time
to time, upon demand, the amount of any and all costs and expenses (excluding
any present or future taxes, now or hereafter imposed, levied, collected,
withheld or assessed), including the reasonable fees and expenses of its counsel
and of any experts and agents, that the Security Agent may incur in connection
with (a) the administration of this Agreement, (b) the custody (including
custody by a third-party on behalf of the Security Agent) or preservation of, or
the sale of, collection from, or other realization upon, any of the Collateral,
(c) the exercise or enforcement of any of the rights of the Security Agent
against the Debtor, (d) the failure by the Debtor to perform or observe any of
the provisions hereof or (e) any action taken by the Security Agent pursuant to
Clause 6 (Further Assurances; Supplements) or Clause 9 (Security Agent
May Perform).

 

B-9

--------------------------------------------------------------------------------


 

13.3                  The foregoing provisions of this Clause 13 are in
furtherance and not in limitation of the Debtor’s obligations under the Letter
of Credit Agreement.

 

14.                         ADDRESSES FOR NOTICES

 

All notices and other communications provided for hereunder shall be in writing
(including telecopier and e-mail) and, if to the Debtor, mailed, telecopied,
e-mailed, delivered by nationally recognized overnight courier or hand delivered
to it, addressed to it at the address of such party specified in the Letter of
Credit Agreement, if to the Security Agent, mailed, telecopied, delivered by
nationally recognized overnight courier or hand delivered to it at:

 

ING Bank N.V., London Branch

60 London Wall

London EC2M 5TQ

United Kingdom

Attn:

Craig Baker, Agency Department

Telephone:

+44 20 7767 5617

Facsimile:

+44 20 7767 7324

E-mail:

craig.baker@uk.ing.com

 

With a copy to:

Paul Meade

Tel: +44 (0) 20 7767 5901

Fax: +44 (0) 20 7767 7507

Email: paul.meade@uk.ing.com

 

And:

 

Lois Dewhurst

Email: lois.dewhurst@uk.ing.com

 

or as to any party, at such other address as shall be designated by such party
in a written notice to each other party complying as to delivery with the terms
of this Clause 14.  All such notices and other communications shall be effective
when mailed, telecopied (with telephone confirmation of receipt received),
e-mailed or delivered to the courier service, addressed as aforesaid.

 

15.                         NO WAIVER; CUMULATIVE REMEDIES

 

The Security Agent shall not by any act, delay, omission or otherwise be deemed
to have waived any of its rights or remedies hereunder, and no waiver shall be
valid unless in writing and signed by the Security Agent.  A waiver by the
Security Agent of any right or remedy hereunder on any one occasion shall not be
construed as a bar to any right or remedy which the Security Agent would
otherwise have on any future occasion.

 

B-10

--------------------------------------------------------------------------------


 

16.                         CONTINUING SECURITY INTEREST

 

This Agreement shall create a continuing security interest in the Collateral and
shall (a) remain in full force and effect until the payment in full of the other
Secured Obligations, (b) be binding upon the Debtor and its successors and
assigns, including but not limited to any trustee or examiner for the Debtor
under the Bankruptcy Code or receiver for the assets of the Debtor under any
rehabilitation or insolvency law, and (c) inure, together with the rights and
remedies of the Security Agent hereunder, to the benefit of the Security Agent
and its successors, transferees and assigns.  Upon the payment in full of the
Secured Obligations, the Debtor shall be entitled to the return, upon its
request and at its expense, of such of the Collateral as shall not have been
sold or otherwise applied pursuant to the terms hereof, at which time the
Security Agent shall, at the expense and request of the Debtor, reassign and
deliver to the Debtor, or to such Person or Persons as may be lawfully entitled
thereto, against receipt, such of the Collateral (if any) as shall not have been
sold or otherwise applied by the Security Agent pursuant to the terms hereof,
together with appropriate instruments of reassignment and release.

 

17.                         FURTHER INDEMNIFICATION

 

Without limiting the obligations of the Debtor under Clause 13 (Indemnity and
Expenses), the Debtor agrees to pay, and to save the Security Agent harmless
from, any and all liabilities with respect to, or resulting from any delay in
paying, any and all excise, sales or other similar taxes which may be payable or
determined to be payable with respect to any of the Collateral or in connection
with any of the transactions contemplated by this Agreement.

 

18.                         GOVERNING LAW; TERMS

 

This Agreement shall be governed by, and construed in accordance with, the laws
of the State of New York, except to the extent that the validity or perfection
of the security interest hereunder, or remedies hereunder, in respect of any
particular Collateral are mandatorily governed by the law of a jurisdiction
other than the State of New York.  Unless otherwise defined herein or in the
Letter of Credit Agreement, terms used in Article 8 and/or 9 of the Uniform
Commercial Code in the State of New York are used herein as therein defined.

 

19.                         NO PETITION IN BANKRUPTCY

 

Each of the parties to this Agreement severally and not jointly, hereby
covenants and agrees that, prior to the date which is one year and one day after
the payment or expiration in full of all outstanding Letters of Credit, it will
not institute against, or join any other Person in instituting against, the
Debtor any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceedings or other similar proceeding.

 

20.                         WAIVER OF JURY TRIAL

 

THE DEBTOR AND THE SECURITY AGENT MUTUALLY HEREBY KNOWINGLY, VOLUNTARILY AND
INTENTIONALLY WAIVE THE RIGHT TO A TRIAL BY JURY IN RESPECT OF ANY CLAIM BASED
HEREON, ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER
FUNDAMENTAL DOCUMENTS CONTEMPLATED TO BE EXECUTED

 

B-11

--------------------------------------------------------------------------------


 

IN CONNECTION HEREWITH OR ANY COURSE OF CONDUCT, COURSE OF DEALINGS, STATEMENTS
(WHETHER VERBAL OR WRITTEN) OR ACTIONS OF ANY PARTY, INCLUDING, WITHOUT
LIMITATION, ANY COURSE OF CONDUCT, COURSE OF DEALINGS, STATEMENTS OR ACTIONS OF
THE SECURITY AGENT RELATING TO THE ADMINISTRATION OF THIS AGREEMENT OR
ENFORCEMENT OF THE FUNDAMENTAL DOCUMENTS, AND AGREE THAT NEITHER PARTY WILL SEEK
TO CONSOLIDATE ANY SUCH ACTION WITH ANY OTHER ACTION IN WHICH A JURY TRIAL
CANNOT BE OR HAS NOT BEEN WAIVED.  EXCEPT AS PROHIBITED BY LAW, THE DEBTOR
HEREBY WAIVES ANY RIGHT IT MAY HAVE TO CLAIM OR RECOVER IN ANY LITIGATION ANY
SPECIAL, EXEMPLARY, PUNITIVE OR CONSEQUENTIAL DAMAGES OR ANY DAMAGES OTHER THAN,
OR IN ADDITION TO, ACTUAL DAMAGES.  THE DEBTOR CERTIFIES THAT NO REPRESENTATIVE,
SECURITY AGENT OR ATTORNEY OF THE SECURITY AGENT HAS REPRESENTED, EXPRESSLY OR
OTHERWISE, THAT THE SECURITY AGENT WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER.  THIS WAIVER CONSTITUTES A MATERIAL INDUCEMENT
FOR THE SECURITY AGENT TO ENTER INTO THIS AGREEMENT AND THE OTHER FUNDAMENTAL
DOCUMENTS.  THIS WAIVER IS IRREVOCABLE, MEANING THAT IT MAY NOT BE MODIFIED
EITHER ORALLY OR IN WRITING, AND THE WAIVER SHALL APPLY TO ANY SUBSEQUENT
AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO THIS AGREEMENT.

 

21.                         JURISDICTION; CONSENT TO SERVICE OF PROCESS

 

21.1                  The Debtor hereby irrevocably and unconditionally submits,
for itself and its property, to the non-exclusive jurisdiction of any New York
State court or Federal court of the United States of America sitting in New
York; and any appellate court from any thereof, in any action or proceeding
arising out of or relating to this Agreement, the Letter of Credit Agreement,
the other Fundamental Documents, or for recognition of enforcement of any
judgment, and each of the parties hereto hereby irrevocably and unconditionally
agrees that all claims in respect of any such action or proceeding may be heard
and determined in such New York State or, to the extent permitted by law, in
such Federal court.  Each of the parties hereto agrees that a final judgment in
any such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law. 
Nothing in this Agreement shall affect any right that the Security Agent may
otherwise have to bring any action or proceeding relating to this Agreement, the
Letter of Credit Agreement or the other Fundamental Documents against the Debtor
or its properties in the courts of any jurisdiction.

 

21.2                  The Debtor hereby irrevocably and unconditionally waives,
to the fullest extent it may legally and effectively do so, any objection it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement, the Letter of Credit Agreement or
the other Fundamental Documents in any New York State or Federal court.  Each of
the parties hereto hereby irrevocably waives, to the fullest

 

B-12

--------------------------------------------------------------------------------


 

extent permitted by law, the defence of an inconvenient forum to the maintenance
of such action or proceeding in any such court.

 

21.3                  Nothing in this Agreement will affect the right of any
party to this Agreement to serve process in any other manner permitted by law.

 

22.                         HEADINGS

 

Clause and sub-clause headings in this Agreement are included herein for
convenience of reference only and shall not constitute a part of this Agreement
or be given any substantive effect.

 

23.                         SEVERABILITY

 

In case any provision in or obligation under this Agreement shall be invalid,
illegal or unenforceable in any jurisdiction, the validity, legality and
enforceability of the remaining provisions or obligations, or of such provision
or obligation in any other jurisdiction, shall not in any way be affected or
impaired thereby.

 

24.                         COUNTERPARTS

 

This Agreement may be executed in one or more counterparts, each of which shall
be deemed an original and all of which together shall constitute one and the
same Agreement.

 

B-13

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective officers thereunto duly authorized,
as of the date first above written.

 

ARCH REINSURANCE LTD.

 

as the Debtor

 

 

 

 

By:

/s/ Nicolas Papadopoulo

 

 

 

 

 

Name: Nicolas Papadopoulo

 

 

 

 

 

Title: President & CEO

 

 

 

 

 

 

 

ING BANK N.V., LONDON BRANCH

 

as the Security Agent

 

 

 

 

By:

/s/ NJ Marchant

 

 

 

 

 

Name:  NJ Marchant

 

 

 

 

 

Title:  Director

 

 

 

 

 

 

 

By:

/s/ MER Sharman

 

 

 

 

 

Name:  MER Sharman

 

 

 

 

 

Title:  Managing Director

 

 

Signature Page to

Security Agreement

 

--------------------------------------------------------------------------------


 

SCHEDULE 1
Definitions

 

“Adjusted Collateral Value” shall have the meaning set forth in the Letter of
Credit Agreement.

 

“Affiliate” shall mean any Person that directly or indirectly controls, or is
under common control with, or is controlled by, the Debtor.  As used in this
definition, “control” (including, with its correlative meanings, “controlled by”
and “under common control with”) shall mean possession, directly or indirectly,
of the power to direct or cause the direction of management or policies (whether
through ownership of securities or partnership or other ownership interests, by
contract or otherwise), provided that, in any event, any Person that owns
directly or indirectly securities having 20% or more of the voting power for the
election of directors or other governing body of a corporation or 20% or more of
the partnership or other ownership interests of any other Person (other than as
a limited partner of such other Person) will be deemed to control such
corporation or other Person.  Notwithstanding the foregoing, (a) no individual
shall be an Affiliate solely by reason of being, nor considered to have the
power to direct or cause the direction of management or policies solely by
reason of being or actions taken as, a director, officer or employee of the
Debtor or any of its Subsidiaries and (b) none of the Subsidiaries of the Debtor
shall be Affiliates.

 

“Agreement” shall have the meaning set forth in the preamble.

 

“Bankruptcy Code” shall mean Title 11 of the United States Code, as in effect
from time to time, and any successor statute.

 

“Business Day” shall mean any day other than a Saturday, Sunday or any other day
on which commercial banks in London, New York, and Bermuda are authorized or
required to close.

 

“Collateral” shall have the meaning set forth in Clause 1 (Grant of Security).

 

“Custodial Account” shall have the meaning set forth in paragraph (C) of the
Recitals.

 

“Custodian” shall mean The Bank of New York Mellon (successor by operation of
law to Mellon Bank, N.A.), as custodian under the Custodian Agreement.

 

“Debtor” shall have the meaning set forth in the preamble.

 

“Event of Default” shall have the meaning set forth in the Letter of Credit
Agreement.

 

“Fundamental Documents” shall have the meaning set forth in the Letter of Credit
Agreement.

 

“GAAP” shall mean generally accepted accounting principles in the United States
from time to time.

 

“Indemnified Person” shall have the meaning set forth in Clause 13.1 of Clause
13 (Indemnity and Expenses).

 

“Investments” shall have the meaning set forth in the Letter of Credit
Agreement.

 

“Letter of Credit Agreement” shall have the meaning set forth in paragraph
(A) of the Recitals.

 

B-16

--------------------------------------------------------------------------------


 

“Letter(s) of Credit” shall have the meaning set forth in the Letter of Credit
Agreement.

 

“Person” shall mean an individual, partnership, corporation (including a
business trust), joint stock company, trust, unincorporated association, joint
venture or other entity, or a government or any political subdivision or agency
thereof.

 

“Pledged Investments” shall have the meaning set forth in sub-clause 1.1.1 of
Clause 1 (Grant of Security).

 

“Secured Obligations” shall have the meaning set forth in Clause 2 (Security for
Obligations).

 

“Secured Parties” shall have the meaning set forth in Recital B hereof.

 

“Security Agent” shall have the meaning set forth in the preamble.

 

“UCC” shall mean the Uniform Commercial Code as in effect from time to time in
the State of New York.

 

B-17

--------------------------------------------------------------------------------


 

SCHEDULE 2
Prior Addresses

 

None

 

B-18

--------------------------------------------------------------------------------


 

SCHEDULE 2
Trade Names

 

None

 

B-19

--------------------------------------------------------------------------------

 

 


 

Exhibit C

 

Form of Utilization Request

 

From:

 

To:          ING Bank N.V., London Branch

 

Dated:

 

Dear Sirs,

 

1.                                We refer to the Letter of Credit and
Reimbursement Agreement dated as of November 18, 2010 (as amended, amended and
restated, supplemented or otherwise modified from time to time, the “Letter of
Credit Agreement”) made by and among Arch Reinsurance Ltd. as the Obligor, ING
Bank N.V., London Branch as Agent and as an Arranger, Lloyds TSB Bank plc as an
Arranger, and the Original Lenders named therein.  Terms defined in the Letter
of Credit Agreement shall have the same meaning in this notice.

 

2.                                This notice is irrevocable.

 

3.                                We hereby give you notice that, pursuant to
the Letter of Credit Agreement and upon the terms and subject to the conditions
contained therein, we wish the Agent to [issue/ amend] on behalf of the Lenders
a Letter of Credit as follows:

 

Applicant:

[·]

 

 

[New LOC Amount]:

[·]

 

 

[Existing Amount]:

[·]

 

 

[Movement Amount]:

[·]

 

 

[New Amount]:

[·]

 

 

Utilization Date:

[·]

 

 

Commencement Date:

[·] 2010

 

 

Expiry Date:

[·] 2014

 

4.                                We confirm that, at the date hereof, the
Repeating Representations are true in all material respects and no Default has
occurred and is continuing or will arise as a result of this utilization.

 

5.                                We confirm, at the date hereof, (i) that the
Adjusted Collateral Value is not less than the sum of all amounts outstanding
with respect to Letter of Credit Obligations and Reimbursement Obligations,
taking into account the amount of the requested Letter of Credit, (ii) that each
of the Investments utilized in the preceding calculation of Adjusted

 

C-1

--------------------------------------------------------------------------------


 

Collateral Value have been deposited into the Custodial Account and (iii) that
the aggregate face amount of the Letters of Credit issued under the Letter of
Credit Agreement (taking into account the requested Letter of Credit) does not
exceed £50,000,000 or such lower amount of the Facility as a result of
cancellation under Clause 2.5 (Unconditional Obligations of the Obligor).

 

Yours faithfully

 

 

 

 

 

 

 

Authorized Signatory

 

for and on behalf of

 

Arch Reinsurance Ltd.

 

 

C-2

--------------------------------------------------------------------------------


 

Exhibit D

 

Form of Custodial Account Certificate

 

To:

ING Bank N.V., London Branch

 

60 London Wall

 

London EC2M 5TQ

 

United Kingdom

 

Attn:

Craig Baker, Agency Department

 

Telephone:

+44 20 7767 5617

 

Facsimile:

+44 20 7767 7324

 

E-mail:

craig.baker@uk.ing.com

 

 

 

 

With a copy to:

 

 

 

Paul Meade

 

Tel: +44 (0) 20 7767 5901

 

Fax: +44 (0) 20 7767 7507

 

Email: paul.meade@uk.ing.com

 

 

 

And:

 

 

 

Lois Dewhurst

 

Email: lois.dewhurst@uk.ing.comRe: Account No. [·]

 

Dear Sir/Madam:

 

This Adjusted Collateral Value Certificate is provided pursuant to the Letter of
Credit and Reimbursement Agreement (as amended, amended and restated,
supplemented or otherwise modified from time to time, the “Letter of Credit
Agreement”) dated as of November 18, 2010 by and among Arch Reinsurance Ltd.,
ING Bank N.V., London Branch as Agent and as an Arranger, Lloyds TSB Bank plc as
an Arranger, and the Original Lenders named therein.  Unless otherwise defined
herein, terms and expressions defined in the Letter of Credit Agreement have the
same meaning when used herein.

 

The undersigned, hereby certifies that on                    , 20    , [monthly]
the Custodial Account contains the following Collateral:

 

Type of Collateral

 

Amount 
(GBP£)

 

Permitted 
Percentages -
 Matching 
Currency 
(%)

 

Permitted 
Percentages - 
Non-
Matching 
Currency 
(%)

 

Adjusted 
Collateral 
Value 
(GBP£)

 

Currency

 

 

 

 

 

 

 

 

 

 

 

A. Collateral

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Cash, obligation or Investment

 

 

 

 

 

 

 

 

 

 

 

D-1

--------------------------------------------------------------------------------


 

U.S. Dollars or pounds sterling maintained in one or more accounts of the
Obligor at a financial institution acceptable to the Security Agent or
investments in time deposits with such acceptable financial institution, in each
case, to the extent such cash (or the deposit account(s) in which such cash is
held) or time deposits are pledged in favor of the Security Agent in a manner
satisfactory to the Security Agent.

 

 

 

100

%

95

%

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Certificates of Deposit or Money Market Investments.

 

 

 

98

%

93

%

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Government Investments with maturities of less than two years from the date of
determination.

 

 

 

95

%

90

%

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Government Investments with maturities of three to ten years from the date of
determination.

 

 

 

90

%

85

%

 

 

 

 

 

 

 

 

 

 

 

 

 

 

All other cash, investments, obligations or securities.

 

 

 

0

%

0

%

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Sub-total Collateral

 

GBP £ Denominated

 

Non — GBP £ Collateral

 

Sub —total “A” in GBP £

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

B. Obligations(1):

 

Letter of Credit Obligations

GBP £

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

(1)  List the Letter of Credit or Reimbursement Obligation in the currency
issued.

 

D-2

--------------------------------------------------------------------------------


 

Non -GBP £

Reimbursement Obligations

GBP £

Non-GBP £

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Sub-total “B” in GBP £ Obligations

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Collateral position net of Obligations

 

GBP £ Denominated

 

(Total of Sub-total A - Subtotal B)

 

Non-GBP £ denominated (Subtotal A-1(2) minus Sub-total B-1)

 

 

 

 

 

 

 

 

 

 

 

Currency Exchange Rates as of

 

 

 

Arch Reinsurance Ltd.

 

 

 

By:

 

 

Its

 

 

--------------------------------------------------------------------------------

(2)  In the event there is an amount under Sub-total A-1, it must be 110% of the
Sub-total B-1.

 

D-3

--------------------------------------------------------------------------------

 

 


 

Exhibit E

 

Form of Compliance Certificate

 

To:          ING Bank N.V., London Branch, as Agent

 

From:     Arch Reinsurance Ltd.

 

Dated:

 

Dear Sirs

 

£50,000,000 Letter of Credit Facility Agreement

dated as of November 18, 2010 (as amended, amended and restated, supplemented or

otherwise modified from time to time, the “Agreement”)

 

1.                                We refer to the Agreement.  This is a
Compliance Certificate.  Terms defined in the Agreement have the same meaning
when used in this Compliance Certificate unless given a different meaning in
this Compliance Certificate.

 

2.                                Based on financial reports accompanying this
Compliance Certificate, we confirm that the minimum Consolidated Tangible Net
Worth of the Parent is [·] and the Parent Leverage Ratio is [·].

 

3.                                We confirm that no Default has occurred and is
continuing.

 

 

Signed:

 

 

 

 

[Chief Executive Officer, Chief Financial Officer, Controller or

 

Assistant Controller of Arch Reinsurance Ltd.]

 

E-1

--------------------------------------------------------------------------------


 

Exhibit F

 

Form of Assignment and Assumption

 

Reference is made to the Letter of Credit and Reimbursement Agreement dated as
of November 18, 2010 (as amended, amended and restated, supplemented or
otherwise modified from time to time, the “Letter of Credit Agreement”) by and
among Arch Reinsurance Ltd., a Bermuda company (the “Obligor”), ING Bank N.V.,
London Branch, as Agent (the “Agent”) and as an Arranger, Lloyds TSB Bank plc as
an Arranger, and the Original Lenders named therein. Terms defined in the Letter
of Credit Agreement are used herein with the same meaning.

 

The “Assignor” and the “Assignee” referred to on Schedule 1 hereto agree as
follows:

 

1.                                The Assignor hereby sells and assigns to the
Assignee, and the Assignee hereby purchases and assumes from the Assignor, an
interest in and to the Assignor’s rights and obligations under the Letter of
Credit Agreement as of the date hereof equal to the percentage interest
specified on Schedule 1 hereto of all outstanding rights and obligations under
the Letter of Credit Agreement together with existing and future participations
in Letters of Credit pursuant to Clause 2.4 of the Letter of Credit Agreement.
After giving effect to such sale and assignment, the Assignee’s Commitment will
be as set forth on Schedule 1 hereto.

 

2.                                The Assignor (i) represents and warrants that
it is the legal and beneficial owner of the interest being assigned by it
hereunder and that such interest is free and clear of any adverse claim;
(ii) makes no representation or warranty and assumes no responsibility with
respect to any statements, warranties or representations made in or in
connection with the Letter of Credit Agreement or the execution, legality,
validity, enforceability, genuineness, sufficiency or value of, or the
perfection or priority of any lien or security interest created or purported to
be created under or in connection with, the Letter of Credit Agreement or any
other instrument or document furnished pursuant thereto; and (iii) makes no
representation or warranty and assumes no responsibility with respect to the
financial condition of the Obligor or the performance or observance by the
Obligor of any of its obligations under the Letter of Credit Agreement or any
other instrument or document furnished pursuant thereto.

 

3.                                The Assignee (i) confirms that it has received
a copy of the Letter of Credit Agreement, together with copies of the financial
statements referred to in Clause 5.1.2 thereof and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Assignment and Assumption; (ii) agrees that it will,
independently and without reliance upon the Agent, the Assignor or any other
Lender and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
action under the Letter of Credit Agreement; (iii) confirms that it is an
Eligible Assignee; (iv) appoints and authorizes the Agent to take such action as
agent on its behalf and to exercise such powers and discretion under the Letter
of Credit Agreement as are delegated to the Agent by the terms thereof, together
with such powers and discretion as are reasonably

 

F-1

--------------------------------------------------------------------------------


 

incidental thereto; (v) agrees that it will perform in accordance with their
terms all of the obligations that by the terms of the Letter of Credit Agreement
are required to be performed by it as a Lender; and (vi) attaches any U.S.
Internal Revenue Service forms required under Clause 2.9.2 of the Letter of
Credit Agreement.

 

4.                                Following the execution of this Assignment and
Assumption, it will be delivered to the Agent for acceptance and recording by
the Agent. The effective date for this Assignment and Assumption (the “Effective
Date”) shall be the date of acceptance hereof by the Agent, unless otherwise
specified on Schedule 1 hereto.

 

5.                                Upon such acceptance and recording by the
Agent, as of the Effective Date, (i) the Assignee shall be a party to the Letter
of Credit Agreement and, to the extent provided in this Assignment and
Assumption, have the rights and obligations of a Lender thereunder and (ii) the
Assignor shall, to the extent provided in this Assignment and Assumption,
relinquish its rights and be released from its obligations under the Letter of
Credit Agreement.

 

6.                                Upon such acceptance and recording by the
Agent, from and after the Effective Date, the Agent shall make all payments
under the Letter of Credit Agreement in respect of the interest assigned hereby
(including, without limitation, all payments of principal, interest and facility
fees with respect thereto) to the Assignee. The Assignor and Assignee shall make
all appropriate adjustments in payments under the Letter of Credit Agreement for
periods prior to the Effective Date directly between themselves.

 

7.                                This Assignment and Assumption shall be
governed by, and construed in accordance with, the laws of the State of New
York.

 

8.                                This Assignment and Assumption may be executed
in any number of counterparts and by different parties hereto in separate
counterparts, each of which when so executed shall be deemed to be an original
and all of which taken together shall constitute one and the same agreement.
Delivery of an executed counterpart of Schedule 1 to this Assignment and
Assumption by telecopier or pdf shall be effective as delivery of a manually
executed counterpart of this Assignment and Assumption.

 

IN WITNESS WHEREOF, the Assignor and the Assignee have caused Schedule 1 to this
Agreement and Acceptance to be executed by their officers thereunto duly
authorized as of the date specified thereon.

 

F-2

--------------------------------------------------------------------------------


 

SCHEDULE 1
ASSIGNMENT AND ASSUMPTION

 

Percentage interest assigned:

 

 

 

%

 

 

 

 

 

Assignee’s Commitment:

 

£

 

 

 

 

 

 

 

Aggregate outstanding principal amount of Letter of Credit Obligations assigned:

 

£

 

 

 

 

 

 

 

Aggregate outstanding principal amount of Letters of Credit assigned:

 

£

 

 

 

 

 

 

 

Aggregate outstanding principal amount of Reimbursement Obligations assigned:

 

 

 

 

 

 

 

 

 

Effective Date*:                      , 20

 

 

 

 

 

 

 

[NAME OF ASSIGNOR], as Assignor

 

 

 

By:

 

 

Title:

 

 

 

 

 

 

 

 

Dated:                        , 20

 

 

 

 

 

 

 

[NAME OF ASSIGNEE], as Assignee

 

 

 

 

By:

 

 

Title:

 

 

 

 

 

 

 

 

Dated:                        , 20

 

 

 

 

Lending Office:

 

[Address]

 

--------------------------------------------------------------------------------

* This date should be no earlier than five Business Days after the delivery of
this Assignment and Assumption to the Agent.

 

F-3

--------------------------------------------------------------------------------


 

Accepted [and Approved]*

 

day of                  , 20

 

 

 

 

ING BANK N.V., LONDON BRANCH as Agent

 

 

 

 

By:

 

 

Title:

 

 

 

 

 

 

 

 

[Approved** this                 day

 

of                     , 20

 

 

 

 

ARCH REINSURANCE LTD.

 

 

 

 

By:

 

 

Title:

 

 

 

--------------------------------------------------------------------------------

* Required if the Assignee is an Eligible Assignee solely by reason of clause
(c) of the definition of “Eligible Assignee”.

 

** Required if the Assignee is not a Lender or an Affiliate of a Lender (Clause
7.1.2).

 

F-4

--------------------------------------------------------------------------------

 

 